            Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 1 of 161




 1   DONNA R. ZIEGLER [SBN 142415]
     County Counsel
 2   RAYMOND L. MACKAY [SBN 113230]
     Senior Deputy County Counsel
 3   Office of the County Counsel
 4   COUNTY OF ALAMEDA
     1221 Oak Street, Suite 450
 5   Oakland, California 94612
     Telephone: (510) 272-6700
 6   Attorneys for Defendants County of Alameda,
     Gregory J. Ahern and Erica Pan
 7

 8                                    UNITED STATES DISTRICT COURT

 9                            FOR THE NORTHERN DISTRICT OF CALIFORNIA

10                                            OAKLAND DIVISION

11

12   JANICE ALTMAN, et al.,                                 Case No.: 4:20-cv-02180-JST

13                     Plaintiffs,                          COUNTY DEFENDANTS’ REQUEST
            v.                                              FOR JUDICIAL IN SUPPORT OF
14                                                          MOTION TO DISMISS PLAINTIFFS’
                                                            FIRST AMENDED COMPLAINT
15   COUNTY OF SANTA CLARA, et al.,                         [FRCP Rule 12(b)(1) and (b)(6)]

16                     Defendants.                          Hearing Date:        August 12, 2020
                                                            Hearing Time:        2:00 PM
17                                                          Courtroom:           6, 2nd Floor
                                                            Location:            1301 Clay St., Oakland, CA
18                                                          Judge:               The Hon. Jon S. Tigar
19

20

21

22          Pursuant to Federal Rule of Civil Procedure Rule 201, the Defendants County of Alameda,

23   Gregory J. Ahern, and Erica Pan, M.D. (“the County Defendants”) request the Court to take judicial
                                                                             1
24   notice of the following State statutes, documents and their contents:

25

26   1
       The County of Alameda’s complete Public Health Orders of Interim Public Health Officer (Dr. Pan)
     cited in the County Defendants’ papers are found at http://www.acphd.org/2019-ncov/health-officer-
27
     orders.aspx. In addition, courtesy copies of those cited Public Health Orders are attached, in alphabetical
28   order, to the Declaration of Counsel, Raymond L. MacKay, filed and served herewith.
                                              1
         DEFS’ COA, AHERN AND PAN'S REQUEST FOR JUDICIAL NOTICE Case No: 4:20-cv-02180-JST
              Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 2 of 161




 1            1.    Exhibit A: the March 16, 2020 Order of the County Interim Public Health Officer for the

 2   County of Alameda. Previously, a copy of this Order was filed with the Court on May 1, 2020 as part of

 3   the Declaration of the County of Alameda Interim Public Health Officer Erica Pan, M.D. See ECF No.

 4   46-6 at 11-17 of 60.

 5            2.    Exhibit B: the March 31, 2020 Order of the County Interim Public Health Officer for the

 6   County of Alameda. Previously, a copy of this Order No. 20-04 was filed with the Court on May 1, 2020

 7   as part of the Declaration of Dr. Pan. See ECF No. 46-6 at 19-33 of 60.

 8            3.    Exhibit C: the April 29, 2020 Order No. 20-10 of the County Interim Public Health
 9   Officer for the County of Alameda. Previously, a copy of this Order was filed with the Court on May 1,
10   2020 as part of the Declaration of Dr. Pan. See ECF No. 46-6 at 35-60 of 60.
11            4.    Exhibit D: the May 18, 2020 Order No. 20-11 of the County Interim Public Health
12   Officer. Previously, a copy of this Order was filed with the Court on May 19, 2020. ECF No. 50 at 25-
13   44.
14            5.    Exhibit E: the May 18, 2020 Order No. 20-12 of the County Interim Public Health
15   Officer.
16            6.    Exhibit F: the June 5, 2020 Order No. 20-13 of the County Interim Public Health
17   Officer.
18            7.    Exhibit G: the June 5, 2020 Order No. 20-14 of the County Interim Public Health

19   Officer.

20            8.    Exhibit H: the June 5, 2020 (Revised June 18, 2020) Order No. 20-14a of the County

21   Interim Public Health Officer (referred to as “the June 18, 2020 Order”).

22            9.    Exhibit I: Livermore-Pleasanton Rod & Gun Club Home page at https://lprg.org.

23            10.   Exhibit J: Livermore Pleasanton Rod & Gun Club’s New Range Opening Times and

24   Rules at https://lprg.org/new-range-times-rules.

25            11.   California Health & Safety Code provisions including §§10040, 120175.

26            12.   The May 29, 2020 Order of the San Mateo County Public Health Officer. ECF No. 58.

27            13.   The June 1, 2020 Order of the Santa Clara County Public Health Officer. ECF No. 59.

28            14.   The June 2, 2020 Order of the Contra Costa County Public Health Officer. ECF No. 60.
                                                2
           DEFS’ COA, AHERN AND PAN'S REQUEST FOR JUDICIAL NOTICE Case No: 4:20-cv-02180-JST
            Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 3 of 161




 1   Dated: July 1, 2020                        Respectfully Submitted,

 2                                              Office of the County Counsel for the
 3                                              County of Alameda, State of California

 4
                                                    /s/ Raymond L. Mackay
                                                By _____________________________
                                                      RAYMOND L. MACKAY
 5                                                    Senior Deputy County Counsel
 6
                                                       Attorneys for Defendants County of
 7                                                     Alameda, Gregory J. Ahern and Erica Pan

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             3
        DEFS’ COA, AHERN AND PAN'S REQUEST FOR JUDICIAL NOTICE Case No: 4:20-cv-02180-JST
Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 4 of 161




                 EXHIBIT A
       Case 4:20-cv-02180-JST Document 68-2
                                       46-6 Filed 07/01/20
                                                  05/01/20 Page 5
                                                                11ofof161
                                                                       60




              ORDER OF THE HEALTH OFFICER
          OF THE COUNTY OF ALAMEDA DIRECTING
ALL INDIVIDUALS LIVING IN THE COUNTY TO SHELTER AT THEIR
   PLACE OF RESIDENCE EXCEPT THAT THEY MAY LEAVE TO
    PROVIDE OR RECEIVE CERTAIN ESSENTIAL SERVICES OR
  ENGAGE IN CERTAIN ESSENTIAL ACTIVITIES AND WORK FOR
    ESSENTIAL BUSINESSES AND GOVERNMENTAL SERVICES;
EXEMPTING INDIVIDUALS EXPERIENCING HOMELESSNESS FROM
  THE SHELTER IN PLACE ORDER BUT URGING THEM TO FIND
    SHELTER AND GOVERNMENT AGENCIES TO PROVIDE IT;
DIRECTING ALL BUSINESSES AND GOVERNMENTAL AGENCIES TO
CEASE NON-ESSENTIAL OPERATIONS AT PHYSICAL LOCATIONS IN
 THE COUNTY; PROHIBITING ALL NON-ESSENTIAL GATHERINGS
OF ANY NUMBER OF INDIVIDUALS; AND ORDERING CESSATION OF
                ALL NON-ESSENTIAL TRAVEL

                            DATE OF ORDER: MARCH 16, 2020

Please read this Order carefully. Violation of or failure to comply with this Order is a
misdemeanor punishable by fine, imprisonment, or both. (California Health and Safety
Code § 120295, et seq.)

UNDER THE AUTHORITY OF CALIFORNIA HEALTH AND SAFETY CODE SECTIONS
101040, 101085, AND 120175, THE HEALTH OFFICER OF THE COUNTY OF ALAMEDA
(“HEALTH OFFICER”) ORDERS:

   1. The intent of this Order is to ensure that the maximum number of people self-isolate in
       their places of residence to the maximum extent feasible, while enabling essential
       services to continue, to slow the spread of COVID-19 to the maximum extent
       possible. When people need to leave their places of residence, whether to obtain or
       perform vital services, or to otherwise facilitate authorized activities necessary for
       continuity of social and commercial life, they should at all times reasonably possible
       comply with Social Distancing Requirements as defined in Section 10 below. All
       provisions of this Order should be interpreted to effectuate this intent. Failure to comply
       with any of the provisions of this Order constitutes an imminent threat to public health.

   2. All individuals currently living within the County of Alameda (the “County”) are ordered
      to shelter at their place of residence. To the extent individuals are using shared or
      outdoor spaces, they must at all times as reasonably possible maintain social distancing of
      at least six feet from any other person when they are outside their residence. All persons
      may leave their residences only for Essential Activities, Essential Governmental
      Functions, or to operate Essential Businesses, all as defined in Section 10. Individuals


Order of the County Health Officer
to Shelter in Place
                                           Page 1 of 7
                                                                                            EXHIBIT A
       Case 4:20-cv-02180-JST Document 68-2
                                       46-6 Filed 07/01/20
                                                  05/01/20 Page 6
                                                                12ofof161
                                                                       60




       experiencing homelessness are exempt from this Section, but are strongly urged to obtain
       shelter, and governmental and other entities are strongly urged to make such shelter
       available as soon as possible and to the maximum extent practicable (and to utilize Social
       Distancing Requirements in their operation).

   3. All businesses with a facility in the County, except Essential Businesses as defined below
      in Section 10, are required to cease all activities at facilities located within the County
      except Minimum Basic Operations, as defined in Section 10. For clarity, businesses may
      also continue operations consisting exclusively of employees or contractors performing
      activities at their own residences (i.e., working from home). All Essential Businesses are
      strongly encouraged to remain open. To the greatest extent feasible, Essential Businesses
      shall comply with Social Distancing Requirements as defined in Section 10 below,
      including, but not limited to, when any customers are standing in line.

   4. All public and private gatherings of any number of people occurring outside a household
      or living unit are prohibited, except for the limited purposes as expressly permitted in
      Section 10. Nothing in this Order prohibits the gathering of members of a household or
      living unit.

   5. All travel, including, but not limited to, travel on foot, bicycle, scooter, motorcycle,
      automobile, or public transit, except Essential Travel and Essential Activities as defined
      below in Section 10, is prohibited. People must use public transit only for purposes of
      performing Essential Activities or to travel to and from work to operate Essential
      Businesses or maintain Essential Governmental Functions. People riding on public
      transit must comply with Social Distancing Requirements as defined in Section 10 below,
      to the greatest extent feasible. This Order allows travel into or out of the County to
      perform Essential Activities, operate Essential Businesses, or maintain Essential
      Governmental Functions.

   6. This Order is issued based on evidence of increasing occurrence of COVID-19 within the
      County and throughout the Bay Area, scientific evidence and best practices regarding the
      most effective approaches to slow the transmission of communicable diseases generally
      and COVID-19 specifically, and evidence that the age, condition, and health of a
      significant portion of the population of the County places it at risk for serious health
      complications, including death, from COVID-19. Due to the outbreak of the COVID-19
      virus in the general public, which is now a pandemic according to the World Health
      Organization, there is a public health emergency throughout the County. Making the
      problem worse, some individuals who contract the COVID-19 virus have no symptoms
      or have mild symptoms, which means they may not be aware they carry the virus.
      Because even people without symptoms can transmit the disease, and because evidence
      shows the disease is easily spread, gatherings can result in preventable transmission of
      the virus. The scientific evidence shows that at this stage of the emergency, it is essential
      to slow virus transmission as much as possible to protect the most vulnerable and to
      prevent the health care system from being overwhelmed. One proven way to slow the
      transmission is to limit interactions among people to the greatest extent practicable. By

Order of the County Health Officer
to Shelter in Place
                                           Page 2 of 7
                                                                                            EXHIBIT A
       Case 4:20-cv-02180-JST Document 68-2
                                       46-6 Filed 07/01/20
                                                  05/01/20 Page 7
                                                                13ofof161
                                                                       60




       reducing the spread of the COVID-19 virus, this Order helps preserve critical and limited
       healthcare capacity in the County.

   7. This Order also is issued in light of the existence of 15 cases of COVID-19 in the County,
      as well as at least 258 confirmed cases and at least three deaths in the seven Bay Area
      jurisdictions jointly issuing this Order, as of 5 p.m. on March 15, 2020, including a
      significant and increasing number of suspected cases of community transmission and
      likely further significant increases in transmission. Widespread testing for COVID-19 is
      not yet available but is expected to increase in the coming days. This Order is necessary
      to slow the rate of spread and the Health Officer will re-evaluate it as further data
      becomes available.

   8. This Order is issued in accordance with, and incorporates by reference, the March 4,
      2020 Proclamation of a State of Emergency issued by Governor Gavin Newsom, the
      Declarations of Local Health Emergency issued by the Health Officer on March 1 and 5,
      the March 10, 2020 Resolution of the Board of Supervisors of the County of Alameda
      Ratifying the Declarations of Local Health Emergency, and Governor Newsom’s March
      12, 2020 Executive Order N-25-20.

   9. This Order comes after the release of substantial guidance from the County Health
      Officer, the Centers for Disease Control and Prevention, the California Department of
      Public Health, and other public health officials throughout the United States and around
      the world, including a variety of prior orders to combat the spread and harms of COVID-
      19. The Health Officer will continue to assess the quickly evolving situation and may
      modify or extend this Order, or issue additional Orders, related to COVID-19.

   10. Definitions and Exemptions.

          a. For purposes of this Order, individuals may leave their residence only to perform
             any of the following “Essential Activities.” But people at high risk of severe
             illness from COVID-19 and people who are sick are urged to stay in their
             residence to the extent possible except as necessary to seek medical care.
                  i. To engage in activities or perform tasks essential to their health and safety,
                      or to the health and safety of their family or household members
                      (including, but not limited to, pets), such as, by way of example only and
                      without limitation, obtaining medical supplies or medication, visiting a
                      health care professional, or obtaining supplies they need to work from
                      home.
                 ii. To obtain necessary services or supplies for themselves and their family or
                      household members, or to deliver those services or supplies to others, such
                      as, by way of example only and without limitation, canned food, dry
                      goods, fresh fruits and vegetables, pet supply, fresh meats, fish, and
                      poultry, and any other household consumer products, and products
                      necessary to maintain the safety, sanitation, and essential operation of
                      residences.

Order of the County Health Officer
to Shelter in Place
                                          Page 3 of 7
                                                                                            EXHIBIT A
       Case 4:20-cv-02180-JST Document 68-2
                                       46-6 Filed 07/01/20
                                                  05/01/20 Page 8
                                                                14ofof161
                                                                       60




                 iii. To engage in outdoor activity, provided the individuals comply with
                      Social Distancing Requirements as defined in this Section, such as, by
                      way of example and without limitation, walking, hiking, or running.
                 iv. To perform work providing essential products and services at an Essential
                      Business or to otherwise carry out activities specifically permitted in this
                      Order, including Minimum Basic Operations.
                  v. To care for a family member or pet in another household.

          b. For purposes of this Order, individuals may leave their residence to work for or
             obtain services at any “Healthcare Operations” including hospitals, clinics,
             dentists, pharmacies, pharmaceutical and biotechnology companies, other
             healthcare facilities, healthcare suppliers, home healthcare services providers,
             mental health providers, or any related and/or ancillary healthcare services.
             “Healthcare Operations” also includes veterinary care and all healthcare services
             provided to animals. This exemption shall be construed broadly to avoid any
             impacts to the delivery of healthcare, broadly defined. “Healthcare Operations”
             does not include fitness and exercise gyms and similar facilities.

          c. For purposes of this Order, individuals may leave their residence to provide any
             services or perform any work necessary to the operations and maintenance of
             “Essential Infrastructure,” including, but not limited to, public works
             construction, construction of housing (in particular affordable housing or housing
             for individuals experiencing homelessness), airport operations, water, sewer, gas,
             electrical, oil refining, roads and highways, public transportation, solid waste
             collection and removal, internet, and telecommunications systems (including the
             provision of essential global, national, and local infrastructure for computing
             services, business infrastructure, communications, and web-based services),
             provided that they carry out those services or that work in compliance with Social
             Distancing Requirements as defined this Section, to the extent possible.

          d. For purposes of this Order, all first responders, emergency management
             personnel, emergency dispatchers, court personnel, and law enforcement
             personnel, and others who need to perform essential services are categorically
             exempt from this Order. Further, nothing in this Order shall prohibit any
             individual from performing or accessing “Essential Governmental Functions,” as
             determined by the governmental entity performing those functions. Each
             governmental entity shall identify and designate appropriate employees or
             contractors to continue providing and carrying out any Essential Governmental
             Functions. All Essential Governmental Functions shall be performed in
             compliance with Social Distancing Requirements as defined in this Section, to the
             extent possible.

          e. For the purposes of this Order, covered businesses include any for-profit, non-
             profit, or educational entities, regardless of the nature of the service, the function
             they perform, or its corporate or entity structure.

Order of the County Health Officer
to Shelter in Place
                                           Page 4 of 7
                                                                                             EXHIBIT A
       Case 4:20-cv-02180-JST Document 68-2
                                       46-6 Filed 07/01/20
                                                  05/01/20 Page 9
                                                                15ofof161
                                                                       60




          f. For the purposes of this Order, “Essential Businesses” means:
                  i. Healthcare Operations and Essential Infrastructure;
                 ii. Grocery stores, certified farmers’ markets, farm and produce stands,
                     supermarkets, food banks, convenience stores, and other establishments
                     engaged in the retail sale of canned food, dry goods, fresh fruits and
                     vegetables, pet supply, fresh meats, fish, and poultry, and any other
                     household consumer products (such as cleaning and personal care
                     products). This includes stores that sell groceries and also sell other non-
                     grocery products, and products necessary to maintaining the safety,
                     sanitation, and essential operation of residences;
               iii. Food cultivation, including farming, livestock, and fishing;
                iv. Businesses that provide food, shelter, and social services, and other
                     necessities of life for economically disadvantaged or otherwise needy
                     individuals;
                 v. Newspapers, television, radio, and other media services;
                vi. Gas stations and auto-supply, auto-repair, and related facilities;
               vii. Banks and related financial institutions;
              viii. Hardware stores;
                ix. Plumbers, electricians, exterminators, and other service providers who
                     provide services that are necessary to maintaining the safety, sanitation,
                     and essential operation of residences, Essential Activities, and Essential
                     Businesses;
                 x. Businesses providing mailing and shipping services, including post office
                     boxes;
                xi. Educational institutions—including public and private K-12 schools,
                     colleges, and universities—for purposes of facilitating distance learning or
                     performing essential functions, provided that social distancing of six-feet
                     per person is maintained to the greatest extent possible;
               xii. Laundromats, drycleaners, and laundry service providers;
              xiii. Restaurants and other facilities that prepare and serve food, but only for
                     delivery or carry out. Schools and other entities that typically provide free
                     food services to students or members of the public may continue to do so
                     under this Order on the condition that the food is provided to students or
                     members of the public on a pick-up and take-away basis only. Schools
                     and other entities that provide food services under this exemption shall not
                     permit the food to be eaten at the site where it is provided, or at any other
                     gathering site;
              xiv. Businesses that supply products needed for people to work from home;
               xv. Businesses that supply other essential businesses with the support or
                     supplies necessary to operate;
              xvi. Businesses that ship or deliver groceries, food, goods or services directly
                     to residences;




Order of the County Health Officer
to Shelter in Place
                                          Page 5 of 7
                                                                                           EXHIBIT A
      Case
      Case4:20-cv-02180-JST
           4:20-cv-02180-JST Document
                             Document68-2
                                      46-6 Filed
                                           Filed07/01/20
                                                 05/01/20 Page
                                                          Page10
                                                               16of
                                                                 of161
                                                                    60




               xvii. Airlines, taxis, and other private transportation providers providing
                     transportation services necessary for Essential Activities and other
                     purposes expressly authorized in this Order;
              xviii. Home-based care for seniors, adults, or children;
                xix. Residential facilities and shelters for seniors, adults, and children;
                 xx. Professional services, such as legal or accounting services, when
                     necessary to assist in compliance with legally mandated activities;
                xxi. Childcare facilities providing services that enable employees exempted in
                     this Order to work as permitted. To the extent possible, childcare facilities
                     must operate under the following mandatory conditions:
                         1. Childcare must be carried out in stable groups of 12 or fewer
                             (“stable” means that the same 12 or fewer children are in the same
                             group each day).
                         2. Children shall not change from one group to another.
                         3. If more than one group of children is cared for at one facility, each
                             group shall be in a separate room. Groups shall not mix with each
                             other.
                         4. Childcare providers shall remain solely with one group of children.

          g. For the purposes of this Order, “Minimum Basic Operations” include the
             following, provided that employees comply with Social Distancing Requirements
             as defined this Section, to the extent possible, while carrying out such operations:
                  i. The minimum necessary activities to maintain the value of the business’s
                     inventory, ensure security, process payroll and employee benefits, or for
                     related functions.
                 ii. The minimum necessary activities to facilitate employees of the business
                     being able to continue to work remotely from their residences.

          h. For the purposes of this Order, “Essential Travel” includes travel for any of the
             following purposes. Individuals engaged in any Essential Travel must comply
             with all Social Distancing Requirements as defined in this Section below.
                  i. Any travel related to the provision of or access to Essential Activities,
                     Essential Governmental Functions, Essential Businesses, or Minimum
                     Basic Operations.
                 ii. Travel to care for elderly, minors, dependents, persons with disabilities, or
                     other vulnerable persons.
                iii. Travel to or from educational institutions for purposes of receiving
                     materials for distance learning, for receiving meals, and any other related
                     services.
                iv. Travel to return to a place of residence from outside the jurisdiction.
                 v. Travel required by law enforcement or court order.
                vi. Travel required for non-residents to return to their place of residence
                     outside the County. Individuals are strongly encouraged to verify that
                     their transportation out of the County remains available and functional
                     prior to commencing such travel.

Order of the County Health Officer
to Shelter in Place
                                          Page 6 of 7
                                                                                           EXHIBIT A
      Case
      Case4:20-cv-02180-JST
           4:20-cv-02180-JST Document
                             Document68-2
                                      46-6 Filed
                                           Filed07/01/20
                                                 05/01/20 Page
                                                          Page11
                                                               17of
                                                                 of161
                                                                    60




          i. For purposes of this Order, residences include hotels, motels, shared rental units
             and similar facilities.

          j. For purposes of this Order, “Social Distancing Requirements” includes
             maintaining at least six-foot social distancing from other individuals, washing
             hands with soap and water for at least twenty seconds as frequently as possible or
             using hand sanitizer, covering coughs or sneezes (into the sleeve or elbow, not
             hands), regularly cleaning high-touch surfaces, and not shaking hands.

   11. Pursuant to Government Code sections 26602 and 41601 and Health and Safety Code
       section 101029, the Health Officer requests that the Sheriff and all chiefs of police in the
       County ensure compliance with and enforce this Order. The violation of any provision of
       this Order constitutes an imminent threat to public health.

   12. This Order shall become effective at 12:01 a.m. on March 17, 2020 and will continue to
       be in effect until 11:59 p.m. on April 7, 2020, or until it is extended, rescinded,
       superseded, or amended in writing by the Health Officer.

   13. Copies of this Order shall promptly be: (1) made available at the County Administration
       Building at 1225 Oak Street, Oakland, California 94612; (2) posted on the County Public
       Health Department’s website (acphd.org); and (3) provided to any member of the public
       requesting a copy of this Order.

   14. If any provision of this Order to the application thereof to any person or circumstance is
       held to be invalid, the reminder of the Order, including the application of such part or
       provision to other persons or circumstances, shall not be affected and shall continue in
       full force and effect. To this end, the provisions of this Order are severable.


IT IS SO ORDERED:




_______________________________
Dr. Erica Pan                                               Dated: March 16, 2020
Interim Health Officer of the County of Alameda




Order of the County Health Officer
to Shelter in Place
                                           Page 7 of 7
                                                                                            EXHIBIT A
Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 12 of 161




                  EXHIBIT B
      Case
      Case4:20-cv-02180-JST
           4:20-cv-02180-JST Document
                             Document68-2
                                      46-6 Filed
                                           Filed07/01/20
                                                 05/01/20 Page
                                                          Page13
                                                               19of
                                                                 of161
                                                                    60




              ORDER OF THE HEALTH OFFICER
          OF THE COUNTY OF ALAMEDA DIRECTING
    ALL INDIVIDUALS LIVING IN THE COUNTY TO CONTINUE
   SHELTERING AT THEIR PLACE OF RESIDENCE EXCEPT FOR
    ESSENTIAL NEEDS; CONTINUING TO EXEMPT HOMELESS
  INDIVIDUALS FROM THE ORDER BUT URGING GOVERNMENT
AGENCIES TO PROVIDE THEM SHELTER AND HAND SANITATION
  FACILITIES; RESTRICTING ACCESS TO RECREATION AREAS;
  REQUIRING ESSENTIAL BUSINESSES TO IMPLEMENT SOCIAL
DISTANCING PROTOCOLS; CLARIFYING AND FURTHER LIMITING
 ESSENTIAL BUSINESS ACTIVITIES, INCLUDING CONSTRUCTION;
    AND DIRECTING ALL BUSINESSES AND GOVERNMENTAL
OPERATIONS TO FURTHER CEASE NON-ESSENTIAL OPERATIONS

                           DATE OF ORDER: MARCH 31, 2020
                                     No. 20-04

Please read this Order carefully. Violation of or failure to comply with this Order is a
misdemeanor punishable by fine, imprisonment, or both. (California Health and Safety
Code § 120295, et seq.; Cal. Penal Code §§ 69, 148(a)(1))

UNDER THE AUTHORITY OF CALIFORNIA HEALTH AND SAFETY CODE SECTIONS
101040, 101085, AND 120175, THE HEALTH OFFICER OF THE COUNTY OF ALAMEDA
(“HEALTH OFFICER”) ORDERS:

   1. This Order supersedes the March 16, 2020 Order of the Health Officer directing all
      individuals to shelter in place (“Prior Shelter Order”). This Order clarifies, strengthens,
      and extends certain terms of the Prior Shelter Order to increase social distancing and
      reduce person-to-person contact in order to further slow transmission of Novel
      Coronavirus Disease 2019 (“COVID-19”). As of the effective date and time of this
      Order set forth in Section 16 below, all individuals, businesses, and government agencies
      in the County of Alameda (“County”) are required to follow the provisions of this Order.

   2. The intent of this Order is to ensure that the maximum number of people shelter in their
       places of residence to the maximum extent feasible to slow the spread of COVID-19 and
       mitigate the impact on delivery of critical healthcare services to those in need. All
       provisions of this Order must be interpreted to effectuate this intent. Failure to comply
       with any of the provisions of this Order constitutes an imminent threat and menace to
       public health, constitutes a public nuisance, and is punishable by fine, imprisonment, or
       both.



Order of the Alameda County Health Officer
to Shelter in Place No. 20-04
                                       Page 1 of 13
                                                                                          EXHIBIT B
      Case
      Case4:20-cv-02180-JST
           4:20-cv-02180-JST Document
                             Document68-2
                                      46-6 Filed
                                           Filed07/01/20
                                                 05/01/20 Page
                                                          Page14
                                                               20of
                                                                 of161
                                                                    60




   3. All individuals currently living within the County are ordered to shelter at their place of
      residence. They may leave their residence only for Essential Activities, Essential
      Governmental Functions, Essential Travel, to work for Essential Businesses, or to
      perform Minimum Basic Operations for non-essential businesses, all as defined in
      Section 13. Individuals experiencing homelessness are exempt from this Section, but are
      strongly urged to obtain shelter, and governmental and other entities are strongly urged
      to, as soon as possible, make such shelter available and provide handwashing or hand
      sanitation facilities to persons who continue experiencing homelessness.

   4. When people need to leave their place of residence for the limited purposes allowed in
      this Order, they must strictly comply with Social Distancing Requirements as defined in
      Section 13.k, except as expressly provided in this Order.

   5. All businesses with a facility in the County, except Essential Businesses, as defined in
      Section 13.f, are required to cease all activities at facilities located within the County
      except Minimum Basic Operations, as defined in Section 13.g. For clarity, all businesses
      may continue operations consisting exclusively of owners, employees, volunteers, or
      contractors performing activities at their own residences (i.e., working from home). All
      Essential Businesses are strongly encouraged to remain open. But Essential Businesses
      are directed to maximize the number of employees who work from home. Essential
      Businesses may only assign those employees who cannot perform their job duties from
      home to work outside the home. All Essential Businesses shall prepare, post, and
      implement a Social Distancing Protocol at each of their facilities at which they are
      maintaining operations, as specified in Section 13.h. Businesses that include an Essential
      Business component at their facilities alongside non-essential components must, to the
      extent feasible, scale down their operations to the Essential Business component only;
      provided, however, that mixed retail businesses that are otherwise allowed to operate
      under this Order may continue to stock and sell non-essential products. Essential
      Businesses must follow industry-specific guidance issued by the Health Officer related to
      COVID-19.

   6. All public and private gatherings of any number of people occurring outside a single
      household or living unit are prohibited, except for the limited purposes expressly
      permitted in this Order. Nothing in this Order prohibits members of a single household
      or living unit from engaging in Essential Travel or Essential Activities together.

   7. All travel, including, but not limited to, travel on foot, bicycle, scooter, motorcycle,
      automobile, or public transit, except Essential Travel, as defined below in Section 13.i, is
      prohibited. People may use public transit only for purposes of performing Essential
      Activities or to travel to and from work to operate Essential Businesses, maintain
      Essential Governmental Functions, or to perform Minimum Basic Operations at non-
      essential businesses. Transit agencies and people riding on public transit must comply
      with Social Distancing Requirements, as defined in Section 13.k, to the greatest extent
      feasible. This Order allows travel into or out of the County only to perform Essential



Order of the Alameda County Health Officer
to Shelter in Place No. 20-04
                                       Page 2 of 13
                                                                                           EXHIBIT B
      Case
      Case4:20-cv-02180-JST
           4:20-cv-02180-JST Document
                             Document68-2
                                      46-6 Filed
                                           Filed07/01/20
                                                 05/01/20 Page
                                                          Page15
                                                               21of
                                                                 of161
                                                                    60




      Activities, operate Essential Businesses, maintain Essential Governmental Functions, or
      perform Minimum Basic Operations at non-essential businesses.

   8. This Order is issued based on evidence of increasing occurrence of COVID-19 within the
      County and throughout the Bay Area, scientific evidence and best practices regarding the
      most effective approaches to slow the transmission of communicable diseases generally
      and COVID-19 specifically, and evidence that the age, condition, and health of a
      significant portion of the population of the County places it at risk for serious health
      complications, including death, from COVID-19. Due to the outbreak of the COVID-19
      disease in the general public, which is now a pandemic according to the World Health
      Organization, there is a public health emergency throughout the County. Making the
      problem worse, some individuals who contract the virus causing the COVID-19 disease
      have no symptoms or have mild symptoms, which means they may not be aware they
      carry the virus and are transmitting it to others. Because even people without symptoms
      can transmit the infection, and because evidence shows the infection is easily spread,
      gatherings and other interpersonal interactions can result in preventable transmission of
      the virus. This public health emergency has substantially worsened since the County
      issued the Prior Shelter Order on March 16, 2020, with a significant escalation in the
      number of positive cases, hospitalizations, and deaths, and increasing strain on health
      care resources. At the same time, evidence suggests that the restrictions on mobility and
      social distancing requirements imposed by the Prior Shelter Order are slowing the rate of
      increase in community transmission and confirmed cases by limiting interactions among
      people, consistent with scientific evidence of the efficacy of similar measures in other
      parts of the country and world. The scientific evidence shows that at this stage of the
      emergency, it remains essential to continue to slow virus transmission as much as
      possible to protect the most vulnerable, to prevent the health care system from being
      overwhelmed, and to prevent deaths. Extension of the Prior Shelter Order and
      strengthening of its restrictions are necessary to further reduce the spread of the COVID-
      19 disease, preserving critical and limited healthcare capacity in the County and
      advancing toward a point in the public health emergency where transmission can be
      controlled.

   9. This Order is also issued in light of the existence, as of March 29, 2020, of 254 cases of
      COVID-19 in the County, as well as at least 2,092 confirmed cases (up from 258
      confirmed cases on March 15, 2020, just before the Prior Shelter Order) and at least 51
      deaths (up from three deaths on March 15, 2020) in the seven Bay Area jurisdictions
      jointly issuing this Order, including a significant and increasing number of suspected
      cases of community transmission and likely further significant increases in transmission.
      This Order is necessary to slow the rate of spread, and the Health Officer will re-evaluate
      it as further data becomes available.

   10. This Order is issued in accordance with, and incorporates by reference, the March 4,
       2020 Proclamation of a State of Emergency issued by Governor Gavin Newsom, the
       Declarations of Local Health Emergency issued by the Health Officer on March 1 and 5,
       the March 10, 2020 Resolution of the Board of Supervisors of the County of Alameda

Order of the Alameda County Health Officer
to Shelter in Place No. 20-04
                                       Page 3 of 13
                                                                                          EXHIBIT B
      Case
      Case4:20-cv-02180-JST
           4:20-cv-02180-JST Document
                             Document68-2
                                      46-6 Filed
                                           Filed07/01/20
                                                 05/01/20 Page
                                                          Page16
                                                               22of
                                                                 of161
                                                                    60




      Ratifying the Declarations of Local Health Emergency, and the March 17, 2020
      Resolution of the Board of Supervisors Ratifying the Declaration of Local Emergency.

   11. This Order is issued in light of evidence that the Prior Shelter Order has been generally
       effective in increasing social distancing, but that at this time additional restrictions are
       necessary to further mitigate the rate of transmission of COVID-19, to prevent the health
       care system from being overwhelmed, and prevent death. This Order comes after the
       release of substantial guidance from the County Health Officer, the Centers for Disease
       Control and Prevention, the California Department of Public Health, and other public
       health officials throughout the United States and around the world, including an
       increasing number of orders imposing similar social distancing requirements and mobility
       restrictions to combat the spread and harms of COVID-19. The Health Officer will
       continue to assess the quickly evolving situation and may modify or extend this Order, or
       issue additional Orders, related to COVID-19, as changing circumstances dictate.

   12. This Order is also issued in light of the March 19, 2020 Order of the State Public Health
       Officer (the “State Shelter Order”) , which set baseline statewide restrictions on non-
       residential business activities effective until further notice, as well as the Governor’s
       March 19, 2020 Executive Order N-33-20 directing California residents to follow the
       State Shelter Order. The State Shelter Order was complementary to the Prior Shelter
       Order. This Order adopts in certain respects more stringent restrictions addressing the
       particular facts and circumstances in this County, which are necessary to control the
       public health emergency as it is evolving within the County and the Bay Area. Without
       this tailored set of restrictions that further reduces the number of interactions between
       persons, scientific evidence indicates that the public health crisis in the County will
       worsen to the point at which it may overtake available health care resources within the
       County and increase the death rate. Also, this Order enumerates additional restrictions on
       non-work-related travel not covered by the State Shelter Order, including limiting such
       travel to performance of Essential Travel or Essential Activities; sets forth mandatory
       Social Distancing Requirements for all individuals in the County when engaged in
       activities outside their residences; and adds a mechanism to ensure that Essential
       Businesses comply with the Social Distancing Requirements. Where a conflict exists
       between this Order and any state public health order related to the COVID-19 pandemic,
       the most restrictive provision controls. Consistent with California Health and Safety
       Code section 131080 and the Health Officer Practice Guide for Communicable Disease
       Control in California, except where the State Health Officer may issue an order expressly
       directed at this Order and based on a finding that a provision of this Order constitutes a
       menace to public health, any more restrictive measures in this Order continue to apply
       and control in this County.

   13. Definitions and Exemptions.

          a. For the purposes of this Order, individuals may leave their residence only to
             perform the following “Essential Activities.” But people at high risk of severe
             illness from COVID-19 and people who are sick are strongly urged to stay in their

Order of the Alameda County Health Officer
to Shelter in Place No. 20-04
                                       Page 4 of 13
                                                                                            EXHIBIT B
      Case
      Case4:20-cv-02180-JST
           4:20-cv-02180-JST Document
                             Document68-2
                                      46-6 Filed
                                           Filed07/01/20
                                                 05/01/20 Page
                                                          Page17
                                                               23of
                                                                 of161
                                                                    60




             residence to the extent possible, except as necessary to seek or provide medical
             care or Essential Governmental Functions. Essential Activities are:
                  i. To engage in activities or perform tasks important to their health and
                     safety, or to the health and safety of their family or household members
                     (including pets), such as, by way of example only and without limitation,
                     obtaining medical supplies or medication, or visiting a health care
                     professional.
                 ii. To obtain necessary services or supplies for themselves and their family or
                     household members, or to deliver those services or supplies to others, such
                     as, by way of example only and without limitation, canned food, dry
                     goods, fresh fruits and vegetables, pet supply, fresh meats, fish, and
                     poultry, and any other household consumer products, products needed to
                     work from home, or products necessary to maintain the habitability,
                     sanitation, and operation of residences.
                iii. To engage in outdoor recreation activity, including, by way of example
                     and without limitation, walking, hiking, bicycling, and running, in
                     compliance with Social Distancing Requirements and with the following
                     limitations:
                         1. Outdoor recreation activity at parks, beaches, and other open
                             spaces must be in conformance with any restrictions on access and
                             use established by the Health Officer, government, or other entity
                             that manages such area to reduce crowding and risk of
                             transmission of COVID-19. Such restrictions may include, but are
                             not limited to, restricting the number of entrants, closing the area
                             to vehicular access and parking, or closure to all public access;
                         2. Use of recreational areas with high-touch equipment or that
                             encourage gathering, including, but not limited to, playgrounds,
                             outdoor gym equipment, picnic areas, dog parks, and barbecue
                             areas, is prohibited outside of residences, and all such areas shall
                             be closed to public access including by signage and, as appropriate,
                             by physical barriers;
                         3. Use of shared facilities for recreational activities outside of
                             residences, including, but not limited to, golf courses, tennis and
                             pickle ball courts, rock parks, climbing walls, pools, spas, shooting
                             and archery ranges, gyms, disc golf, and basketball courts is
                             prohibited and those areas must be closed for recreational
                             purposes, including by signage and, as appropriate, by physical
                             barriers. Such facilities may be repurposed during the emergency
                             to provide essential services needed to address the COVID-19
                             pandemic; and
                         4. Sports or activities that include the use of shared equipment may
                             only be engaged in by members of the same household or living
                             unit.




Order of the Alameda County Health Officer
to Shelter in Place No. 20-04
                                       Page 5 of 13
                                                                                          EXHIBIT B
      Case
      Case4:20-cv-02180-JST
           4:20-cv-02180-JST Document
                             Document68-2
                                      46-6 Filed
                                           Filed07/01/20
                                                 05/01/20 Page
                                                          Page18
                                                               24of
                                                                 of161
                                                                    60




                 iv. To perform work for an Essential Business or to otherwise carry out
                     activities specifically permitted in this Order, including Minimum Basic
                     Operations, as defined in this Section.
                  v. To provide necessary care for a family member or pet in another
                     household who has no other source of care.
                 vi. To attend a funeral with no more than 10 individuals present.
                vii. To move residences, but only if it is not possible to defer an already
                     planned move, if the move is necessitated by safety, sanitation, or
                     habitability reasons, or if the move is necessary to preserve access to
                     shelter. When moving into or out of the Bay Area region, individuals are
                     strongly urged to quarantine for 14 days. To quarantine, individuals
                     should follow the guidance of the United States Centers for Disease
                     Control and Prevention.

          b. For the purposes of this Order, individuals may leave their residence to work for,
             volunteer at, or obtain services at “Healthcare Operations,” including, without
             limitation, hospitals, clinics, COVID-19 testing locations, dentists, pharmacies,
             blood banks and blood drives, pharmaceutical and biotechnology companies,
             other healthcare facilities, healthcare suppliers, home healthcare services
             providers, mental health providers, or any related and/or ancillary healthcare
             services. “Healthcare Operations” also includes veterinary care and all healthcare
             services provided to animals. This exemption for Healthcare Operations shall be
             construed broadly to avoid any interference with the delivery of healthcare,
             broadly defined. “Healthcare Operations” excludes fitness and exercise gyms and
             similar facilities.

          c. For the purposes of this Order, individuals may leave their residence to provide
             any services or perform any work necessary to the operation and maintenance of
             “Essential Infrastructure,” including airports, utilities (including water, sewer,
             gas, and electrical), oil refining, roads and highways, public transportation, solid
             waste facilities (including collection, removal, disposal, and processing facilities),
             cemeteries, mortuaries, crematoriums, and telecommunications systems
             (including the provision of essential global, national, and local infrastructure for
             internet, computing services, business infrastructure, communications, and web-
             based services).

          d. For the purposes of this Order, all first responders, emergency management
             personnel, emergency dispatchers, court personnel, and law enforcement
             personnel, and others who need to perform essential services are categorically
             exempt from this Order to the extent they are performing those essential services.
             Further, nothing in this Order shall prohibit any individual from performing or
             accessing “Essential Governmental Functions,” as determined by the
             governmental entity performing those functions in the County. Each
             governmental entity shall identify and designate appropriate employees,
             volunteers, or contractors to continue providing and carrying out any Essential

Order of the Alameda County Health Officer
to Shelter in Place No. 20-04
                                       Page 6 of 13
                                                                                            EXHIBIT B
      Case
      Case4:20-cv-02180-JST
           4:20-cv-02180-JST Document
                             Document68-2
                                      46-6 Filed
                                           Filed07/01/20
                                                 05/01/20 Page
                                                          Page19
                                                               25of
                                                                 of161
                                                                    60




             Governmental Functions, including the hiring or retention of new employees or
             contractors to perform such functions. Each governmental entity and its
             contractors must employ all necessary emergency protective measures to prevent,
             mitigate, respond to and recover from the COVID-19 pandemic, and all Essential
             Governmental Functions shall be performed in compliance with Social Distancing
             Requirements to the greatest extent feasible.

          e. For the purposes of this Order, a “business” includes any for-profit, non-profit, or
             educational entity, whether a corporate entity, organization, partnership or sole
             proprietorship, and regardless of the nature of the service, the function it
             performs, or its corporate or entity structure.

          f. For the purposes of this Order, “Essential Businesses” are:
                  i. Healthcare Operations and businesses that operate, maintain, or repair
                     Essential Infrastructure;
                 ii. Grocery stores, certified farmers’ markets, farm and produce stands,
                     supermarkets, food banks, convenience stores, and other establishments
                     engaged in the retail sale of unprepared food, canned food, dry goods,
                     non-alcoholic beverages, fresh fruits and vegetables, pet supply, fresh
                     meats, fish, and poultry, as well as hygienic products and household
                     consumer products necessary for personal hygiene or the habitability,
                     sanitation, or operation of residences. The businesses included in this
                     subparagraph (ii) include establishments that sell multiple categories of
                     products provided that they sell a significant amount of essential products
                     identified in this subparagraph, such as liquor stores that also sell a
                     significant amount of food.
               iii. Food cultivation, including farming, livestock, and fishing;
                iv. Businesses that provide food, shelter, and social services, and other
                     necessities of life for economically disadvantaged or otherwise needy
                     individuals;
                 v. Construction, but only of the types listed in this subparagraph below:
                         1. Projects immediately necessary to the maintenance, operation, or
                             repair of Essential Infrastructure;
                         2. Projects associated with Healthcare Operations, including creating
                             or expanding Healthcare Operations, provided that such
                             construction is directly related to the COVID-19 response;
                         3. Affordable housing that is or will be income-restricted, including
                             multi-unit or mixed-use developments containing at least 10%
                             income-restricted units;
                         4. Public works projects if specifically designated as an Essential
                             Governmental Function by the lead governmental agency;
                         5. Shelters and temporary housing, but not including hotels or motels;
                         6. Projects immediately necessary to provide critical non-commercial
                             services to individuals experiencing homelessness, elderly persons,



Order of the Alameda County Health Officer
to Shelter in Place No. 20-04
                                       Page 7 of 13
                                                                                           EXHIBIT B
      Case
      Case4:20-cv-02180-JST
           4:20-cv-02180-JST Document
                             Document68-2
                                      46-6 Filed
                                           Filed07/01/20
                                                 05/01/20 Page
                                                          Page20
                                                               26of
                                                                 of161
                                                                    60




                                persons who are economically disadvantaged, and persons with
                                special needs;
                           7. Construction necessary to ensure that existing construction sites
                                that must be shut down under this Order are left in a safe and
                                secure manner, but only to the extent necessary to do so; and
                           8. Construction or repair necessary to ensure that residences and
                                buildings containing Essential Businesses are safe, sanitary, or
                                habitable to the extent such construction or repair cannot
                                reasonably be delayed;
                 vi.   Newspapers, television, radio, and other media services;
                vii.   Gas stations and auto-supply, auto-repair (including, but not limited to, for
                       cars, trucks, motorcycles and motorized scooters), and automotive
                       dealerships, but only for the purpose of providing auto-supply and auto-
                       repair services (and not, by way of example, car sales or car washes). This
                       subparagraph (vii) does not restrict the on-line purchase of automobiles if
                       they are delivered to a residence or Essential Business;
               viii.   Bicycle repair and supply shops;
                ix.    Banks and related financial institutions;
                 x.    Service providers that enable residential transactions (including rentals,
                       leases, and home sales), including, but not limited to, real estate agents,
                       escrow agents, notaries, and title companies, provided that appointments
                       and other residential viewings must only occur virtually or, if a virtual
                       viewing is not feasible, by appointment with no more than two visitors at a
                       time residing within the same household or living unit and one individual
                       showing the unit (except that in person visits are not allowed when the
                       occupant is still residing in the residence);
                 xi.   Hardware stores;
                xii.   Plumbers, electricians, exterminators, and other service providers who
                       provide services that are necessary to maintaining the habitability,
                       sanitation, and operation of residences and Essential Businesses, but not
                       for cosmetic or other purposes;
               xiii.   Arborists, landscapers, gardeners, and similar service professionals, but
                       only to the limited extent necessary to maintain the habitability, sanitation,
                       operation of businesses or residences, or the safety of residents,
                       employees, or the public (such as fire safety or tree trimming to prevent a
                       dangerous condition), and not for cosmetic or other purposes (such as
                       upkeep);
               xiv.    Businesses providing mailing and shipping services, including post office
                       boxes;
                xv.    Educational institutions—including public and private K-12 schools,
                       colleges, and universities—for purposes of facilitating distance learning or
                       performing essential functions, provided that social distancing of six-feet
                       per person is maintained to the greatest extent possible;
               xvi.    Laundromats, drycleaners, and laundry service providers;



Order of the Alameda County Health Officer
to Shelter in Place No. 20-04
                                       Page 8 of 13
                                                                                              EXHIBIT B
      Case
      Case4:20-cv-02180-JST
           4:20-cv-02180-JST Document
                             Document68-2
                                      46-6 Filed
                                           Filed07/01/20
                                                 05/01/20 Page
                                                          Page21
                                                               27of
                                                                 of161
                                                                    60




              xvii. Restaurants and other facilities that prepare and serve food, but only for
                    delivery or carry out. Schools and other entities that typically provide free
                    food services to students or members of the public may continue to do so
                    under this Order on the condition that the food is provided to students or
                    members of the public on a pick-up and take-away basis only. Schools
                    and other entities that provide food services under this exemption shall not
                    permit the food to be eaten at the site where it is provided, or at any other
                    gathering site;
             xviii. Funeral home providers, mortuaries, cemeteries, and crematoriums, to the
                    extent necessary for the transport, preparation, or processing of bodies or
                    remains;
               xix. Businesses that supply other Essential Businesses with the support or
                    supplies necessary to operate, but only to the extent that they support or
                    supply these Essential Businesses. This exemption shall not be used as a
                    basis for engaging in sales to the general public from retail storefronts;
                xx. Businesses that have the primary function of shipping or delivering
                    groceries, food, or other goods directly to residences or businesses. This
                    exemption shall not be used to allow for manufacturing or assembly of
                    non-essential products or for other functions besides those necessary to the
                    delivery operation;
               xxi. Airlines, taxis, rental car companies, rideshare services (including shared
                    bicycles and scooters), and other private transportation providers
                    providing transportation services necessary for Essential Activities and
                    other purposes expressly authorized in this Order;
              xxii. Home-based care for seniors, adults, children, and pets;
             xxiii. Residential facilities and shelters for seniors, adults, and children;
              xxiv. Professional services, such as legal, notary, or accounting services, when
                    necessary to assist in compliance with non-elective, legally required
                    activities;
               xxv. Services to assist individuals in finding employment with Essential
                    Businesses;
              xxvi. Moving services that facilitate residential or commercial moves that are
                    allowed under this Order;
             xxvii. Childcare facilities providing services that enable owners, employees,
                    volunteers, and contractors for Essential Businesses or Essential
                    Governmental Functions to work as permitted. Children of owners,
                    employees, volunteers, and contractors who are not exempt under this
                    Order may not attend childcare facilities. To the extent possible, childcare
                    facilities must operate under the following conditions:
                        1. Childcare must be carried out in stable groups of 12 or fewer
                             (“stable” means that the same 12 or fewer children are in the same
                             group each day).
                        2. Children shall not change from one group to another.




Order of the Alameda County Health Officer
to Shelter in Place No. 20-04
                                       Page 9 of 13
                                                                                          EXHIBIT B
      Case
      Case4:20-cv-02180-JST
           4:20-cv-02180-JST Document
                             Document68-2
                                      46-6 Filed
                                           Filed07/01/20
                                                 05/01/20 Page
                                                          Page22
                                                               28of
                                                                 of161
                                                                    60




                         3. If more than one group of children is cared for at one facility, each
                            group shall be in a separate room. Groups shall not mix with each
                            other.
                         4. Childcare providers shall remain solely with one group of children.

          g. For the purposes of this Order, “Minimum Basic Operations” means the following
             activities for businesses, provided that owners, employees, and contractors
             comply with Social Distancing Requirements as defined this Section, to the extent
             possible, while carrying out such operations:
                  i. The minimum necessary activities to maintain and protect the value of the
                      business’s inventory and facilities; ensure security, safety, and sanitation;
                      process payroll and employee benefits; provide for the delivery of existing
                      inventory directly to residences or businesses; and related functions.
                 ii. The minimum necessary activities to facilitate owners, employees, and
                      contractors of the business being able to continue to work remotely from
                      their residences, and to ensure that the business can deliver its service
                      remotely.

          h. For the purposes of this Order, all Essential Businesses must prepare and post by
             no later than 11:59 p.m. on April 2, 2020 a “Social Distancing Protocol” for each
             of their facilities in the County frequented by the public or employees. The Social
             Distancing Protocol must be substantially in the form attached to this Order as
             Appendix A. The Social Distancing Protocol must be posted at or near the
             entrance of the relevant facility, and shall be easily viewable by the public and
             employees. A copy of the Social Distancing Protocol must also be provided to
             each employee performing work at the facility. All Essential Businesses shall
             implement the Social Distancing Protocol and provide evidence of its
             implementation to any authority enforcing this Order upon demand. The Social
             Distancing Protocol must explain how the business is achieving the following, as
             applicable:
                  i. Limiting the number of people who can enter into the facility at any one
                     time to ensure that people in the facility can easily maintain a minimum
                     six-foot distance from one another at all times, except as required to
                     complete the Essential Business activity;
                 ii. Where lines may form at a facility, marking six-foot increments at a
                     minimum, establishing where individuals should stand to maintain
                     adequate social distancing;
                iii. Providing hand sanitizer, soap and water, or effective disinfectant at or
                     near the entrance of the facility and in other appropriate areas for use by
                     the public and employees, and in locations where there is high-frequency
                     employee interaction with members of the public (e.g. cashiers);
                iv. Providing for contactless payment systems or, if not feasible to do so, the
                     providing for disinfecting all payment portals, pens, and styluses after
                     each use;
                 v. Regularly disinfecting other high-touch surfaces; and

Order of the Alameda County Health Officer
to Shelter in Place No. 20-04
                                       Page 10 of 13
                                                                                            EXHIBIT B
      Case
      Case4:20-cv-02180-JST
           4:20-cv-02180-JST Document
                             Document68-2
                                      46-6 Filed
                                           Filed07/01/20
                                                 05/01/20 Page
                                                          Page23
                                                               29of
                                                                 of161
                                                                    60




                 vi. Posting a sign at the entrance of the facility informing all employees and
                     customers that they should: avoid entering the facility if they have a cough
                     or fever; maintain a minimum six-foot distance from one another; sneeze
                     and cough into one’s elbow; not shake hands or engage in any unnecessary
                     physical contact.
                vii. Any additional social distancing measures being implemented (see the
                     Centers for Disease Control and Prevention’s guidance at:
                     https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-
                     business-response.html).

          i. For the purposes of this Order, “Essential Travel” means travel for any of the
             following purposes:
                   i. Travel related to the provision of or access to Essential Activities,
                      Essential Governmental Functions, Essential Businesses, or Minimum
                      Basic Operations.
                  ii. Travel to care for any elderly, minors, dependents, or persons with
                      disabilities.
                iii. Travel to or from educational institutions for purposes of receiving
                      materials for distance learning, for receiving meals, and any other related
                      services.
                 iv. Travel to return to a place of residence from outside the County.
                  v. Travel required by law enforcement or court order.
                 vi. Travel required for non-residents to return to their place of residence
                      outside the County. Individuals are strongly encouraged to verify that
                      their transportation out of the County remains available and functional
                      prior to commencing such travel.
                vii. Travel to manage after-death arrangements and burial.
               viii. Travel to arrange for shelter or avoid homelessness.
                 ix. Travel to avoid domestic violence or child abuse.
                  x. Travel for parental custody arrangements.
                 xi. Travel to a place to temporarily reside in a residence or other facility to
                      avoid potentially exposing others to COVID-19, such as a hotel or other
                      facility provided by a governmental authority for such purposes.

          j. For purposes of this Order, “residences” include hotels, motels, shared rental units
             and similar facilities. Residences also include living structures and outdoor
             spaces associated with those living structures, such as patios, porches, backyards,
             and front yards that are only accessible to a single family or household unit.

          k. For purposes of this Order, “Social Distancing Requirements” means:
                 i. Maintaining at least six-foot social distancing from individuals who are
                    not part of the same household or living unit;
                ii. Frequently washing hands with soap and water for at least 20 seconds, or
                    using hand sanitizer that is recognized by the Centers for Disease Control
                    and Prevention as effective in combatting COVID-19;

Order of the Alameda County Health Officer
to Shelter in Place No. 20-04
                                       Page 11 of 13
                                                                                           EXHIBIT B
      Case
      Case4:20-cv-02180-JST
           4:20-cv-02180-JST Document
                             Document68-2
                                      46-6 Filed
                                           Filed07/01/20
                                                 05/01/20 Page
                                                          Page24
                                                               30of
                                                                 of161
                                                                    60




                  iii. Covering coughs and sneezes with a tissue or fabric or, if not possible,
                       into the sleeve or elbow (but not into hands); and
                  iv. Avoiding all social interaction outside the household when sick with a
                       fever or cough.
              All individuals must strictly comply with Social Distancing Requirements, except
              to the limited extent necessary to provide care (including childcare, adult or senior
              care, care to individuals with special needs, and patient care); as necessary to
              carry out the work of Essential Businesses, Essential Governmental Functions, or
              provide for Minimum Basic Operations; or as otherwise expressly provided in this
              Order.

   14. Government agencies and other entities operating shelters and other facilities that house
       or provide meals or other necessities of life for individuals experiencing homelessness
       must take appropriate steps to help ensure compliance with Social Distancing
       Requirements, including adequate provision of hand sanitizer. Also, individuals
       experiencing homelessness who are unsheltered and living in encampments should, to the
       maximum extent feasible, abide by 12 foot by 12 foot distancing for the placement of
       tents, and government agencies should provide restroom and hand washing facilities for
       individuals in such encampments as set forth in Centers for Disease Control and
       Prevention Interim Guidance Responding to Coronavirus 2019 (COVID-19) Among
       People Experiencing Unsheltered Homelessness (https://www.cdc.gov/coronavirus/2019-
       ncov/need-extra-precautions/unsheltered-homelessness.html).

   15. Pursuant to Government Code sections 26602 and 41601 and Health and Safety Code
       section 101029, the Health Officer requests that the Sheriff and all chiefs of police in the
       County ensure compliance with and enforce this Order. The violation of any provision of
       this Order constitutes an imminent threat and menace to public health, constitutes a public
       nuisance, and is punishable by fine, imprisonment, or both.

   16. This Order shall become effective at 11:59 p.m. on March 31, 2020 and will continue to
       be in effect until 11:59 p.m. on May 3, 2020, or until it is extended, rescinded,
       superseded, or amended in writing by the Health Officer.

   17. Copies of this Order shall promptly be: (1) made available at the County Administration
       Building at 1221 Oak Street, Oakland, California 94612; (2) posted on the County Public
       Health Department’s website (acphd.org); and (3) provided to any member of the public
       requesting a copy of this Order.




Order of the Alameda County Health Officer
to Shelter in Place No. 20-04
                                       Page 12 of 13
                                                                                            EXHIBIT B
      Case
      Case4:20-cv-02180-JST
           4:20-cv-02180-JST Document
                             Document68-2
                                      46-6 Filed
                                           Filed07/01/20
                                                 05/01/20 Page
                                                          Page25
                                                               31of
                                                                 of161
                                                                    60




   18. If any provision of this Order to its application to any person or circumstance is held to
       be invalid, the reminder of the Order, including the application of such part or provision
       to other persons or circumstances, shall not be affected and shall continue in full force
       and effect. To this end, the provisions of this Order are severable.


IT IS SO ORDERED:




Dr. Erica Pan                                       Dated: March 31, 2020
Interim Health Officer of the County of Alameda



Attachments: Appendix A – Social Distancing Protocol




Order of the Alameda County Health Officer
to Shelter in Place No. 20-04
                                       Page 13 of 13
                                                                                            EXHIBIT B
            Case
            Case4:20-cv-02180-JST
                 4:20-cv-02180-JST Document
                                   Document68-2
                                            46-6 Filed
                                                 Filed07/01/20
                                                       05/01/20 Page
                                                                Page26
                                                                     32of
                                                                       of161
                                                                          60
                                  Appendix A: Social Distancing Protocol

Business name: Click or tap here to enter text.
Facility Address: Click or tap here to enter text.
Approximate gross square footage of space open to the public: Click or tap here to enter text.
Businesses must implement all applicable measures listed below, and be prepared to explain why any
measure that is not implemented is inapplicable to the business.

Signage:

☐Signage at each public entrance of the facility to inform all employees and customers that they should:
avoid entering the facility if they have a cough or fever; maintain a minimum six-foot distance from one
another; sneeze and cough into a cloth or tissue or, if not available, into one’s elbow; and not shake hands or
engage in any unnecessary physical contact.

☐Signage posting a copy of the Social Distancing Protocol at each public entrance to the facility.

Measures To Protect Employee Health (check all that apply to the facility):

☐ Everyone who can carry out their work duties from home has been directed to do so.

☐ All employees have been told not to come to work if sick.

☐ Symptom checks are being conducted before employees may enter the work space.

☐ All desks or individual work stations are separated by at least six feet.

☐ Break rooms, bathrooms, and other common areas are being disinfected frequently, on the following
schedule:
           ☐ Break rooms:
           ☐ Bathrooms:
           ☐ Other (Click or tap here to enter text.): Click or tap here to enter text.

☐ Disinfectant and related supplies are available to all employees at the following location(s): Click or tap
here to enter text.

☐ Hand sanitizer effective against COVID-19 is available to all employees at the following location(s):
Click or tap here to enter text.

☐ Soap and water are available to all employees at the following location(s): Click or tap here to enter text.

☐ Copies of this Protocol have been distributed to all employees.

☐ Optional—Describe other measures: Click or tap here to enter text.

Measures To Prevent Crowds From Gathering (check all that apply to the facility):

☐ Limit the number of customers in the store at any one time to Click or tap here to enter text.[insert
maximum number here], which allows for customers and employees to easily maintain at least six-foot
distance from one another at all practicable times.

☐ Post an employee at the door to ensure that the maximum number of customers in the facility set forth
above is not exceeded.

☐ Placing per-person limits on goods that are selling out quickly to reduce crowds and lines. Explain: Click
or tap here to enter text.

                                                                                                  EXHIBIT B
            Case
            Case4:20-cv-02180-JST
                 4:20-cv-02180-JST Document
                                   Document68-2
                                            46-6 Filed
                                                 Filed07/01/20
                                                       05/01/20 Page
                                                                Page27
                                                                     33of
                                                                       of161
                                                                          60
                                  Appendix A: Social Distancing Protocol


☐ Optional—Describe other measures: Click or tap here to enter text.

Measures To Keep People At Least Six Feet Apart (check all that apply to the facility)

☐ Placing signs outside the store reminding people to be at least six feet apart, including when in line.

☐ Placing tape or other markings at least six feet apart in customer line areas inside the store and on
sidewalks at public entrances with signs directing customers to use the markings to maintain distance.

☐ Separate order areas from delivery areas to prevent customers from gathering.

☐ All employees have been instructed to maintain at least six feet distance from customers and from each
other, except employees may momentarily come closer when necessary to accept payment, deliver goods or
services, or as otherwise necessary.

☐ Optional—Describe other measures: Click or tap here to enter text.

Measures To Prevent Unnecessary Contact (check all that apply to the facility):

☐ Preventing people from self-serving any items that are food-related.

       ☐ Lids for cups and food-bar type items are provided by staff; not to customers to grab.

       ☐ Bulk-item food bins are not available for customer self-service use.

☐ Not permitting customers to bring their own bags, mugs, or other reusable items from home.

☐ Providing for contactless payment systems or, if not feasible, sanitizing payment systems regularly.
Describe: Click or tap here to enter text.

☐ Optional—Describe other measures (e.g. providing senior-only hours): Click or tap here to enter text.

Measures To Increase Sanitization (check all that apply to the facility):

☐ Disinfecting wipes that are effective against COVID-19 are available near shopping carts and shopping
baskets.

☐ Employee(s) assigned to disinfect carts and baskets regularly.
☐ Hand sanitizer, soap and water, or effective disinfectant is available to the public at or near the entrance of
the facility, at checkout counters, and anywhere else inside the store or immediately outside where people
have direct interactions.

☐ Disinfecting all payment portals, pens, and styluses after each use.

☐ Disinfecting all high-contact surfaces frequently.

☐ Optional—Describe other measures: Click or tap here to enter text.

* Any additional measures not included here should be listed on separate pages, which the business should
attach to this document.
You may contact the following person with any questions or comments about this protocol:
Name: Click or tap here to enter text.              Phone number: Click or tap here to enter text.

                                                                                                   EXHIBIT B
Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 28 of 161




                  EXHIBIT C
      Case
      Case4:20-cv-02180-JST
           4:20-cv-02180-JST Document
                             Document68-2
                                      46-6 Filed
                                           Filed07/01/20
                                                 05/01/20 Page
                                                          Page29
                                                               35of
                                                                 of161
                                                                    60




                 ORDER OF THE HEALTH OFFICER NO. 20-10

               ORDER OF THE HEALTH OFFICER
           OF THE COUNTY OF ALAMEDA DIRECTING
ALL INDIVIDUALS IN THE COUNTY TO CONTINUE SHELTERING AT
THEIR PLACE OF RESIDENCE EXCEPT FOR ESSENTIAL NEEDS AND
    IDENTIFIED OUTDOOR ACTIVITIES IN COMPLIANCE WITH
SPECIFIED REQUIREMENTS; CONTINUING TO EXEMPT HOMELESS
   INDIVIDUALS FROM THE ORDER BUT URGING GOVERNMENT
     AGENCIES TO PROVIDE THEM SHELTER; REQUIRING ALL
 BUSINESSES AND RECREATION FACILITIES THAT ARE ALLOWED
     TO OPERATE TO IMPLEMENT SOCIAL DISTANCING, FACE
  COVERING, AND CLEANING PROTOCOLS; AND DIRECTING ALL
    BUSINESSES, FACILITY OPERATORS, AND GOVERNMENTAL
  AGENCIES TO CONTINUE THE TEMPORARY CLOSURE OF ALL
     OTHER OPERATIONS NOT ALLOWED UNDER THIS ORDER

                             DATE OF ORDER: APRIL 29, 2020

Please read this Order carefully. Violation of or failure to comply with this Order is a
misdemeanor punishable by fine, imprisonment, or both. (California Health and Safety
Code § 120295, et seq.; Cal. Penal Code §§ 69, 148(a)(1))


UNDER THE AUTHORITY OF CALIFORNIA HEALTH AND SAFETY CODE SECTIONS
101040, 101085, AND 120175, THE HEALTH OFFICER OF THE COUNTY OF ALAMEDA
(“HEALTH OFFICER”) ORDERS:

   1. This Order supersedes the March 31, 2020 Order of the Health Officer directing all
      individuals to shelter in place (“Prior Order”). This Order amends, clarifies, and extends
      certain terms of the Prior Order to ensure continued social distancing and limit person-to-
      person contact to reduce the rate of transmission of Novel Coronavirus Disease 2019
      (“COVID-19”). This Order continues to restrict most activity, travel, and governmental
      and business functions. But in light of progress achieved in slowing the spread of
      COVID-19 in the County of Alameda (the “County”) and neighboring counties, the
      Order allows a limited number of additional Essential Businesses and certain lower risk
      Outdoor Businesses (both as defined in Section 16 below) to resume operating. This
      initial, measured resumption of those activities is designed to keep the overall volume of
      person-to-person contact very low to prevent a surge in COVID-19 cases in the County
      and neighboring counties. The activities allowed by this Order will be assessed on an


Order of the County Health Officer
to Shelter in Place (April 29, 2020)
                                          Page 1 of 16
                                                                                          EXHIBIT C
      Case
      Case4:20-cv-02180-JST
           4:20-cv-02180-JST Document
                             Document68-2
                                      46-6 Filed
                                           Filed07/01/20
                                                 05/01/20 Page
                                                          Page30
                                                               36of
                                                                 of161
                                                                    60




       ongoing basis and may need to be modified if the risk associated with COVID-19
       increases in the future. As of the effective date and time of this Order set forth in Section
       19 below, all individuals, businesses, and government agencies in the County are
       required to follow the provisions of this Order.

   2. The primary intent of this Order is to ensure that County residents continue to shelter in
       their places of residence to slow the spread of COVID-19 and mitigate the impact on
       delivery of critical healthcare services. This Order allows a limited number of additional
       essential and outdoor business activities to resume while the Health Officer continues to
       assess the transmissibility and clinical severity of COVID-19 and monitors indicators
       described in Section 11. All provisions of this Order must be interpreted to effectuate
       this intent. Failure to comply with any of the provisions of this Order constitutes an
       imminent threat and menace to public health, constitutes a public nuisance, and is
       punishable by fine, imprisonment, or both.

   3. All individuals currently living within the County are ordered to shelter at their place of
      residence. They may leave their residence only for: Essential Activities as defined in
      Section 16.a and Outdoor Activities as defined in Section 16.m; Essential Governmental
      Functions as defined in Section 16.d; Essential Travel as defined in Section 16.i, to work
      for Essential Businesses as defined in Section 16.f, and Outdoor Businesses as defined in
      Section 16.l; or to perform Minimum Basic Operations for other businesses that must
      remain temporarily closed, as provided in Section 16.g. For clarity, individuals who do
      not currently reside in the County must comply with all applicable requirements of the
      Order when in the County. Individuals experiencing homelessness are exempt from this
      Section, but are strongly urged to obtain shelter, and governmental and other entities are
      strongly urged to, as soon as possible, make such shelter available and provide
      handwashing or hand sanitation facilities to persons who continue experiencing
      homelessness.

   4. When people need to leave their place of residence for the limited purposes allowed in
      this Order, they must strictly comply with Social Distancing Requirements as defined in
      Section 16.k, except as expressly provided in this Order, and must wear Face Coverings
      as provided in Health Officer Order No. 20-08 (the “Face Covering Order”).

   5. All businesses with a facility in the County, except Essential Businesses and Outdoor
      Businesses, as defined in Section 16, are required to have ceased activities at facilities
      located within the County except Minimum Basic Operations, as defined in Section 16.
      For clarity, all businesses may continue operations consisting exclusively of owners,
      personnel, volunteers, or contractors performing activities at their own residences (i.e.,
      working from home). All Essential Businesses are strongly encouraged to remain open.
      But all businesses are directed to maximize the number of personnel who work from
      home. Essential Businesses and Outdoor Businesses may only assign those personnel
      who cannot perform their job duties from home to work outside the home. Outdoor


Order of the County Health Officer
to Shelter in Place (April 29, 2020)
                                           Page 2 of 16
                                                                                             EXHIBIT C
      Case
      Case4:20-cv-02180-JST
           4:20-cv-02180-JST Document
                             Document68-2
                                      46-6 Filed
                                           Filed07/01/20
                                                 05/01/20 Page
                                                          Page31
                                                               37of
                                                                 of161
                                                                    60




       Businesses must conduct all business and transactions involving members of the public
       outdoors.

   6. As a condition of operating under this Order, the operators of all businesses must prepare
      or update, post, implement, and distribute to their personnel a Social Distancing Protocol
      for each of their facilities in the County frequented by personnel or members of the
      public, as specified in Section 16.h. Businesses that include an Essential Business or
      Outdoor Business component at their facilities alongside other components must, to the
      extent feasible, scale down their operations to the Essential Business and Outdoor
      Business components only; provided, however, mixed retail businesses that are otherwise
      allowed to operate under this Order may continue to stock and sell non-essential
      products. All businesses allowed to operate under this Order must follow any industry-
      specific guidance issued by the Health Officer related to COVID-19.

   7. All public and private gatherings of any number of people occurring outside a single
      household or living unit are prohibited, except for the limited purposes expressly
      permitted in this Order. Nothing in this Order prohibits members of a single household
      or living unit from engaging in Essential Travel, Essential Activities, or Outdoor
      Activities together.

   8. All travel, including, but not limited to, travel on foot, bicycle, scooter, motorcycle,
      automobile, or public transit, except Essential Travel, as defined below in Section 16.i, is
      prohibited. People may use public transit only for purposes of performing Essential
      Activities and Outdoor Activities, or to travel to and from work for Essential Businesses
      or Outdoor Businesses, to maintain Essential Governmental Functions, or to perform
      Minimum Basic Operations at non-essential businesses. Transit agencies and people
      riding on public transit must comply with Social Distancing Requirements, as defined in
      Section 16.k, to the greatest extent feasible, and personnel and passengers must wear
      Face Coverings as required by the Face Covering Order. This Order allows travel into or
      out of the County only to perform Essential Activities and Outdoor Activities, to operate
      or perform work for Essential Businesses or Outdoor Businesses, to maintain Essential
      Governmental Functions, or to perform Minimum Basic Operations at non-essential
      businesses.

   9. This Order is issued based on evidence of continued significant community transmission
      of COVID-19 within the County and throughout the Bay Area; continued uncertainty
      regarding the degree of undetected asymptomatic transmission; scientific evidence and
      best practices regarding the most effective approaches to slow the transmission of
      communicable diseases generally and COVID-19 specifically; evidence that the age,
      condition, and health of a significant portion of the population of the County places it at
      risk for serious health complications, including death, from COVID-19; and further
      evidence that others, including younger and otherwise healthy people, are also at risk for
      serious outcomes. Due to the outbreak of the COVID-19 disease in the general public,


Order of the County Health Officer
to Shelter in Place (April 29, 2020)
                                          Page 3 of 16
                                                                                           EXHIBIT C
      Case
      Case4:20-cv-02180-JST
           4:20-cv-02180-JST Document
                             Document68-2
                                      46-6 Filed
                                           Filed07/01/20
                                                 05/01/20 Page
                                                          Page32
                                                               38of
                                                                 of161
                                                                    60




       which is now a pandemic according to the World Health Organization, there is a public
       health emergency throughout the County. Making the problem worse, some individuals
       who contract the virus causing the COVID-19 disease have no symptoms or have mild
       symptoms, which means they may not be aware they carry the virus and are transmitting
       it to others. Further, evidence shows that the virus can survive for hours to days on
       surfaces and be indirectly transmitted between individuals. Because even people without
       symptoms can transmit the infection, and because evidence shows the infection is easily
       spread, gatherings and other direct or indirect interpersonal interactions can result in
       preventable transmission of the virus.

   10. The collective efforts taken to date regarding this public health emergency have slowed
       the virus’ trajectory, but the emergency and the attendant risk to public health remain
       significant. As of April 27, 2020, there are 1,483 confirmed cases of COVID-19 in the
       County (up from 19 on March 15, 2020, just before the first shelter-in-place order) as
       well as at least 7,273 confirmed cases (up from 258 confirmed cases on March 15, 2020)
       and at least 266 deaths (up from 3 deaths on March 15, 2020) in the seven Bay Area
       jurisdictions jointly issuing this Order. The cumulative number of confirmed cases
       continues to increase, though the rate of increase has slowed in the days leading up to this
       Order. Evidence suggests that the restrictions on mobility and social distancing
       requirements imposed by the Prior Order (and the March 16, 2020 shelter-in-place order)
       are slowing the rate of increase in community transmission and confirmed cases by
       limiting interactions among people, consistent with scientific evidence of the efficacy of
       similar measures in other parts of the country and world.

   11. The local health officers who jointly issued the Prior Order are monitoring several key
       indicators (“COVID-19 Indicators”), which are among the many factors informing their
       decisions whether to modify existing shelter-in-place restrictions. Progress on some of
       these COVID-19 Indicators—specifically related to case and hospitalization trends and
       adequate current hospital capacity—makes it appropriate, at this time, to ease certain
       restrictions imposed by the Prior Order to allow individuals to engage in a limited set of
       additional activities and perform work for a limited set of additional businesses
       associated with the lower risk of COVID-19 transmission, as set forth in Section 16.l.
       But the continued prevalence of the virus that causes COVID-19 requires most activities
       and business functions to remain restricted, and those activities that are permitted to
       occur must do so subject to social distancing and other infection control practices
       identified by the Health Officer. Progress on the COVID-19 Indicators will be critical to
       determinations by the local health officers regarding whether the restrictions imposed by
       this Order may be further modified. The Health Officer will continually review whether
       modifications to the Order are justified based on (1) progress on the COVID-19
       Indicators; (2) developments in epidemiological and diagnostic methods for tracing,
       diagnosing, treating, or testing for COVID-19; and (3) scientific understanding of the
       transmission dynamics and clinical impact of COVID-19. The COVID-19 Indicators
       include, but are not limited to, the following:


Order of the County Health Officer
to Shelter in Place (April 29, 2020)
                                          Page 4 of 16
                                                                                            EXHIBIT C
      Case
      Case4:20-cv-02180-JST
           4:20-cv-02180-JST Document
                             Document68-2
                                      46-6 Filed
                                           Filed07/01/20
                                                 05/01/20 Page
                                                          Page33
                                                               39of
                                                                 of161
                                                                    60




           a. The trend of the number of new COVID-19 cases and hospitalizations per day
           b. The capacity of hospitals and the health system in the County and region,
              including acute care beds and Intensive Care Unit beds, to provide care for
              COVID-19 patients and other patients, including during a surge in COVID-19
              cases.

           c. The supply of personal protective equipment (PPE) available for hospital staff and
              other healthcare providers and personnel who need PPE to safely respond to and
              treat COVID-19 patients.

           d. The ability and capacity to quickly and accurately test persons to determine
              whether they are COVID-19 positive, especially those in vulnerable populations
              or high-risk settings or occupations.

           e. The ability to conduct case investigation and contact tracing for the volume of
              cases and associated contacts that will continue to occur, isolating confirmed
              cases and quarantining persons who have had contact with confirmed cases.

   12. The scientific evidence shows that at this stage of the emergency, it remains essential to
       continue to slow virus transmission to help (a) protect the most vulnerable; (b) prevent
       the health care system from being overwhelmed; (c) prevent long-term chronic health
       conditions, such as cardiovascular, kidney, and respiratory damage and loss of limbs
       from blood clotting; and (d) prevent deaths. Extension of the Prior Order is necessary to
       slow the spread of the COVID-19 disease, preserving critical and limited healthcare
       capacity in the County and advancing toward a point in the public health emergency
       where transmission can be controlled. At the same time, since the Prior Order was issued
       the County has made significant progress in expanding health system capacity and
       healthcare resources and in slowing community transmission of COVID-19. In light of
       progress on these indicators, and subject to continued monitoring and potential public
       health-based responses, it is appropriate at this time to allow additional Essential
       Businesses and Outdoor Businesses to operate in the County. Outdoor Businesses, by
       virtue of their operation outdoors, carry a lower risk of transmission than most indoor
       businesses. Because Outdoor Businesses, as defined in section 16.l, generally involve
       only brief and limited person-to-person interactions, they also carry lower risk of
       transmission than business activities prohibited under the Order, which tend to involve
       prolonged interactions between individuals in close proximity or in confined spaces
       where transmission is more likely. Existing Outdoor Businesses also constitute a
       relatively small proportion of business activity in the County, and therefore do not
       substantially increase the volume of interaction between persons in the County when
       reopened.




Order of the County Health Officer
to Shelter in Place (April 29, 2020)
                                          Page 5 of 16
                                                                                          EXHIBIT C
      Case
      Case4:20-cv-02180-JST
           4:20-cv-02180-JST Document
                             Document68-2
                                      46-6 Filed
                                           Filed07/01/20
                                                 05/01/20 Page
                                                          Page34
                                                               40of
                                                                 of161
                                                                    60




   13. This Order is issued in accordance with, and incorporates by reference, the March 4,
       2020 Proclamation of a State of Emergency issued by Governor Gavin Newsom, the
       Declarations of Local Health Emergency issued by the Health Officer on March 1 and 5,
       the March 10, 2020 Resolution of the Board of Supervisors of the County of Alameda
       Ratifying the Declarations of Local Health Emergency, and the March 17, 2020
       Resolution of the Board of Supervisors Ratifying the Declaration of Local Emergency.

   14. This Order comes after the release of substantial guidance from the Health Officer, the
       Centers for Disease Control and Prevention, the California Department of Public Health,
       and other public health officials throughout the United States and around the world,
       including the widespread adoption of orders imposing similar social distancing
       requirements and mobility restrictions to combat the spread and harms of COVID-19.
       The Health Officer will continue to assess the quickly evolving situation and may modify
       or extend this Order, or issue additional Orders, related to COVID-19, as changing
       circumstances dictate.

   15. This Order is also issued in light of the March 19, 2020 Order of the State Public Health
       Officer (the “State Shelter Order”), which set baseline statewide restrictions on non-
       residential business activities, effective until further notice, as well as the Governor’s
       March 19, 2020 Executive Order N-33-20 directing California residents to follow the
       State Shelter Order. The State Shelter Order was complementary to the Prior Order and
       is complementary to this Order. This Order adopts in certain respects more stringent
       restrictions addressing the particular facts and circumstances in this County, which are
       necessary to control the public health emergency as it is evolving within the County and
       the Bay Area. Without this tailored set of restrictions that further reduces the number of
       interactions between persons, scientific evidence indicates that the public health crisis in
       the County will worsen to the point at which it may overtake available health care
       resources within the County and increase the death rate. Also, this Order enumerates
       additional restrictions on non-work-related travel not covered by the State Shelter Order;
       sets forth mandatory Social Distancing Requirements for all individuals in the County
       when engaged in activities outside their residences; and adds a mechanism to ensure that
       all businesses with facilities that are allowed to operate under the Order comply with the
       Social Distancing Requirements. Where a conflict exists between this Order and any
       state public health order related to the COVID-19 pandemic, the most restrictive
       provision controls. Consistent with California Health and Safety Code section 131080
       and the Health Officer Practice Guide for Communicable Disease Control in California,
       except where the State Health Officer may issue an order expressly directed at this Order
       and based on a finding that a provision of this Order constitutes a menace to public
       health, any more restrictive measures in this Order continue to apply and control in this
       County. In addition, to the extent any federal guidelines allow activities that are not
       allowed by this Order, this Order controls and those activities are not allowed.

   16. Definitions and Exemptions.


Order of the County Health Officer
to Shelter in Place (April 29, 2020)
                                           Page 6 of 16
                                                                                            EXHIBIT C
      Case
      Case4:20-cv-02180-JST
           4:20-cv-02180-JST Document
                             Document68-2
                                      46-6 Filed
                                           Filed07/01/20
                                                 05/01/20 Page
                                                          Page35
                                                               41of
                                                                 of161
                                                                    60




           a. For the purposes of this Order, individuals may leave their residence only to
              perform the following “Essential Activities.” But people at high risk of severe
              illness from COVID-19 and people who are sick are strongly urged to stay in their
              residence to the extent possible, except as necessary to seek or provide medical
              care or Essential Governmental Functions. Essential Activities are:
                   i. To engage in activities or perform tasks important to their health and
                      safety, or to the health and safety of their family or household members
                      (including pets), such as, by way of example only and without limitation,
                      obtaining medical supplies or medication, or visiting a health care
                      professional.
                  ii. To obtain necessary services or supplies for themselves and their family or
                      household members, or to deliver those services or supplies to others, such
                      as, by way of example only and without limitation, canned food, dry
                      goods, fresh fruits and vegetables, pet supply, fresh meats, fish, and
                      poultry, and any other household consumer products, products needed to
                      work from home, or products necessary to maintain the habitability,
                      sanitation, and operation of residences.
                  iii. To engage in outdoor recreation activity, including, by way of example
                       and without limitation, walking, hiking, bicycling, and running, in
                       compliance with Social Distancing Requirements and with the following
                       limitations:
                          1. Outdoor recreation activity at parks, beaches, and other open
                             spaces must comply with any restrictions on access and use
                             established by the Health Officer, government, or other entity that
                             manages such area to reduce crowding and risk of transmission of
                             COVID-19. Such restrictions may include, but are not limited to,
                             restricting the number of entrants, closing the area to vehicular
                             access and parking, or closure to all public access;
                          2. Use of outdoor recreational areas and facilities with high-touch
                             equipment or that encourage gathering, including, but not limited
                             to, playgrounds, gym equipment, climbing walls, picnic areas, dog
                             parks, pools, spas, and barbecue areas, is prohibited outside of
                             residences, and all such areas shall be closed to public access
                             including by signage and, as appropriate, by physical barriers;
                          3. Sports or activities that include the use of shared equipment or
                             physical contact between participants may only be engaged in by
                             members of the same household or living unit.
                          4. Use of shared outdoor facilities for recreational activities that may
                             occur outside of residences consistent with the restrictions set forth


Order of the County Health Officer
to Shelter in Place (April 29, 2020)
                                          Page 7 of 16
                                                                                            EXHIBIT C
      Case
      Case4:20-cv-02180-JST
           4:20-cv-02180-JST Document
                             Document68-2
                                      46-6 Filed
                                           Filed07/01/20
                                                 05/01/20 Page
                                                          Page36
                                                               42of
                                                                 of161
                                                                    60




                              in subsections 1, 2, and 3, above, including, but not limited to, golf
                              courses, skate parks, and athletic fields, must, before they may
                              begin, comply with social distancing and health/safety protocols
                              posted at the site and any other restrictions, including prohibitions,
                              on access and use established by the Health Officer, government,
                              or other entity that manages such area to reduce crowding and risk
                              of transmission of COVID-19.
                  iv. To perform work for or access an Essential Business, Outdoor Business,
                      or to otherwise carry out activities specifically permitted in this Order,
                      including Minimum Basic Operations, as defined in this Section.
                   v. To provide necessary care for a family member or pet in another
                      household who has no other source of care.
                  vi. To attend a funeral with no more than 10 individuals present.
                 vii. To move residences. When moving into or out of the Bay Area region,
                      individuals are strongly urged to quarantine for 14 days. To quarantine,
                      individuals should follow the guidance of the United States Centers for
                      Disease Control and Prevention.

           b. For the purposes of this Order, individuals may leave their residence to work for,
              volunteer at, or obtain services at “Healthcare Operations,” including, without
              limitation, hospitals, clinics, COVID-19 testing locations, dentists, pharmacies,
              blood banks and blood drives, pharmaceutical and biotechnology companies,
              other healthcare facilities, healthcare suppliers, home healthcare services
              providers, mental health providers, or any related and/or ancillary healthcare
              services. “Healthcare Operations” also includes veterinary care and all healthcare
              services provided to animals. This exemption for Healthcare Operations shall be
              construed broadly to avoid any interference with the delivery of healthcare,
              broadly defined. “Healthcare Operations” excludes fitness and exercise gyms and
              similar facilities.

           c. For the purposes of this Order, individuals may leave their residence to provide
              any services or perform any work necessary to the operation and maintenance of
              “Essential Infrastructure,” including airports, utilities (including water, sewer,
              gas, and electrical), oil refining, roads and highways, public transportation, solid
              waste facilities (including collection, removal, disposal, recycling, and processing
              facilities), cemeteries, mortuaries, crematoriums, and telecommunications systems
              (including the provision of essential global, national, and local infrastructure for
              internet, computing services, business infrastructure, communications, and web-
              based services).




Order of the County Health Officer
to Shelter in Place (April 29, 2020)
                                           Page 8 of 16
                                                                                             EXHIBIT C
      Case
      Case4:20-cv-02180-JST
           4:20-cv-02180-JST Document
                             Document68-2
                                      46-6 Filed
                                           Filed07/01/20
                                                 05/01/20 Page
                                                          Page37
                                                               43of
                                                                 of161
                                                                    60




           d. For the purposes of this Order, all first responders, emergency management
              personnel, emergency dispatchers, court personnel, and law enforcement
              personnel, and others who need to perform essential services are categorically
              exempt from this Order to the extent they are performing those essential services.
              Further, nothing in this Order shall prohibit any individual from performing or
              accessing “Essential Governmental Functions,” as determined by the
              governmental entity performing those functions in the County. Each
              governmental entity shall identify and designate appropriate personnel,
              volunteers, or contractors to continue providing and carrying out any Essential
              Governmental Functions, including the hiring or retention of new personnel or
              contractors to perform such functions. Each governmental entity and its
              contractors must employ all necessary emergency protective measures to prevent,
              mitigate, respond to, and recover from the COVID-19 pandemic, and all Essential
              Governmental Functions shall be performed in compliance with Social Distancing
              Requirements to the greatest extent feasible.

           e. For the purposes of this Order, a “business” includes any for-profit, non-profit, or
              educational entity, whether a corporate entity, organization, partnership or sole
              proprietorship, and regardless of the nature of the service, the function it
              performs, or its corporate or entity structure.

           f. For the purposes of this Order, “Essential Businesses” are:
                   i. Healthcare Operations and businesses that operate, maintain, or repair
                      Essential Infrastructure;
                  ii. Grocery stores, certified farmers’ markets, farm and produce stands,
                      supermarkets, food banks, convenience stores, and other establishments
                      engaged in the retail sale of unprepared food, canned food, dry goods,
                      non-alcoholic beverages, fresh fruits and vegetables, pet supply, fresh
                      meats, fish, and poultry, as well as hygienic products and household
                      consumer products necessary for personal hygiene or the habitability,
                      sanitation, or operation of residences. The businesses included in this
                      subparagraph (ii) include establishments that sell multiple categories of
                      products provided that they sell a significant amount of essential products
                      identified in this subparagraph, such as liquor stores that also sell a
                      significant amount of food.
                  iii. Food cultivation, including farming, livestock, and fishing;
                  iv. Businesses that provide food, shelter, and social services, and other
                      necessities of life for economically disadvantaged or otherwise needy
                      individuals;
                   v. Construction, but only as permitted under the State Shelter Order and only
                      pursuant to the Construction Safety Protocols listed in Appendix B and

Order of the County Health Officer
to Shelter in Place (April 29, 2020)
                                           Page 9 of 16
                                                                                            EXHIBIT C
      Case
      Case4:20-cv-02180-JST
           4:20-cv-02180-JST Document
                             Document68-2
                                      46-6 Filed
                                           Filed07/01/20
                                                 05/01/20 Page
                                                          Page38
                                                               44of
                                                                 of161
                                                                    60




                      incorporated into this Order by this reference. Public works projects shall
                      also be subject to Appendix B, except if other protocols are specified by
                      the Health Officer;
                  vi. Newspapers, television, radio, and other media services;
                 vii. Gas stations and auto-supply, auto-repair (including, but not limited to, for
                      cars, trucks, motorcycles and motorized scooters), and automotive
                      dealerships, but only for the purpose of providing auto-supply and auto-
                      repair services. This subparagraph (vii) does not restrict the on-line
                      purchase of automobiles if they are delivered to a residence or Essential
                      Business;
                 viii. Bicycle repair and supply shops;
                  ix. Banks and related financial institutions;
                   x. Service providers that enable real estate transactions (including rentals,
                      leases, and home sales), including, but not limited to, real estate agents,
                      escrow agents, notaries, and title companies, provided that appointments
                      and other residential real estate viewings must only occur virtually or, if a
                      virtual viewing is not feasible, by appointment with no more than two
                      visitors at a time residing within the same household or living unit and one
                      individual showing the unit (except that in person visits are not allowed
                      when the occupant is present in the residence);
                  xi. Hardware stores;
                 xii. Plumbers, electricians, exterminators, and other service providers who
                      provide services that are necessary to maintaining the habitability,
                      sanitation, or operation of residences and Essential Businesses;
                 xiii. Businesses providing mailing and shipping services, including post office
                       boxes;
                 xiv. Educational institutions—including public and private K-12 schools,
                      colleges, and universities—for purposes of facilitating distance learning or
                      performing essential functions, or as allowed under subparagraph xxvi,
                      provided that social distancing of six feet per person is maintained to the
                      greatest extent possible;
                 xv. Laundromats, drycleaners, and laundry service providers;
                 xvi. Restaurants and other facilities that prepare and serve food, but only for
                      delivery or carry out. Schools and other entities that typically provide free
                      food services to students or members of the public may continue to do so
                      under this Order on the condition that the food is provided to students or
                      members of the public on a pick-up and take-away basis only. Schools
                      and other entities that provide food services under this exemption shall not


Order of the County Health Officer
to Shelter in Place (April 29, 2020)
                                          Page 10 of 16
                                                                                            EXHIBIT C
      Case
      Case4:20-cv-02180-JST
           4:20-cv-02180-JST Document
                             Document68-2
                                      46-6 Filed
                                           Filed07/01/20
                                                 05/01/20 Page
                                                          Page39
                                                               45of
                                                                 of161
                                                                    60




                      permit the food to be eaten at the site where it is provided, or at any other
                      gathering site;
                xvii. Funeral home providers, mortuaries, cemeteries, and crematoriums, to the
                      extent necessary for the transport, preparation, or processing of bodies or
                      remains;
               xviii. Businesses that supply other Essential Businesses with the support or
                      supplies necessary to operate, but only to the extent that they support or
                      supply these Essential Businesses. This exemption shall not be used as a
                      basis for engaging in sales to the general public from retail storefronts;
                 xix. Businesses that have the primary function of shipping or delivering
                      groceries, food, or other goods directly to residences or businesses. This
                      exemption shall not be used to allow for manufacturing or assembly of
                      non-essential products or for other functions besides those necessary to the
                      delivery operation;
                 xx. Airlines, taxis, rental car companies, rideshare services (including shared
                     bicycles and scooters), and other private transportation providers
                     providing transportation services necessary for Essential Activities and
                     other purposes expressly authorized in this Order;
                 xxi. Home-based care for seniors, adults, children, and pets;
                xxii. Residential facilities and shelters for seniors, adults, and children;
               xxiii. Professional services, such as legal, notary, or accounting services, when
                      necessary to assist in compliance with non-elective, legally required
                      activities or in relation to death or incapacity;
               xxiv. Services to assist individuals in finding employment with Essential
                     Businesses;
                xxv. Moving services that facilitate residential or commercial moves that are
                     allowed under this Order; and
               xxvi. Childcare establishments, summer camps, and other educational or
                     recreational institutions or programs providing care or supervision for
                     children of all ages that enable owners, employees, volunteers, and
                     contractors for Essential Businesses, Essential Governmental Functions,
                     Outdoor Businesses, or Minimum Basic Operations to work as allowed
                     under this Order. To the extent possible, these operations must comply
                     with the following conditions:
                          1. They must be carried out in stable groups of 12 or fewer children
                             (“stable” means that the same 12 or fewer children are in the same
                             group each day).
                          2. Children shall not change from one group to another.

Order of the County Health Officer
to Shelter in Place (April 29, 2020)
                                           Page 11 of 16
                                                                                               EXHIBIT C
      Case
      Case4:20-cv-02180-JST
           4:20-cv-02180-JST Document
                             Document68-2
                                      46-6 Filed
                                           Filed07/01/20
                                                 05/01/20 Page
                                                          Page40
                                                               46of
                                                                 of161
                                                                    60




                          3. If more than one group of children is at one facility, each group
                             shall be in a separate room. Groups shall not mix with each other.
                          4. Providers or educators shall remain solely with one group of
                             children.
                      The Health Officer will carefully monitor the changing public health
                      situation as well as any changes to the State Shelter Order. In the event
                      that the State relaxes restrictions on childcare and related institutions and
                      programs, the Health Officer will consider whether to similarly relax the
                      restrictions imposed by this Order.

           g. For the purposes of this Order, “Minimum Basic Operations” means the following
              activities for businesses, provided that owners, personnel, and contractors comply
              with Social Distancing Requirements as defined this Section, to the extent
              possible, while carrying out such operations:
                   i. The minimum necessary activities to maintain and protect the value of the
                      business’s inventory and facilities; ensure security, safety, and sanitation;
                      process payroll and employee benefits; provide for the delivery of existing
                      inventory directly to residences or businesses; and related functions. For
                      clarity, this section does not permit businesses to provide curbside pickup
                      to customers.
                  ii. The minimum necessary activities to facilitate owners, personnel, and
                      contractors of the business being able to continue to work remotely from
                      their residences, and to ensure that the business can deliver its service
                      remotely.

           h. For the purposes of this Order, all businesses that are operating at facilities in the
              County visited or used by the public or personnel must, as a condition of such
              operation, prepare and post a “Social Distancing Protocol” for each of these
              facilities; provided, however, that construction activities shall instead comply
              with the Construction Project Safety Protocols set forth in Appendix B and not the
              Social Distancing Protocol. The Social Distancing Protocol must be substantially
              in the form attached to this Order as Appendix A, and it must be updated from
              prior versions to address new requirements listed in this Order or in related
              guidance or directives from the Health Officer. The Social Distancing Protocol
              must be posted at or near the entrance of the relevant facility and shall be easily
              viewable by the public and personnel. A copy of the Social Distancing Protocol
              must also be provided to each person performing work at the facility. All
              businesses subject to this paragraph shall implement the Social Distancing
              Protocol and provide evidence of its implementation to any authority enforcing
              this Order upon demand. The Social Distancing Protocol must explain how the
              business is achieving the following, as applicable:

Order of the County Health Officer
to Shelter in Place (April 29, 2020)
                                          Page 12 of 16
                                                                                             EXHIBIT C
      Case
      Case4:20-cv-02180-JST
           4:20-cv-02180-JST Document
                             Document68-2
                                      46-6 Filed
                                           Filed07/01/20
                                                 05/01/20 Page
                                                          Page41
                                                               47of
                                                                 of161
                                                                    60




                   i. Limiting the number of people who can enter into the facility at any one
                      time to ensure that people in the facility can easily maintain a minimum
                      six-foot distance from one another at all times, except as required to
                      complete Essential Business activity;
                  ii. Requiring face coverings to be worn by all persons entering the facility,
                      other than those exempted from face covering requirements (e.g. young
                      children);
                  iii. Where lines may form at a facility, marking six-foot increments at a
                       minimum, establishing where individuals should stand to maintain
                       adequate social distancing;
                  iv. Providing hand sanitizer, soap and water, or effective disinfectant at or
                      near the entrance of the facility and in other appropriate areas for use by
                      the public and personnel, and in locations where there is high-frequency
                      employee interaction with members of the public (e.g. cashiers);
                   v. Providing for contactless payment systems or, if not feasible to do so, the
                      providing for disinfecting all payment portals, pens, and styluses after
                      each use;
                  vi. Regularly disinfecting other high-touch surfaces;
                 vii. Posting a sign at the entrance of the facility informing all personnel and
                      customers that they should: avoid entering the facility if they have any
                      COVID-19 symptoms; maintain a minimum six-foot distance from one
                      another; sneeze and cough into one’s elbow; not shake hands or engage in
                      any unnecessary physical contact; and
                 viii. Any additional social distancing measures being implemented (see the
                       Centers for Disease Control and Prevention’s guidance at:
                       https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-
                       business-response.html).

           i. For the purposes of this Order, “Essential Travel” means travel for any of the
              following purposes:
                   i. Travel related to the provision of or access to Essential Activities,
                      Essential Governmental Functions, Essential Businesses, Minimum Basic
                      Operations, Outdoor Activities, and Outdoor Businesses.
                  ii. Travel to care for any elderly, minors, dependents, or persons with
                      disabilities.
                  iii. Travel to or from educational institutions for purposes of receiving
                       materials for distance learning, for receiving meals, and any other related
                       services.


Order of the County Health Officer
to Shelter in Place (April 29, 2020)
                                          Page 13 of 16
                                                                                              EXHIBIT C
      Case
      Case4:20-cv-02180-JST
           4:20-cv-02180-JST Document
                             Document68-2
                                      46-6 Filed
                                           Filed07/01/20
                                                 05/01/20 Page
                                                          Page42
                                                               48of
                                                                 of161
                                                                    60




                  iv. Travel to return to a place of residence from outside the County.
                   v. Travel required by law enforcement or court order.
                  vi. Travel required for non-residents to return to their place of residence
                      outside the County. Individuals are strongly encouraged to verify that
                      their transportation out of the County remains available and functional
                      prior to commencing such travel.
                 vii. Travel to manage after-death arrangements and burial.
                 viii. Travel to arrange for shelter or avoid homelessness.
                  ix. Travel to avoid domestic violence or child abuse.
                   x. Travel for parental custody arrangements.
                  xi. Travel to a place to temporarily reside in a residence or other facility to
                      avoid potentially exposing others to COVID-19, such as a hotel or other
                      facility provided by a governmental authority for such purposes.

           j. For purposes of this Order, “residences” include hotels, motels, shared rental
              units, and similar facilities. Residences also include living structures and outdoor
              spaces associated with those living structures, such as patios, porches, backyards,
              and front yards that are only accessible to a single family or household unit.

           k. For purposes of this Order, “Social Distancing Requirements” means:
                   i. Maintaining at least six-foot social distancing from individuals who are
                      not part of the same household or living unit;
                  ii. Frequently washing hands with soap and water for at least 20 seconds, or
                      using hand sanitizer that is recognized by the Centers for Disease Control
                      and Prevention as effective in combatting COVID-19;
                  iii. Covering coughs and sneezes with a tissue or fabric or, if not possible,
                       into the sleeve or elbow (but not into hands);
                  iv. Wearing a face covering when out in public, consistent with the orders or
                      guidance of the Health Officer; and
                   v. Avoiding all social interaction outside the household when sick with a
                      fever, cough, or other COVID-19 symptoms.
               All individuals must strictly comply with Social Distancing Requirements, except
               to the limited extent necessary to provide care (including childcare, adult or senior
               care, care to individuals with special needs, and patient care); as necessary to
               carry out the work of Essential Businesses, Essential Governmental Functions, or
               provide for Minimum Basic Operations; or as otherwise expressly provided in this



Order of the County Health Officer
to Shelter in Place (April 29, 2020)
                                          Page 14 of 16
                                                                                             EXHIBIT C
      Case
      Case4:20-cv-02180-JST
           4:20-cv-02180-JST Document
                             Document68-2
                                      46-6 Filed
                                           Filed07/01/20
                                                 05/01/20 Page
                                                          Page43
                                                               49of
                                                                 of161
                                                                    60




               Order. Outdoor Activities and Outdoor Businesses must strictly adhere to these
               Social Distancing Requirements.

           l. For purposes of this Order, “Outdoor Businesses” means:
                   i. The following businesses that normally operated primarily outdoors prior
                      to March 16, 2020 and where there is the ability to fully maintain social
                      distancing of at least six feet between all persons:
                          1. Businesses primarily operated outdoors, such as wholesale and
                             retail plant nurseries, agricultural operations, and garden centers.
                          2. Service providers that primarily provide outdoor services, such as
                             landscaping and gardening services, and environmental site
                             remediation services.

                      For clarity, “Outdoor Businesses” do not include outdoor restaurants,
                      cafes, or bars.

           m. For purposes of this Order, “Outdoor Activities” means:
                   i. To obtain goods, services, or supplies from, or perform work for, an
                      Outdoor Business.
                  ii. To engage in outdoor recreation as permitted in Section 16.a.

   17. Government agencies and other entities operating shelters and other facilities that house
       or provide meals or other necessities of life for individuals experiencing homelessness
       must take appropriate steps to help ensure compliance with Social Distancing
       Requirements, including adequate provision of hand sanitizer. Also, individuals
       experiencing homelessness who are unsheltered and living in encampments should, to the
       maximum extent feasible, abide by 12 foot by 12 foot distancing for the placement of
       tents, and government agencies should provide restroom and hand washing facilities for
       individuals in such encampments as set forth in Centers for Disease Control and
       Prevention Interim Guidance Responding to Coronavirus 2019 (COVID-19) Among
       People Experiencing Unsheltered Homelessness (https://www.cdc.gov/coronavirus/2019-
       ncov/need-extra-precautions/unsheltered-homelessness.html).

   18. Pursuant to Government Code sections 26602 and 41601 and Health and Safety Code
       section 101029, the Health Officer requests that the Sheriff and all chiefs of police in the
       County ensure compliance with and enforce this Order. The violation of any provision of
       this Order constitutes an imminent threat and menace to public health, constitutes a
       public nuisance, and is punishable by fine, imprisonment, or both.




Order of the County Health Officer
to Shelter in Place (April 29, 2020)
                                          Page 15 of 16
                                                                                             EXHIBIT C
      Case
      Case4:20-cv-02180-JST
           4:20-cv-02180-JST Document
                             Document68-2
                                      46-6 Filed
                                           Filed07/01/20
                                                 05/01/20 Page
                                                          Page44
                                                               50of
                                                                 of161
                                                                    60




   19. This Order shall become effective at 11:59 p.m. on May 3, 2020 and will continue to be
       in effect until 11:59 p.m. on May 31, 2020, or until it is extended, rescinded, superseded,
       or amended in writing by the Health Officer.

   20. Copies of this Order shall promptly be: (1) made available at the County Administration
       Building at 1221 Oak Street, Oakland, California 94612; (2) posted on the County Public
       Health Department’s website (acphd.org); and (3) provided to any member of the public
       requesting a copy of this Order.

   21. If any provision of this Order or its application to any person or circumstance is held to
       be invalid, the remainder of the Order, including the application of such part or provision
       to other persons or circumstances, shall not be affected and shall continue in full force
       and effect. To this end, the provisions of this Order are severable.


IT IS SO ORDERED:




_____________________________
Dr. Erica Pan                                               Dated: April 29, 2020
Interim Health Officer of the County of Alameda



Attachments: Appendix A – Social Distancing Protocol
             Appendix B1 – Small Construction Project Safety Protocol
             Appendix B2 – Large Construction Project Safety Protocol




Order of the County Health Officer
to Shelter in Place (April 29, 2020)
                                          Page 16 of 16
                                                                                            EXHIBIT C
             Case
             Case4:20-cv-02180-JST
                  4:20-cv-02180-JST Document
                                    Document68-2
                                             46-6 Filed
                                                  Filed07/01/20
                                                        05/01/20 Page
                                                                 Page45
                                                                      51of
                                                                        of161
                                                                           60
                     Appendix A: Social Distancing Protocol (Updated April 29, 2020)

Business name: Click or tap here to enter text.
Facility Address: Click or tap here to enter text.
Approximate gross square footage of space open to the public: Click or tap here to enter text.
Businesses must implement all applicable measures listed below, and be prepared to explain why any
measure that is not implemented is inapplicable to the business.

Signage:

☐Signage at each public entrance of the facility to inform all employees and customers that they should: avoid
entering the facility if they have COVID-19 symptoms; maintain a minimum six-foot distance from one
another; sneeze and cough into a cloth or tissue or, if not available, into one’s elbow; wear face coverings, as
appropriate; and not shake hands or engage in any unnecessary physical contact.

☐Signage posting a copy of the Social Distancing Protocol at each public entrance to the facility.

Measures To Protect Employee Health (check all that apply to the facility):

☐ Everyone who can carry out their work duties from home has been directed to do so.

☐ All employees have been told not to come to work if sick.

☐ Symptom checks are being conducted before employees may enter the work space.

☐ Employees are required to wear face coverings, as appropriate.

☐ All desks or individual work stations are separated by at least six feet.

☐ Break rooms, bathrooms, and other common areas are being disinfected frequently, on the following
schedule:
           ☐ Break rooms:
           ☐ Bathrooms:
           ☐ Other (Click or tap here to enter text.): Click or tap here to enter text.

☐ Disinfectant and related supplies are available to all employees at the following location(s): Click or tap
here to enter text.
☐ Hand sanitizer effective against COVID-19 is available to all employees at the following location(s): Click
or tap here to enter text.

☐ Soap and water are available to all employees at the following location(s): Click or tap here to enter text.

☐ Copies of this Protocol have been distributed to all employees.

☐ Optional—Describe other measures: Click or tap here to enter text.

Measures To Prevent Crowds From Gathering (check all that apply to the facility):

☐ Limit the number of customers in the store at any one time to Click or tap here to enter text., which allows
for customers and employees to easily maintain at least six-foot distance from one another at all practicable
times.

☐ Post an employee at the door to ensure that the maximum number of customers in the facility set forth
above is not exceeded.


                                                                                                   EXHIBIT C
             Case
             Case4:20-cv-02180-JST
                  4:20-cv-02180-JST Document
                                    Document68-2
                                             46-6 Filed
                                                  Filed07/01/20
                                                        05/01/20 Page
                                                                 Page46
                                                                      52of
                                                                        of161
                                                                           60
                     Appendix A: Social Distancing Protocol (Updated April 29, 2020)

☐ Placing per-person limits on goods that are selling out quickly to reduce crowds and lines. Explain: Click or
tap here to enter text.

☐ Optional—Describe other measures: Click or tap here to enter text.

Measures To Keep People At Least Six Feet Apart (check all that apply to the facility)

☐ Placing signs outside the store reminding people to be at least six feet apart, including when in line.

☐ Placing tape or other markings at least six feet apart in customer line areas inside the store and on sidewalks
at public entrances with signs directing customers to use the markings to maintain distance.

☐ Separate order areas from delivery areas to prevent customers from gathering.

☐ All employees have been instructed to maintain at least six feet distance from customers and from each
other, except employees may momentarily come closer when necessary to accept payment, deliver goods or
services, or as otherwise necessary.

☐ Optional—Describe other measures: Click or tap here to enter text.

Measures To Prevent Unnecessary Contact (check all that apply to the facility):

☐ Preventing people from self-serving any items that are food-related.

☐ Lids for cups and food-bar type items are provided by staff; not to customers to grab.

☐ Bulk-item food bins are not available for customer self-service use.

☐ Not permitting customers to bring their own bags, mugs, or other reusable items from home.

☐ Providing for contactless payment systems or, if not feasible, sanitizing payment systems regularly.
Describe: Click or tap here to enter text.

☐ Optional—Describe other measures (e.g. providing senior-only hours): Click or tap here to enter text.

Measures To Increase Sanitization (check all that apply to the facility):
☐ Disinfecting wipes that are effective against COVID-19 are available near shopping carts and shopping
baskets.

☐ Employee(s) assigned to disinfect carts and baskets regularly.

☐ Hand sanitizer, soap and water, or effective disinfectant is available to the public at or near the entrance of
the facility, at checkout counters, and anywhere else where people have direct interactions.

☐ Disinfecting all payment portals, pens, and styluses after each use.

☐ Disinfecting all high-contact surfaces frequently.

☐ Optional—Describe other measures: Click or tap here to enter text.

* Any additional measures not included here should be listed on separate pages and attached to this document.

You may contact the following person with any questions or comments about this protocol:
Name: Click or tap here to enter text.               Phone number: Click or tap here to enter text.

                                                                                                    EXHIBIT C
          Case
          Case4:20-cv-02180-JST
               4:20-cv-02180-JST Document
                                 Document68-2
                                          46-6 Filed
                                               Filed07/01/20
                                                     05/01/20 Page
                                                              Page47
                                                                   53of
                                                                     of161
                                                                        60

                                            Appendix B-1



                            Small Construction Project Safety Protocol


1. Any construction project meeting any of the following specifications is subject to this Small
   Construction Project Safety Protocol (“SCP Protocol”), including public works projects unless
   otherwise specified by the Health Officer:

       a. For residential projects, any single-family, multi-family, senior, student, or other residential
          construction, renovation, or remodel project consisting of 10 units or less. This SCP Protocol
          does not apply to construction projects where a person is performing construction on their
          current residence either alone or solely with members of their own household.

       b. For commercial projects, any construction, renovation, or tenant improvement project
          consisting of 20,000 square feet of floor area or less.

       c. For mixed-use projects, any project that meets both of the specifications in subsection 1.a and
          1.b.

       d. All other construction projects not subject to the Large Construction Project Safety Protocol
          set forth in Appendix B-2.

2. The following restrictions and requirements must be in place at all construction job sites subject to
   this SCP Protocol:

       a. Comply with all applicable and current laws and regulations including but not limited to
          OSHA and Cal-OSHA. If there is any conflict, difference, or discrepancy between or among
          applicable laws and regulations and/or this SCP Protocol, the stricter standard shall apply.

       b. Designate a site-specific COVID-19 supervisor or supervisors to enforce this guidance. A
          designated COVID-19 supervisor must be present on the construction site at all times during
          construction activities. A COVID-19 supervisor may be an on-site worker who is designated
          to serve in this role.

       c. The COVID-19 supervisor must review this SCP Protocol with all workers and visitors to the
          construction site.

       d. Establish a daily screening protocol for arriving staff to ensure that potentially infected staff
          do not enter the construction site. If workers leave the jobsite and return the same day,
          establish a cleaning and decontamination protocol prior to entry and exit of the jobsite. Post
          the daily screening protocol at all entrances and exits to the jobsite. More information on
          screening can be found online at: https://www.cdc.gov/coronavirus/2019-
          ncov/community/index.html.

       e. Practice social distancing by maintaining a minimum six-foot distance between workers at all
          times, except as strictly necessary to carry out a task associated with the construction project.



                                                        1

                                                                                                EXHIBIT C
  Case
  Case4:20-cv-02180-JST
       4:20-cv-02180-JST Document
                         Document68-2
                                  46-6 Filed
                                       Filed07/01/20
                                             05/01/20 Page
                                                      Page48
                                                           54of
                                                             of161
                                                                60

                                     Appendix B-1



f. Where construction work occurs within an occupied residential unit, separate work areas
   must be sealed off from the remainder of the unit with physical barriers such as plastic
   sheeting or closed doors sealed with tape to the extent feasible. If possible, workers must
   access the work area from an alternative entry/exit door to the entry/exit door used by
   residents. Available windows and exhaust fans must be used to ventilate the work area. If
   residents have access to the work area between workdays, the work area must be cleaned and
   sanitized at the beginning and at the end of workdays. Every effort must be taken to
   minimize contact between workers and residents, including maintaining a minimum of six
   feet of social distancing at all times.

g. Where construction work occurs within common areas of an occupied residential or
   commercial building or a mixed-use building in use by on-site employees or residents,
   separate work areas must be sealed off from the rest of the common areas with physical
   barriers such as plastic sheeting or closed doors sealed with tape to the extent feasible. If
   possible, workers must access the work area from an alternative building entry/exit door to
   the building entry/exit door used by residents or other users of the building. Every effort must
   be taken to minimize contact between worker and building residents and users, including
   maintaining a minimum of six feet of social distancing at all times.

h. Prohibit gatherings of any size on the jobsite, including gatherings for breaks or eating,
   except for meetings regarding compliance with this protocol or as strictly necessary to carry
   out a task associated with the construction project.

i. Cal-OSHA requires employers to provide water, which should be provided in single-serve
   containers. Sharing of any of any food or beverage is strictly prohibited and if sharing is
   observed, the worker must be sent home for the day.

j. Provide personal protective equipment (PPE) specifically for use in construction, including
   gloves, goggles, face shields, and face coverings as appropriate for the activity being
   performed. At no time may a contractor secure or use medical-grade PPE unless required
   due to the medical nature of a jobsite. Face coverings must be worn in compliance with
   Section 5 of the Health Officer’s Order No. 20-08, dated April 17, 2020, or any subsequently
   issued or amended order.

k. Strictly control “choke points” and “high-risk areas” where workers are unable to maintain
   six-foot social distancing and prohibit or limit use to ensure that six-foot distance can easily
   be maintained between individuals.

l. Minimize interactions and maintain social distancing with all site visitors, including delivery
   workers, design professional and other project consultants, government agency
   representatives, including building and fire inspectors, and residents at residential
   construction sites.

m. Stagger trades as necessary to reduce density and allow for easy maintenance of minimum
   six-foot separation.



                                                 2

                                                                                         EXHIBIT C
  Case
  Case4:20-cv-02180-JST
       4:20-cv-02180-JST Document
                         Document68-2
                                  46-6 Filed
                                       Filed07/01/20
                                             05/01/20 Page
                                                      Page49
                                                           55of
                                                             of161
                                                                60

                                    Appendix B-1



n. Discourage workers from using others’ desks, work tools, and equipment. If more than one
   worker uses these items, the items must be cleaned and disinfected with disinfectants that are
   effective against COVID-19 in between use by each new worker. Prohibit sharing of PPE.

o. If hand washing facilities are not available at the jobsite, place portable wash stations or hand
   sanitizers that are effective against COVID-19 at entrances to the jobsite and in multiple
   locations dispersed throughout the jobsite as warranted.

p. Clean and sanitize any hand washing facilities, portable wash stations, jobsite restroom areas,
   or other enclosed spaces daily with disinfectants that are effective against COVID-19.
   Frequently clean and disinfect all high touch areas, including entry and exit areas, high traffic
   areas, rest rooms, hand washing areas, high touch surfaces, tools, and equipment

q. Maintain a daily attendance log of all workers and visitors that includes contact information,
   including name, phone number, address, and email.

r. Post a notice in an area visible to all workers and visitors instructing workers and visitors to
   do the following:
        i. Do not touch your face with unwashed hands or with gloves.
       ii. Frequently wash your hands with soap and water for at least 20 seconds or use hand
           sanitizer with at least 60% alcohol.
      iii. Clean and disinfect frequently touched objects and surfaces such as work stations,
           keyboards, telephones, handrails, machines, shared tools, elevator control buttons,
           and doorknobs.
      iv. Cover your mouth and nose when coughing or sneezing, or cough or sneeze into the
           crook of your arm at your elbow/sleeve.
       v. Do not enter the jobsite if you have a fever, cough, or other COVID-19 symptoms. If
           you feel sick, or have been exposed to anyone who is sick, stay at home.
      vi. Constantly observe your work distances in relation to other staff. Maintain the
           recommended minimum six feet at all times when not wearing the necessary PPE for
           working in close proximity to another person.
     vii. Do not carpool to and from the jobsite with anyone except members of your own
           household unit, or as necessary for workers who have no alternative means of
           transportation.
    viii. Do not share phones or PPE.




                                                3

                                                                                        EXHIBIT C
        Case
        Case4:20-cv-02180-JST
             4:20-cv-02180-JST Document
                               Document68-2
                                        46-6 Filed
                                             Filed07/01/20
                                                   05/01/20 Page
                                                            Page50
                                                                 56of
                                                                   of161
                                                                      60

                                      Appendix B-2



                       Large Construction Project Safety Protocol


1. Any construction project meeting any of the following specifications is subject to this
   Large Construction Project Safety Protocol (“LCP Protocol”), including public works
   projects unless otherwise specified by the Health Officer:

       a. For residential construction projects, any single-family, multi-family, senior,
          student, or other residential construction, renovation, or remodel project consisting
          of more than 10 units.

       b. For commercial construction projects, any construction, renovation, or tenant
          improvement project consisting of more than 20,000 square feet of floor area.

       c. For construction of Essential Infrastructure, as defined in section 16.c of the Order,
          any project that requires five or more workers at the jobsite at any one time.

2. The following restrictions and requirements must be in place at all construction job sites
   subject to this LCP Protocol:

       a. Comply with all applicable and current laws and regulations including but not
          limited to OSHA and Cal-OSHA. If there is any conflict, difference or discrepancy
          between or among applicable laws and regulations and/or this LCP Protocol, the
          stricter standard will apply.

       b. Prepare a new or updated Site-Specific Health and Safety Plan to address COVID-
          19-related issues, post the Plan on-site at all entrances and exits, and produce a
          copy of the Plan to County governmental authorities upon request. The Plan must
          be translated as necessary to ensure that all non-English speaking workers are able
          to understand the Plan.

       c. Provide personal protective equipment (PPE) specifically for use in construction,
          including gloves, goggles, face shields, and face coverings as appropriate for the
          activity being performed. At no time may a contractor secure or use medical-grade
          PPE, unless required due to the medical nature of a job site. Face Coverings must
          be worn in compliance with Section 5 of the Health Officer Order No. 20-08, dated
          April 17, 2020, or any subsequently issued or amended order.

       d. Ensure that employees are trained in the use of PPE. Maintain and make available
          a log of all PPE training provided to employees and monitor all employees to
          ensure proper use of the PPE.

       e. Prohibit sharing of PPE.

       f. Implement social distancing requirements including, at minimum:

                                                  1

                                                                                                EXHIBIT C
Case
Case4:20-cv-02180-JST
     4:20-cv-02180-JST Document
                       Document68-2
                                46-6 Filed
                                     Filed07/01/20
                                           05/01/20 Page
                                                    Page51
                                                         57of
                                                           of161
                                                              60

                             Appendix B-2


       i. Stagger stop- and start-times for shift schedules to reduce the quantity of
          workers at the jobsite at any one time to the extent feasible.
      ii. Stagger trade-specific work to minimize the quantity of workers at the
          jobsite at any one time.
    iii. Require social distancing by maintaining a minimum six-foot distance
          between workers at all times, except as strictly necessary to carry out a task
          associated with the project.
     iv. Prohibit gatherings of any size on the jobsite, except for safety meetings or
          as strictly necessary to carry out a task associated with the project.
      v. Strictly control “choke points” and “high-risk areas” where workers are
          unable to maintain minimum six-foot social distancing and prohibit or limit
          use to ensure that minimum six-foot distancing can easily be maintained
          between workers.
     vi. Minimize interactions and maintain social distancing with all site visitors,
          including delivery workers, design professional and other project
          consultants, government agency representatives, including building and fire
          inspectors, and residents at residential construction sites.
    vii. Prohibit workers from using others’ phones or desks. Any work tools or
          equipment that must be used by more than one worker must be cleaned with
          disinfectants that are effective against COVID-19 before use by a new
          worker.
   viii. Place wash stations or hand sanitizers that are effective against COVID-19
          at entrances to the jobsite and in multiple locations dispersed throughout the
          jobsite as warranted.
     ix. Maintain a daily attendance log of all workers and visitors that includes
          contact information, including name, address, phone number, and email.
      x. Post a notice in an area visible to all workers and visitors instructing
          workers and visitors to do the following:
              1. Do not touch your face with unwashed hands or with gloves.
              2. Frequently wash your hands with soap and water for at least 20
                   seconds or use hand sanitizer with at least 60% alcohol.
              3. Clean and disinfect frequently touched objects and surfaces such as
                   workstations, keyboards, telephones, handrails, machines, shared
                   tools, elevator control buttons, and doorknobs.
              4. Cover your mouth and nose when coughing or sneezing or cough or
                   sneeze into the crook of your arm at your elbow/sleeve.
              5. Do not enter the jobsite if you have a fever, cough, or other COVID-
                   19 symptoms. If you feel sick, or have been exposed to anyone who
                   is sick, stay at home.
              6. Constantly observe your work distances in relation to other staff.
                   Maintain the recommended minimum six-feet distancing at all times
                   when not wearing the necessary PPE for working in close proximity
                   to another person.
              7. Do not share phones or PPE.
     xi. The notice in section 2.f.x must be translated as necessary to ensure that all
          non-English speaking workers are able to understand the notice.

                                         2

                                                                                     EXHIBIT C
 Case
 Case4:20-cv-02180-JST
      4:20-cv-02180-JST Document
                        Document68-2
                                 46-6 Filed
                                      Filed07/01/20
                                            05/01/20 Page
                                                     Page52
                                                          58of
                                                            of161
                                                               60

                               Appendix B-2



g. Implement cleaning and sanitization practices in accordance with the following:
       i. Frequently clean and sanitize, in accordance with CDC guidelines, all high-traffic and
          high-touch areas including, at a minimum: meeting areas, jobsite lunch and break
          areas, entrances and exits to the jobsite, jobsite trailers, hand-washing areas, tools,
          equipment, jobsite restroom areas, stairs, elevators, and lifts.
      ii. Establish a cleaning and decontamination protocol prior to entry and exit of the
          jobsite and post the protocol at entrances and exits of jobsite.
     iii. Supply all personnel performing cleaning and sanitization with proper PPE to prevent
          them from contracting COVID-19. Employees must not share PPE.
     iv. Establish adequate time in the workday to allow for proper cleaning and
          decontamination including prior to starting at or leaving the jobsite for the day.

h. Implement a COVID-19 community spread reduction plan as part of the Site-Specific Health
   and Safety Plan that includes, at minimum, the following restrictions and requirements:
       i. Prohibit all carpooling to and from the jobsite except by workers living within the
          same household unit, or as necessary for workers who have no alternative means of
          transportation.
      ii. Cal-OSHA requires employers to provide water, which should be provided in single-
          serve containers. Prohibit any sharing of any food or beverage and if sharing is
          observed, the worker must be sent home for the day.
     iii. Prohibit use of microwaves, water coolers, and other similar shared equipment.

i. Assign a COVID-19 Safety Compliance Officer (SCO) to the jobsite and ensure the SCO’s
   name is posted on the Site-Specific Health and Safety Plan. The SCO must:
       i. Ensure implementation of all recommended safety and sanitation requirements
          regarding the COVID-19 virus at the jobsite.
      ii. Compile daily written verification that each jobsite is compliant with the components
          of this LCP Protocol. Each written verification form must be copied, stored, and
          made immediately available upon request by any County official.
     iii. Establish a daily screening protocol for arriving staff, to ensure that potentially
          infected staff do not enter the construction site. If workers leave the jobsite and
          return the same day, establish a cleaning and decontamination protocol prior to entry
          and exit of the jobsite. Post the daily screening protocol at all entrances and exit to
          the jobsite. More information on screening can be found online
          at: https://www.cdc.gov/coronavirus/2019-ncov/community/index.html.
     iv. Conduct daily briefings in person or by teleconference that must cover the following
          topics:
              1. New jobsite rules and pre-job site travel restrictions for the prevention of
                  COVID-19 community spread.
              2. Review of sanitation and hygiene procedures.
              3. Solicitation of worker feedback on improving safety and sanitation.
              4. Coordination of construction site daily cleaning/sanitation requirements.
              5. Conveying updated information regarding COVID-19.
              6. Emergency protocols in the event of an exposure or suspected exposure to
                  COVID-19.

                                          3

                                                                                     EXHIBIT C
 Case
 Case4:20-cv-02180-JST
      4:20-cv-02180-JST Document
                        Document68-2
                                 46-6 Filed
                                      Filed07/01/20
                                            05/01/20 Page
                                                     Page53
                                                          59of
                                                            of161
                                                               60

                              Appendix B-2


       v. Develop and ensure implementation of a remediation plan to address any non-
           compliance with this LCP Protocol and post remediation plan at entrance and exit of
           jobsite during remediation period. The remediation plan must be translated as
           necessary to ensure that all non-English speaking workers are able to understand the
           document.
      vi. The SCO must not permit any construction activity to continue without bringing such
           activity into compliance with these requirements.
      vii. Report repeated non-compliance with this LCP Protocol to the appropriate jobsite
           supervisors and a designated County official.

j. Assign a COVID-19 Third-Party Jobsite Safety Accountability Supervisor (JSAS) for the
   jobsite, who at a minimum holds an OSHA-30 certificate and first-aid training within the past
   two years, who must be trained in the protocols herein and verify compliance, including by
   visual inspection and random interviews with workers, with this LCP Protocol.
        i. Within seven calendar days of each jobsite visit, the JSAS must complete a written
           assessment identifying any failure to comply with this LCP Protocol. The written
           assessment must be copied, stored, and, upon request by the County, sent to a
           designated County official.
       ii. If the JSAS discovers that a jobsite is not in compliance with this LCP Protocol, the
           JSAS must work with the SCO to develop and implement a remediation plan.
      iii. The JSAS must coordinate with the SCO to prohibit continuation of any work activity
           not in compliance with rules stated herein until addressed and the continuing work is
           compliant.
      iv. The remediation plan must be sent to a designated County official within five
           calendar days of the JSAS’s discovery of the failure to comply.

k. In the event of a confirmed case of COVID-19 at any jobsite, the following must take place:
        i. Immediately remove the infected individual from the jobsite with directions to seek
           medical care.
       ii. Each location the infected worker was at must be decontaminated and sanitized by an
           outside vendor certified in hazmat clean ups, and work in these locations must cease
           until decontamination and sanitization is complete.
      iii. The County Public Health Department must be notified immediately and any
           additional requirements per the County health officials must be completed, including
           full compliance with any tracing efforts by the County.
l. Where construction work occurs within an occupied residential unit, any separate work area
   must be sealed off from the remainder of the unit with physical barriers such as plastic
   sheeting or closed doors sealed with tape to the extent feasible. If possible, workers must
   access the work area from an alternative entry/exit door to the entry/exit door used by
   residents. Available windows and exhaust fans must be used to ventilate the work area. If
   residents have access to the work area between workdays, the work area must be cleaned and
   sanitized at the beginning and at the end of workdays. Every effort must be taken to


                                         4

                                                                                   EXHIBIT C
 Case
 Case4:20-cv-02180-JST
      4:20-cv-02180-JST Document
                        Document68-2
                                 46-6 Filed
                                      Filed07/01/20
                                            05/01/20 Page
                                                     Page54
                                                          60of
                                                            of161
                                                               60

                               Appendix B-2


   minimize contact between workers and residents, including maintaining a minimum of six
   feet of social distancing at all times.

m. Where construction work occurs within common areas of an occupied residential or
   commercial building or a mixed-use building in use by on-site employees or residents, any
   separate work area must be sealed off from the rest of the common areas with physical
   barriers such as plastic sheeting or closed doors sealed with tape to the extent feasible. If
   possible, workers must access the work area from an alternative building entry/exit door to
   the building entry/exit door used by residents or other users of the building. Every effort
   must be taken to minimize contact between worker and building residents and users,
   including maintaining a minimum of six feet of social distancing at all times.




                                           5

                                                                                      EXHIBIT C
Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 55 of 161




                  EXHIBIT D
      Case
       Case4:20-cv-02180-JST
             4:20-cv-02180-JST Document
                                Document68-2
                                         50 Filed
                                             Filed 05/19/20
                                                   07/01/20 Page
                                                            Page 25
                                                                 56 of
                                                                    of 83
                                                                       161




                ORDER OF THE HEALTH OFFICER NO. 20-11

              ORDER OF THE HEALTH OFFICER
          OF THE COUNTY OF ALAMEDA DIRECTING
ALL INDIVIDUALS IN THE COUNTY TO CONTINUE SHELTERING AT
  THEIR PLACE OF RESIDENCE EXCEPT FOR IDENTIFIED NEEDS
      AND ACTIVITIES, IN COMPLIANCE WITH SPECIFIED
     REQUIREMENTS; CONTINUING TO EXEMPT HOMELESS
  INDIVIDUALS FROM THE ORDER BUT URGING GOVERNMENT
    AGENCIES TO PROVIDE THEM SHELTER; REQUIRING ALL
BUSINESSES AND RECREATION FACILITIES THAT ARE ALLOWED
    TO OPERATE TO IMPLEMENT SOCIAL DISTANCING, FACE
 COVERING, AND CLEANING PROTOCOLS; AND DIRECTING ALL
   BUSINESSES, FACILITY OPERATORS, AND GOVERNMENTAL
  AGENCIES TO CONTINUE THE TEMPORARY CLOSURE OF ALL
    OTHER OPERATIONS NOT ALLOWED UNDER THIS ORDER

                             DATE OF ORDER: MAY 18, 2020

Please read this Order carefully. Violation of or failure to comply with this Order is a
misdemeanor punishable by fine, imprisonment, or both. (California Health and Safety
Code § 120295, et seq.; Cal. Penal Code §§ 69, 148(a)(1))


UNDER THE AUTHORITY OF CALIFORNIA HEALTH AND SAFETY CODE SECTIONS
101040, 101085, AND 120175, THE HEALTH OFFICER OF THE COUNTY OF ALAMEDA
(“HEALTH OFFICER”) ORDERS:

   1. This Order supersedes the April 29, 2020 Order of the Health Officer directing all
      individuals to shelter in place (“Prior Order”). This Order amends, clarifies, and
      continues certain terms of the Prior Order to ensure continued social distancing and limit
      person-to-person contact to reduce the rate of transmission of Novel Coronavirus Disease
      2019 (“COVID-19”). This Order continues to restrict most activity, travel, and
      governmental and business functions to essential needs and to the Outdoor Activities and
      Outdoor Businesses that the prior Order allowed to resume. But in light of progress
      achieved in slowing the spread of COVID-19 in the County of Alameda (the “County”)
      and neighboring counties, the Order allows a limited number of Additional Businesses


Order of the County Health Officer
to Shelter in Place (May 18, 2020)
                                         Page 1 of 17

                                                                                         EXHIBIT D
      Case
       Case4:20-cv-02180-JST
             4:20-cv-02180-JST Document
                                Document68-2
                                         50 Filed
                                             Filed 05/19/20
                                                   07/01/20 Page
                                                            Page 26
                                                                 57 of
                                                                    of 83
                                                                       161




       and Additional Activities (as defined in Section 15 below and described in Appendix C-
       1) to resume operating, subject to specified conditions and safety precautions to reduce
       associated risk of COVID-19 transmission. This gradual and measured resumption of
       activity is designed to manage the overall volume, duration, and intensity of person-to-
       person contact to prevent a surge in COVID-19 cases in the County and neighboring
       counties. As further provided in Section 11 below, the Health Officer will continue to
       monitor the risks of the activities and businesses allowed under this Order based on the
       COVID-19 Indicators (as defined in Section 11) and other data, and may, if conditions
       support doing so, incrementally add to the list of Additional Businesses and Additional
       Activities. The activities allowed by this Order will be assessed on an ongoing basis and
       these activities and others allowed by the Order may need to be modified (including,
       without limitation, temporarily restricted or prohibited) if the risk associated with
       COVID-19 increases in the future. As of the effective date and time of this Order set
       forth in Section 18 below, all individuals, businesses, and government agencies in the
       County are required to follow the provisions of this Order.

   2. The primary intent of this Order is to ensure that County residents continue to shelter in
       their places of residence to slow the spread of COVID-19 and mitigate the impact on
       delivery of critical healthcare services. This Order allows a limited number of Additional
       Businesses and Additional Activities to resume while the Health Officer continues to
       assess the transmissibility and clinical severity of COVID-19 and monitors indicators
       described in Section 11. All provisions of this Order must be interpreted to effectuate
       this intent. Failure to comply with any of the provisions of this Order constitutes an
       imminent threat and menace to public health, constitutes a public nuisance, and is
       punishable by fine, imprisonment, or both.

   3. All individuals currently living within the County are ordered to shelter at their place of
      residence. They may leave their residence only for Essential Activities as defined in
      Section 15.a, Outdoor Activities as defined in Section 15.m, and Additional Activities as
      defined in Section 15.X; Essential Governmental Functions as defined in Section 15.d;
      Essential Travel as defined in Section 15.i; to work for Essential Businesses as defined in
      Section 15.f, Outdoor Businesses as defined in Section 15.l, and Additional Businesses as
      defined in Section 15.X; or to perform Minimum Basic Operations for other businesses
      that must remain temporarily closed, as provided in Section 15.g. For clarity, individuals
      who do not currently reside in the County must comply with all applicable requirements
      of the Order when in the County. Individuals experiencing homelessness are exempt
      from this Section, but are strongly urged to obtain shelter, and governmental and other
      entities are strongly urged to, as soon as possible, make such shelter available and
      provide handwashing or hand sanitation facilities to persons who continue experiencing
      homelessness.

Order of the County Health Officer
to Shelter in Place (May 18, 2020)
                                          Page 2 of 17

                                                                                           EXHIBIT D
      Case
       Case4:20-cv-02180-JST
             4:20-cv-02180-JST Document
                                Document68-2
                                         50 Filed
                                             Filed 05/19/20
                                                   07/01/20 Page
                                                            Page 27
                                                                 58 of
                                                                    of 83
                                                                       161




   4. When people need to leave their place of residence for the limited purposes allowed in
      this Order, they must strictly comply with Social Distancing Requirements as defined in
      Section 15.k, except as expressly provided in this Order, and must wear Face Coverings
      as provided in, and subject to the limited exceptions in, Health Officer Order No. 20-08
      (the “Face Covering Order”).

   5. All businesses with a facility in the County, except Essential Businesses, Outdoor
      Businesses, and Additional Businesses, as defined in Section 15, are required to cease all
      activities at facilities located within the County except Minimum Basic Operations, as
      defined in Section 15. For clarity, all businesses may continue operations consisting
      exclusively of owners, personnel, volunteers, or contractors performing activities at their
      own residences (i.e., working from home). All Essential Businesses are strongly
      encouraged to remain open. But all businesses are directed to maximize the number of
      personnel who work from home. Essential Businesses, Outdoor Businesses, and
      Additional Businesses may only assign those personnel who cannot perform their job
      duties from home to work outside the home. Outdoor Businesses must conduct all
      business and transactions involving members of the public outdoors.

   6. As a condition of operating under this Order, the operators of all businesses must prepare
      or update, post, implement, and distribute to their personnel a Social Distancing Protocol
      for each of their facilities in the County frequented by personnel or members of the
      public, as specified in Section 15.h. In addition to the Social Distancing Protocol, all
      businesses allowed to operate under this Order must follow any industry-specific
      guidance issued by the Health Officer related to COVID-19 and any conditions on
      operation specified in this Order, including those specified in Appendix C-1. Except as
      otherwise provided in Appendix C-1, businesses that include an Essential Business or
      Outdoor Business component at their facilities alongside other components must, to the
      extent feasible, scale down their operations to the Essential Business and Outdoor
      Business components only; provided, however, mixed retail businesses that are otherwise
      allowed to operate under this Order may continue to stock and sell non-essential
      products.

   7. All public and private gatherings of any number of people occurring outside a single
      household or living unit are prohibited, except for the limited purposes expressly
      permitted in this Order. Nothing in this Order prohibits members of a single household
      or living unit from engaging in Essential Travel, Essential Activities, Outdoor Activities,
      or Additional Activities together.




Order of the County Health Officer
to Shelter in Place (May 18, 2020)
                                          Page 3 of 17

                                                                                           EXHIBIT D
      Case
       Case4:20-cv-02180-JST
             4:20-cv-02180-JST Document
                                Document68-2
                                         50 Filed
                                             Filed 05/19/20
                                                   07/01/20 Page
                                                            Page 28
                                                                 59 of
                                                                    of 83
                                                                       161




   8. All travel, including, but not limited to, travel on foot, bicycle, scooter, motorcycle,
      automobile, or public transit, except Essential Travel, as defined below in Section 15.i, is
      prohibited. People may use public transit only for purposes of performing Essential
      Activities, Outdoor Activities, or Additional Activities, or to travel to and from Essential
      Businesses, Outdoor Businesses, or Additional Businesses, to maintain Essential
      Governmental Functions, or to perform Minimum Basic Operations at businesses that are
      not allowed to resume operations. Transit agencies and people riding on public transit
      must comply with Social Distancing Requirements, as defined in Section 15.k, to the
      greatest extent feasible, and personnel and passengers must wear Face Coverings as
      required by the Face Covering Order. This Order allows travel into or out of the County
      only to perform Essential Activities, Outdoor Activities, or Additional Activities; to
      operate, perform work for, or access a business allowed to operate under this Order; to
      perform Minimum Basic Operations at other businesses; or to maintain Essential
      Governmental Functions.

   9. This Order is issued based on evidence of continued significant community transmission
      of COVID-19 within the County and throughout the Bay Area; continued uncertainty
      regarding the degree of undetected asymptomatic transmission; scientific evidence and
      best practices regarding the most effective approaches to slow the transmission of
      communicable diseases generally and COVID-19 specifically; evidence that the age,
      condition, and health of a significant portion of the population of the County places it at
      risk for serious health complications, including death, from COVID-19; and further
      evidence that others, including younger and otherwise healthy people, are also at risk for
      serious outcomes. Due to the outbreak of the COVID-19 disease in the general public,
      which is now a pandemic according to the World Health Organization, there is a public
      health emergency throughout the County. Making the problem worse, some individuals
      who contract the virus causing the COVID-19 disease have no symptoms or have mild
      symptoms, which means they may not be aware they carry the virus and are transmitting
      it to others. Further, evidence shows that the virus can survive for hours to days on
      surfaces and be indirectly transmitted between individuals. Because even people without
      symptoms can transmit the infection, and because evidence shows the infection is easily
      spread, gatherings and other direct or indirect interpersonal interactions can result in
      preventable transmission of the virus.

   10. The collective efforts taken to date regarding this public health emergency have slowed
       the virus’ trajectory, but the emergency and the attendant risk to public health remain
       significant. As of May 17, 2020, there are 2,324 confirmed cases of COVID-19 in the
       County, not including cases in the City of Berkeley (up from 19 on March 15, 2020, just
       before the first shelter-in-place order) 82 deaths (up from zero on March 15, 2020) The
       cumulative number of confirmed cases continues to increase, though the rate of increase

Order of the County Health Officer
to Shelter in Place (May 18, 2020)
                                          Page 4 of 17

                                                                                           EXHIBIT D
      Case
       Case4:20-cv-02180-JST
             4:20-cv-02180-JST Document
                                Document68-2
                                         50 Filed
                                             Filed 05/19/20
                                                   07/01/20 Page
                                                            Page 29
                                                                 60 of
                                                                    of 83
                                                                       161




       has slowed in the weeks leading up to this Order. Evidence suggests that the restrictions
       on mobility and social distancing requirements imposed by the Prior Order (and the
       orders that preceded it) are slowing the rate of increase in community transmission and
       confirmed cases by limiting interactions among people, consistent with scientific
       evidence of the efficacy of similar measures in other parts of the country and world.

   11. The local health officers who jointly issued the Prior Order are monitoring several key
       indicators (“COVID-19 Indicators”), which are among the many factors informing their
       decisions whether to modify existing shelter-in-place restrictions. Progress on some of
       these COVID-19 Indicators—specifically related to the trend of new cases per day and
       hospital utilization and capacity—makes it appropriate, at this time, to allow certain
       Additional Businesses to resume operations and Additional Activities to take place under
       specified conditions, as set forth in Section 15.l. But the continued prevalence of the
       virus that causes COVID-19 requires most activities and business functions to remain
       restricted, and those activities that are allowed to occur must do so subject to social
       distancing and other infection control practices identified by the Health Officer.
       Evaluation of the COVID-19 Indicators will be critical to determinations by the local
       health officers regarding whether the restrictions imposed by this Order will be further
       modified to ease or tighten the restrictions imposed by this Order and augment, limit, or
       prohibit the Additional Businesses and Additional Activities allowed to resume. The
       Health Officer will continually review whether modifications to the Order are warranted
       based on (1) progress on the COVID-19 Indicators; (2) developments in epidemiological
       and diagnostic methods for tracing, diagnosing, treating, or testing for COVID-19; and
       (3) scientific understanding of the transmission dynamics and clinical impact of COVID-
       19. The COVID-19 Indicators include, but are not limited to, the following:

          a. The trend of the number of new COVID-19 cases and hospitalizations per day.

          b. The capacity of hospitals and the health system in the County and region,
             including acute care beds and Intensive Care Unit beds, to provide care for
             COVID-19 patients and other patients, including during a surge in COVID-19
             cases.

          c. The supply of personal protective equipment (PPE) available for hospital staff and
             other healthcare providers and personnel who need PPE to safely respond to and
             treat COVID-19 patients.

          d. The ability and capacity to quickly and accurately test persons to determine
             whether they are COVID-19 positive, especially those in vulnerable populations
             or high-risk settings or occupations.

Order of the County Health Officer
to Shelter in Place (May 18, 2020)
                                          Page 5 of 17

                                                                                          EXHIBIT D
      Case
       Case4:20-cv-02180-JST
             4:20-cv-02180-JST Document
                                Document68-2
                                         50 Filed
                                             Filed 05/19/20
                                                   07/01/20 Page
                                                            Page 30
                                                                 61 of
                                                                    of 83
                                                                       161




          e. The ability to conduct case investigation and contact tracing for the volume of
             cases and associated contacts that will continue to occur, isolating confirmed
             cases and quarantining persons who have had contact with confirmed cases.

   12. The scientific evidence shows that at this stage of the emergency, it remains essential to
       continue to slow virus transmission to help (a) protect the most vulnerable; (b) prevent
       the health care system from being overwhelmed; (c) prevent long-term chronic health
       conditions, such as cardiovascular, kidney, and respiratory damage and loss of limbs
       from blood clotting; and (d) prevent deaths. Continuation of the Prior Order is necessary
       to slow the spread of the COVID-19 disease, preserving critical and limited healthcare
       capacity in the County and advancing toward a point in the public health emergency
       where transmission can be controlled. At the same time, since the Prior Order was issued
       the County has continued to make progress in expanding public health capacity and
       healthcare resources and in slowing community transmission of COVID-19. In light of
       progress on these indicators, and subject to continued monitoring and potential public
       health-based responses, in addition to those already allowed to operate under the Prior
       Order as Essential Businesses and Outdoor Businesses, it is appropriate at this time to
       begin allowing operation of specified Additional Businesses. These businesses are
       identified based on health-related considerations and transmission risk factors including,
       but not limited to, the intensity and quantity of contacts and the ability to substantially
       mitigate transmission risks associated with the operations.

   13. This Order is issued in accordance with, and incorporates by reference, the March 4,
       2020 Proclamation of a State of Emergency issued by Governor Gavin Newsom, the
       Declarations of Local Health Emergency issued by the Health Officer on March 1 and 5,
       the March 10, 2020 Resolution of the Board of Supervisors of the County of Alameda
       Ratifying the Declarations of Local Health Emergency, and the March 17, 2020
       Resolution of the Board of Supervisors Ratifying the Declaration of Local Emergency.

   14. This Order is also issued in light of the March 19, 2020 Order of the State Public Health
       Officer (the “State Shelter Order”), which set baseline statewide restrictions on non-
       residential business activities, effective until further notice, and the Governor’s March 19,
       2020 Executive Order N-33-20 directing California residents to follow the State Shelter
       Order. The May 4, 2020 Executive Order issued by Governor Newsom and May 7, 2020
       Order of the State Public Health Officer permit certain businesses to reopen if a local
       health officer believes the conditions in that jurisdictions warrant it, but expressly
       acknowledge the authority of local health officers to establish and implement public
       health measures within their respective jurisdictions that are more restrictive than those
       implemented by the State Public Health Officer. This Order adopts in certain respects

Order of the County Health Officer
to Shelter in Place (May 18, 2020)
                                           Page 6 of 17

                                                                                            EXHIBIT D
      Case
       Case4:20-cv-02180-JST
             4:20-cv-02180-JST Document
                                Document68-2
                                         50 Filed
                                             Filed 05/19/20
                                                   07/01/20 Page
                                                            Page 31
                                                                 62 of
                                                                    of 83
                                                                       161




       more stringent restrictions addressing the particular facts and circumstances in this
       County, which are necessary to control the public health emergency as it is evolving
       within the County and the Bay Area. Without this tailored set of restrictions that further
       reduces the number of interactions between persons, scientific evidence indicates that the
       public health crisis in the County will worsen to the point at which it may overtake
       available health care resources within the County and increase the death rate. Also, this
       Order enumerates additional restrictions on non-work-related travel not covered by the
       State Shelter Order; sets forth mandatory Social Distancing Requirements for all
       individuals in the County when engaged in activities outside their residences; and adds a
       mechanism to ensure that all businesses with facilities that are allowed to operate under
       the Order comply with the Social Distancing Requirements. Where a conflict exists
       between this Order and any state public health order related to the COVID-19 pandemic,
       the most restrictive provision controls. Consistent with California Health and Safety
       Code section 131080 and the Health Officer Practice Guide for Communicable Disease
       Control in California, except where the State Health Officer may issue an order expressly
       directed at this Order and based on a finding that a provision of this Order constitutes a
       menace to public health, any more restrictive measures in this Order continue to apply
       and control in this County. In addition, to the extent any federal guidelines allow
       activities that are not allowed by this Order, this Order controls and those activities are
       not allowed.

   15. Definitions and Exemptions.

          a. For the purposes of this Order, individuals may leave their residence only to
             perform the following “Essential Activities.” But people at high risk of severe
             illness from COVID-19 and people who are sick are strongly urged to stay in their
             residence to the extent possible, except as necessary to seek or provide medical
             care or Essential Governmental Functions. Essential Activities are:
                  i. To engage in activities or perform tasks important to their health and
                      safety, or to the health and safety of their family or household members
                      (including pets), such as, by way of example only and without limitation,
                      obtaining medical supplies or medication, or visiting a health care
                      professional.
                 ii. To obtain necessary services or supplies for themselves and their family or
                      household members, or to deliver those services or supplies to others, such
                      as, by way of example only and without limitation, canned food, dry
                      goods, fresh fruits and vegetables, pet supply, fresh meats, fish, and
                      poultry, and any other household consumer products, or products
                      necessary to maintain the habitability, sanitation, and operation of
                      residences.

Order of the County Health Officer
to Shelter in Place (May 18, 2020)
                                          Page 7 of 17

                                                                                           EXHIBIT D
      Case
       Case4:20-cv-02180-JST
             4:20-cv-02180-JST Document
                                Document68-2
                                         50 Filed
                                             Filed 05/19/20
                                                   07/01/20 Page
                                                            Page 32
                                                                 63 of
                                                                    of 83
                                                                       161




                 iii. To engage in outdoor recreation activity, including, by way of example
                      and without limitation, walking, hiking, bicycling, and running, in
                      compliance with Social Distancing Requirements and with the following
                      limitations:
                          1. Outdoor recreation activity at parks, beaches, and other open
                              spaces must comply with any restrictions on access and use
                              established by the Health Officer, government, or other entity that
                              manages such area to reduce crowding and risk of transmission of
                              COVID-19. Such restrictions may include, but are not limited to,
                              restricting the number of entrants, closing the area to vehicular
                              access and parking, or closure to all public access;
                          2. Use of outdoor recreational areas and facilities with high-touch
                              equipment or that encourage gathering, including, but not limited
                              to, playgrounds, gym equipment, climbing walls, picnic areas, dog
                              parks, pools, spas, and barbecue areas, is prohibited outside of
                              residences, and all such areas shall be closed to public access
                              including by signage and, as appropriate, by physical barriers;
                          3. Sports or activities that include the use of shared equipment or
                              physical contact between participants may only be engaged in by
                              members of the same household or living unit.
                          4. Use of shared outdoor facilities for recreational activities that may
                              occur outside of residences consistent with the restrictions set forth
                              in subsections 1, 2, and 3, above, including, but not limited to,
                              skate parks, athletic fields, and tennis and pickleball courts, must,
                              before they may begin, comply with social distancing and
                              health/safety protocols posted at the site and any other restrictions,
                              including prohibitions, on access and use established by the Health
                              Officer, government, or other entity that manages such area to
                              reduce crowding and risk of transmission of COVID-19. Tennis
                              and pickleball courts may be used by members of different
                              households or living units so long as no more than two people are
                              present (i.e., singles tennis or pickleball).
                 iv. To perform work for or access an Essential Business, Outdoor Business,
                      or Additional Business; or to otherwise carry out activities specifically
                      permitted in this Order, including Minimum Basic Operations, as defined
                      in this Section.
                  v. To provide necessary care for a family member or pet in another
                      household who has no other source of care.
                 vi. To attend a funeral with no more than 10 individuals present.


Order of the County Health Officer
to Shelter in Place (May 18, 2020)
                                          Page 8 of 17

                                                                                             EXHIBIT D
      Case
       Case4:20-cv-02180-JST
             4:20-cv-02180-JST Document
                                Document68-2
                                         50 Filed
                                             Filed 05/19/20
                                                   07/01/20 Page
                                                            Page 33
                                                                 64 of
                                                                    of 83
                                                                       161




                 vii. To move residences. When moving into or out of the Bay Area region,
                      individuals are strongly urged to quarantine for 14 days. To quarantine,
                      individuals should follow the guidance of the United States Centers for
                      Disease Control and Prevention.
                viii. To engage in Additional Activities, as described in this Order.

          b. For the purposes of this Order, individuals may leave their residence to work for,
             volunteer at, or obtain services at “Healthcare Operations,” including, without
             limitation, hospitals, clinics, COVID-19 testing locations, dentists, pharmacies,
             blood banks and blood drives, pharmaceutical and biotechnology companies,
             other healthcare facilities, healthcare suppliers, home healthcare services
             providers, mental health providers, or any related and/or ancillary healthcare
             services. “Healthcare Operations” also includes veterinary care and all healthcare
             services provided to animals. This exemption for Healthcare Operations shall be
             construed broadly to avoid any interference with the delivery of healthcare,
             broadly defined. “Healthcare Operations” excludes fitness and exercise gyms and
             similar facilities.

          c. For the purposes of this Order, individuals may leave their residence to provide
             any services or perform any work necessary to the operation and maintenance of
             “Essential Infrastructure,” including airports, utilities (including water, sewer,
             gas, and electrical), oil refining, roads and highways, public transportation, solid
             waste facilities (including collection, removal, disposal, recycling, and processing
             facilities), cemeteries, mortuaries, crematoriums, and telecommunications systems
             (including the provision of essential global, national, and local infrastructure for
             internet, computing services, business infrastructure, communications, and web-
             based services).

          d. For the purposes of this Order, all first responders, emergency management
             personnel, emergency dispatchers, court personnel, and law enforcement
             personnel, and others who need to perform essential services are categorically
             exempt from this Order to the extent they are performing those essential services.
             Further, nothing in this Order shall prohibit any individual from performing or
             accessing “Essential Governmental Functions,” as determined by the
             governmental entity performing those functions in the County. Each
             governmental entity shall identify and designate appropriate personnel,
             volunteers, or contractors to continue providing and carrying out any Essential
             Governmental Functions, including the hiring or retention of new personnel or
             contractors to perform such functions. Each governmental entity and its
             contractors must employ all necessary emergency protective measures to prevent,

Order of the County Health Officer
to Shelter in Place (May 18, 2020)
                                         Page 9 of 17

                                                                                          EXHIBIT D
      Case
       Case4:20-cv-02180-JST
             4:20-cv-02180-JST Document
                                Document68-2
                                         50 Filed
                                             Filed 05/19/20
                                                   07/01/20 Page
                                                            Page 34
                                                                 65 of
                                                                    of 83
                                                                       161




              mitigate, respond to, and recover from the COVID-19 pandemic, and all Essential
              Governmental Functions shall be performed in compliance with Social Distancing
              Requirements to the greatest extent feasible.

          e. For the purposes of this Order, a “business” includes any for-profit, non-profit, or
             educational entity, whether a corporate entity, organization, partnership or sole
             proprietorship, and regardless of the nature of the service, the function it
             performs, or its corporate or entity structure.

          f. For the purposes of this Order, “Essential Businesses” are:
                  i. Healthcare Operations and businesses that operate, maintain, or repair
                     Essential Infrastructure;
                 ii. Grocery stores, certified farmers’ markets, farm and produce stands,
                     supermarkets, food banks, convenience stores, and other establishments
                     engaged in the retail sale of unprepared food, canned food, dry goods,
                     non-alcoholic beverages, fresh fruits and vegetables, pet supply, fresh
                     meats, fish, and poultry, as well as hygienic products and household
                     consumer products necessary for personal hygiene or the habitability,
                     sanitation, or operation of residences. The businesses included in this
                     subparagraph (ii) include establishments that sell multiple categories of
                     products provided that they sell a significant amount of essential products
                     identified in this subparagraph, such as liquor stores that also sell a
                     significant amount of food.
               iii. Food cultivation, including farming, livestock, and fishing;
                iv. Businesses that provide food, shelter, and social services, and other
                     necessities of life for economically disadvantaged or otherwise needy
                     individuals;
                 v. Construction, but only as permitted under the State Shelter Order and only
                     pursuant to the Construction Safety Protocols listed in Appendix B and
                     incorporated into this Order by this reference. Public works projects shall
                     also be subject to Appendix B, except if other protocols are specified by
                     the Health Officer;
                vi. Newspapers, television, radio, and other media services;
               vii. Gas stations and auto-supply, auto-repair (including, but not limited to, for
                     cars, trucks, motorcycles and motorized scooters), and automotive
                     dealerships, but only for the purpose of providing auto-supply and auto-
                     repair services. This subparagraph (vii) does not restrict the on-line
                     purchase of automobiles if they are delivered to a residence or Essential
                     Business;
              viii. Bicycle repair and supply shops;

Order of the County Health Officer
to Shelter in Place (May 18, 2020)
                                         Page 10 of 17

                                                                                           EXHIBIT D
      Case
       Case4:20-cv-02180-JST
             4:20-cv-02180-JST Document
                                Document68-2
                                         50 Filed
                                             Filed 05/19/20
                                                   07/01/20 Page
                                                            Page 35
                                                                 66 of
                                                                    of 83
                                                                       161




                 ix. Banks and money remittance services, financing services at pawn shops,
                     check cashing services, money lenders, and similar financial institutions.
                     For businesses that mix a financial service component with a retail or
                     other component, only the financial service can be open;
                  x. Service providers that enable real estate transactions (including rentals,
                     leases, and home sales), including, but not limited to, real estate agents,
                     escrow agents, notaries, and title companies, provided that appointments
                     and other residential real estate viewings must only occur virtually or, if a
                     virtual viewing is not feasible, by appointment with no more than two
                     visitors at a time residing within the same household or living unit and one
                     individual showing the unit (except that in person visits are not allowed
                     when the occupant is present in the residence);
                 xi. Hardware stores;
                xii. Plumbers, electricians, exterminators, and other service providers who
                     provide services that are necessary to maintaining the habitability,
                     sanitation, or operation of residences and Essential Businesses;
               xiii. Businesses providing mailing and shipping services, including post office
                     boxes;
                xiv. Educational institutions—including public and private K-12 schools,
                     colleges, and universities—for purposes of facilitating distance learning,
                     performing essential functions, performing COVID-19 related medical or
                     sociological research, or as allowed under subparagraph xxvi, provided
                     that social distancing of six feet per person is maintained to the greatest
                     extent possible;
                 xv. Laundromats, drycleaners, and laundry service providers;
                xvi. Restaurants and other facilities that prepare and serve food, but only for
                     delivery or carry out. Schools and other entities that typically provide free
                     food services to students or members of the public may continue to do so
                     under this Order on the condition that the food is provided to students or
                     members of the public on a pick-up and take-away basis only. Schools
                     and other entities that provide food services under this exemption shall not
                     permit the food to be eaten at the site where it is provided, or at any other
                     gathering site;
               xvii. Funeral home providers, mortuaries, cemeteries, and crematoriums, to the
                     extent necessary for the transport, preparation, or processing of bodies or
                     remains;
              xviii. Businesses that supply other Essential Businesses, Outdoor Businesses, or
                     Additional Businesses with the support or supplies necessary to operate,
                     but only to the extent that they support or supply these businesses. This


Order of the County Health Officer
to Shelter in Place (May 18, 2020)
                                         Page 11 of 17

                                                                                           EXHIBIT D
      Case
       Case4:20-cv-02180-JST
             4:20-cv-02180-JST Document
                                Document68-2
                                         50 Filed
                                             Filed 05/19/20
                                                   07/01/20 Page
                                                            Page 36
                                                                 67 of
                                                                    of 83
                                                                       161




                       exemption shall not be used as a basis for engaging in sales to the general
                       public from within retail stores;
                xix.   Businesses that have the primary function of shipping or delivering
                       groceries, food, or other goods directly to residences or businesses. This
                       exemption shall not be used to allow for manufacturing or assembly of
                       non-essential products or for other functions besides those necessary to the
                       delivery operation;
                xx.    Airlines, taxis, rental car companies, rideshare services (including shared
                       bicycles and scooters), and other private transportation providers
                       providing transportation services necessary for Essential Activities and
                       other purposes expressly authorized in this Order;
                xxi.   Home-based care for seniors, adults, children, and pets;
               xxii.   Residential facilities and shelters for seniors, adults, and children;
              xxiii.   Professional services, such as legal, notary, or accounting services, when
                       necessary to assist in compliance with non-elective, legally required
                       activities or in relation to death or incapacity;
              xxiv.    Services to assist individuals in finding employment with Essential
                       Businesses;
               xxv.    Moving services that facilitate residential or commercial moves that are
                       allowed under this Order; and
              xxvi.    Childcare establishments, summer camps, and other educational or
                       recreational institutions or programs providing care or supervision for
                       children of all ages that enable owners, employees, volunteers, and
                       contractors for Essential Businesses, Essential Governmental Functions,
                       Outdoor Businesses, Additional Businesses, or Minimum Basic
                       Operations to work as allowed under this Order. To the extent possible,
                       these operations must comply with the following conditions:
                           1. They must be carried out in stable groups of 12 or fewer children
                                (“stable” means that the same 12 or fewer children are in the same
                                group each day).
                           2. Children shall not change from one group to another.
                           3. If more than one group of children is at one facility, each group
                                shall be in a separate room. Groups shall not mix with each other.
                           4. Providers or educators shall remain solely with one group of
                                children.
                       The Health Officer will carefully monitor the changing public health
                       situation as well as any changes to the State Shelter Order. In the event
                       that the State relaxes restrictions on childcare and related institutions and
                       programs, the Health Officer will consider whether to similarly relax the
                       restrictions imposed by this Order.

Order of the County Health Officer
to Shelter in Place (May 18, 2020)
                                          Page 12 of 17

                                                                                             EXHIBIT D
      Case
       Case4:20-cv-02180-JST
             4:20-cv-02180-JST Document
                                Document68-2
                                         50 Filed
                                             Filed 05/19/20
                                                   07/01/20 Page
                                                            Page 37
                                                                 68 of
                                                                    of 83
                                                                       161




          g. For the purposes of this Order, “Minimum Basic Operations” means the following
             activities for businesses, provided that owners, personnel, and contractors comply
             with Social Distancing Requirements as defined this Section, to the extent
             possible, while carrying out such operations:
                  i. The minimum necessary activities to maintain and protect the value of the
                      business’s inventory and facilities; ensure security, safety, and sanitation;
                      process payroll and employee benefits; provide for the delivery of existing
                      inventory directly to residences or businesses; and related functions. For
                      clarity, this section does not permit businesses to provide curbside pickup
                      to customers.
                 ii. The minimum necessary activities to facilitate owners, personnel, and
                      contractors of the business being able to continue to work remotely from
                      their residences, and to ensure that the business can deliver its service
                      remotely.

          h. For the purposes of this Order, all businesses that are operating at facilities in the
             County visited or used by the public or personnel must, as a condition of such
             operation, prepare and post a “Social Distancing Protocol” for each of these
             facilities; provided, however, that construction activities shall instead comply
             with the Construction Project Safety Protocols set forth in Appendix B and not the
             Social Distancing Protocol. The Social Distancing Protocol must be substantially
             in the form attached to this Order as Appendix A, and it must be updated from
             prior versions to address new requirements listed in this Order or in related
             guidance or directives from the Health Officer. The Social Distancing Protocol
             must be posted at or near the entrance of the relevant facility, and shall be easily
             viewable by the public and personnel. A copy of the Social Distancing Protocol
             must also be provided to each person performing work at the facility. All
             businesses subject to this paragraph shall implement the Social Distancing
             Protocol and provide evidence of its implementation to any authority enforcing
             this Order upon demand. The Social Distancing Protocol must explain how the
             business is achieving the following, as applicable:
                  i. Limiting the number of people who can enter into the facility at any one
                      time to ensure that people in the facility can easily maintain a minimum
                      six-foot distance from one another at all times, except as required to
                      complete Essential Business activity;
                 ii. Requiring face coverings to be worn by all persons entering the facility,
                      other than those exempted from face covering requirements (e.g. young
                      children);


Order of the County Health Officer
to Shelter in Place (May 18, 2020)
                                         Page 13 of 17

                                                                                            EXHIBIT D
      Case
       Case4:20-cv-02180-JST
             4:20-cv-02180-JST Document
                                Document68-2
                                         50 Filed
                                             Filed 05/19/20
                                                   07/01/20 Page
                                                            Page 38
                                                                 69 of
                                                                    of 83
                                                                       161




                 iii. Where lines may form at a facility, marking six-foot increments at a
                      minimum, establishing where individuals should stand to maintain
                      adequate social distancing;
                  iv. Providing hand sanitizer, soap and water, or effective disinfectant at or
                      near the entrance of the facility and in other appropriate areas for use by
                      the public and personnel, and in locations where there is high-frequency
                      employee interaction with members of the public (e.g. cashiers);
                   v. Providing for contactless payment systems or, if not feasible to do so, the
                      providing for disinfecting all payment portals, pens, and styluses after
                      each use;
                  vi. Regularly disinfecting other high-touch surfaces;
                 vii. Posting a sign at the entrance of the facility informing all personnel and
                      customers that they should: avoid entering the facility if they have any
                      COVID-19 symptoms; maintain a minimum six-foot distance from one
                      another; sneeze and cough into one’s elbow; not shake hands or engage in
                      any unnecessary physical contact; and
                viii. Any additional social distancing measures being implemented (see the
                      Centers for Disease Control and Prevention’s guidance at:
                      https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-
                      business-response.html).

          i. For the purposes of this Order, “Essential Travel” means travel for any of the
             following purposes:
                   i. Travel related to the provision of or access to Essential Activities,
                      Essential Governmental Functions, Essential Businesses, Minimum Basic
                      Operations, Outdoor Activities, Outdoor Businesses, Additional Activities,
                      and Additional Businesses.
                  ii. Travel to care for any elderly, minors, dependents, or persons with
                      disabilities.
                iii. Travel to or from educational institutions for purposes of receiving
                      materials for distance learning, for receiving meals, and any other related
                      services.
                 iv. Travel to return to a place of residence from outside the County.
                  v. Travel required by law enforcement or court order.
                 vi. Travel required for non-residents to return to their place of residence
                      outside the County. Individuals are strongly encouraged to verify that
                      their transportation out of the County remains available and functional
                      prior to commencing such travel.
                vii. Travel to manage after-death arrangements and burial.
               viii. Travel to arrange for shelter or avoid homelessness.

Order of the County Health Officer
to Shelter in Place (May 18, 2020)
                                         Page 14 of 17

                                                                                           EXHIBIT D
      Case
       Case4:20-cv-02180-JST
             4:20-cv-02180-JST Document
                                Document68-2
                                         50 Filed
                                             Filed 05/19/20
                                                   07/01/20 Page
                                                            Page 39
                                                                 70 of
                                                                    of 83
                                                                       161




                 ix. Travel to avoid domestic violence or child abuse.
                  x. Travel for parental custody arrangements.
                 xi. Travel to a place to temporarily reside in a residence or other facility to
                     avoid potentially exposing others to COVID-19, such as a hotel or other
                     facility provided by a governmental authority for such purposes.

          j. For purposes of this Order, “residences” include hotels, motels, shared rental
             units, and similar facilities. Residences also include living structures and outdoor
             spaces associated with those living structures, such as patios, porches, backyards,
             and front yards that are only accessible to a single family or household unit.

          k. For purposes of this Order, “Social Distancing Requirements” means:
                  i. Maintaining at least six-foot social distancing from individuals who are
                     not part of the same household or living unit;
                 ii. Frequently washing hands with soap and water for at least 20 seconds, or
                     using hand sanitizer that is recognized by the Centers for Disease Control
                     and Prevention as effective in combatting COVID-19;
               iii. Covering coughs and sneezes with a tissue or fabric or, if not possible,
                     into the sleeve or elbow (but not into hands);
                iv. Wearing a face covering when out in public, consistent with the orders or
                     guidance of the Health Officer; and
                 v. Avoiding all social interaction outside the household when sick with a
                     fever, cough, or other COVID-19 symptoms.

              All individuals must strictly comply with Social Distancing Requirements, except
              to the limited extent necessary to provide care (including childcare, adult or senior
              care, care to individuals with special needs, and patient care); as necessary to
              carry out the work of Essential Businesses, Essential Governmental Functions, or
              provide for Minimum Basic Operations; or as otherwise expressly provided in this
              Order. Outdoor Activities, Outdoor Businesses, Additional Activities, and
              Additional Businesses must strictly adhere to these Social Distancing
              Requirements.

          l. For purposes of this Order, “Outdoor Businesses” means:
                 i. The following businesses that normally operated primarily outdoors prior
                    to March 16, 2020 and where there is the ability to fully maintain social
                    distancing of at least six feet between all persons:
                        1. Businesses primarily operated outdoors, such as wholesale and
                            retail plant nurseries, agricultural operations, and garden centers.


Order of the County Health Officer
to Shelter in Place (May 18, 2020)
                                         Page 15 of 17

                                                                                            EXHIBIT D
      Case
       Case4:20-cv-02180-JST
             4:20-cv-02180-JST Document
                                Document68-2
                                         50 Filed
                                             Filed 05/19/20
                                                   07/01/20 Page
                                                            Page 40
                                                                 71 of
                                                                    of 83
                                                                       161




                         2. Service providers that primarily provide outdoor services, such as
                            landscaping and gardening services, and environmental site
                            remediation services.

                     For clarity, “Outdoor Businesses” do not include outdoor restaurants,
                     cafes, or bars. Except as otherwise provided in Appendix C, they also do
                     not include businesses that promote large, coordinated, and prolonged
                     gatherings, such as outdoor concert venues and amusement parks.

          m. For purposes of this Order, “Outdoor Activities” means:
                 i. To obtain goods, services, or supplies from, or perform work for, an
                    Outdoor Business.
                ii. To engage in outdoor recreation as permitted in Section 15.a.

          n. For purposes of this Order, “Additional Business” means any business, entity, or
             other organization identified as an Additional Business in Appendix C-1, which
             will be updated as warranted based on the Health Officer’s ongoing evaluation of
             the COVID-19 Indicators and other data. In addition to the other requirements in
             this Order, operation of those Additional Businesses is subject to any conditions
             and health and safety requirements set forth in Appendix C-1 and in any industry-
             specific guidance issued by the Health Officer.

          o. For purposes of this Order, “Additional Activities” means: To obtain goods,
             services, or supplies from, or perform work for, Additional Businesses identified
             in Appendix C-1, subject to requirements in this Order, and any conditions and
             health and safety requirements set forth in this Order or in any industry-specific
             guidance issued by the Health Officer.


   16. Government agencies and other entities operating shelters and other facilities that house
       or provide meals or other necessities of life for individuals experiencing homelessness
       must take appropriate steps to help ensure compliance with Social Distancing
       Requirements, including adequate provision of hand sanitizer. Also, individuals
       experiencing homelessness who are unsheltered and living in encampments should, to the
       maximum extent feasible, abide by 12 foot by 12 foot distancing for the placement of
       tents, and government agencies should provide restroom and hand washing facilities for
       individuals in such encampments as set forth in Centers for Disease Control and
       Prevention Interim Guidance Responding to Coronavirus 2019 (COVID-19) Among
       People Experiencing Unsheltered Homelessness (https://www.cdc.gov/coronavirus/2019-
       ncov/need-extra-precautions/unsheltered-homelessness.html).

Order of the County Health Officer
to Shelter in Place (May 18, 2020)
                                        Page 16 of 17

                                                                                           EXHIBIT D
      Case
       Case4:20-cv-02180-JST
             4:20-cv-02180-JST Document
                                Document68-2
                                         50 Filed
                                             Filed 05/19/20
                                                   07/01/20 Page
                                                            Page 41
                                                                 72 of
                                                                    of 83
                                                                       161




   17. Pursuant to Government Code sections 26602 and 41601 and Health and Safety Code
       section 101029, the Health Officer requests that the Sheriff and all chiefs of police in the
       County ensure compliance with and enforce this Order. The violation of any provision of
       this Order constitutes an imminent threat and menace to public health, constitutes a
       public nuisance, and is punishable by fine, imprisonment, or both.

   18. This Order shall become effective at 8:00 a.m. on May 18, 2020 and will continue to be
       in effect until it is rescinded, superseded, or amended in writing by the Health Officer.

   19. Copies of this Order shall promptly be: (1) made available at the County Administration
       Building at 1221 Oak Street, Oakland, California 94612; (2) posted on the County Public
       Health Department’s website (acphd.org); and (3) provided to any member of the public
       requesting a copy of this Order.

   20. If any provision of this Order or its application to any person or circumstance is held to
       be invalid, the remainder of the Order, including the application of such part or provision
       to other persons or circumstances, shall not be affected and shall continue in full force
       and effect. To this end, the provisions of this Order are severable.


IT IS SO ORDERED:




Dr. Erica Pan                                               Dated: May 18, 2020
Interim Health Officer of the County of Alameda



Attachments: Appendix A – Social Distancing Protocol
             Appendix B-1 – Small Construction Project Safety Protocol
             Appendix B-2 – Large Construction Project Safety Protocol
             Appendix C-1 – Additional Businesses



Order of the County Health Officer
to Shelter in Place (May 18, 2020)
                                          Page 17 of 17

                                                                                            EXHIBIT D
       Case
        Case4:20-cv-02180-JST
              4:20-cv-02180-JST Document
                                 Document68-2
                                          50 Filed
                                              Filed 05/19/20
                                                    07/01/20 Page
                                                             Page 42
                                                                  73 of
                                                                     of 83
                                                                        161




       Order No. 20-11 – Appendix C-1: Additional Businesses Permitted to Operate

                                         [May 18, 2020]

General Requirements

The “Additional Businesses” listed below may begin operating, subject to the requirements set
forth in the Order and to any additional requirements set forth below or in separate industry-
specific guidance by the Health Officer. These businesses were selected to implement an initial
measured expansion of commercial activity based on health-related considerations including the
risks of COVID-19 transmission associated with types and modes of business operations, the
ability to substantially mitigate transmission risks associated with the operations, and related
factors, such as the following:

   •   Increase in mobility and volume of activity—the overall impact the reopening will
       have on the number of people leaving their homes and traveling to work at or access the
       business;
   •   Contact intensity—the type (close or distant) and duration (brief or prolonged) of the
       contact involved in the business;
   •   Number of contacts—the approximate number of people that will be in the setting at the
       same time;
   •   Modification potential—the degree to which mitigation measures can decrease the risk
       of transmission.

To mitigate the risk of transmission to the greatest extent possible, before resuming operations,
each Additional Businesses must:

    a. Prepare, post, implement, and distribute to their Personnel a Social Distancing Protocol
       as specified in Section 15.h of the Order and set forth in Appendix A for each of their
       facilities in the County frequented by personnel or members of the public; AND
    b. Prepare, post, implement, and distribute to their Personnel a written Site-Specific
       Protection Plan as required by the State of California outlined in its guidance that
       addresses all applicable best practices set forth in relevant Health Officer directives,
       including how it will comply with all applicable Statewide guidance issued by the State
       of California, which is hereby incorporated by reference and should be treated as if
       issued by the Health Officer. The Site-Specific Plan must include the following
       elements:
           a. Name and title of person(s) responsible for implementing plan
           b. Individual control measures and screenings
           c. Cleaning and disinfecting protocols
           d. Physical distancing protocols for employees and customers/visitors
           e. Industry-specific best practices
           f. Contact information for the Alameda County Public Health Department to report
                cases or work-place exposure: (510) 267-3250
           g. Training for employees on COVID-19 prevention
           h. Compliance and documentation



                                                                                            EXHIBIT D
      Case
       Case4:20-cv-02180-JST
             4:20-cv-02180-JST Document
                                Document68-2
                                         50 Filed
                                             Filed 05/19/20
                                                   07/01/20 Page
                                                            Page 43
                                                                 74 of
                                                                    of 83
                                                                       161




As used in this Appendix C-1, “Personnel” means the following people who provide goods or
services associated with the Additional Business in the County: employees; contractors and sub-
contractors (such as those who sell goods or perform services onsite or who deliver goods for the
business); independent contractors (such as “gig workers” who perform work via the Additional
Business’s app or other online interface); vendors who are permitted to sell goods onsite;
volunteers; and other individuals who regularly provide services onsite at the request of the
Additional Business.

Each Additional Business must comply with Social Distancing Requirements as well as all
relevant state guidance and local directives. Where a conflict exists between the state guidance
and local public heath directives related to the COVID-19 pandemic, the most restrictive
provision controls.


List of Additional Businesses

For purposes of the Order, Additional Businesses include the following based on the summarized
health risk related rationale:

(1) Retail Stores. Beginning at 8:00 a.m. on May 18, 2020, retail stores not otherwise authorized
    to operate by an Order of the Health Officer may operate in the County of Alameda for
    curbside or storefront pickup and/or delivery only.

       a. Retail stores must implement measures to prevent customers from blocking
          pedestrian access or causing vehicle congestion while picking up goods.

       b. All retail stores must place limitations on the number of employees in enclosed areas,
          to ensure at least six feet of separation between employees to limit COVID-19
          transmission, and shall comply with the requirements of the Retail Industry Guidance
          published by the California Department of Public Health (“CDPH”) and the
          Department of Industrial Relations (“DIR”) (https://covid19.ca.gov/pdf/guidance-
          retail.pdf), as may be amended from time-to-time. No customer may enter a store
          authorized to operate under this paragraph at any time.

       c. Retail stores that do not have direct access to a sidewalk, street, or alley may not
          allow customers to enter any enclosed or partially enclosed area, but may arrange for
          pickup of goods at a safe outdoor location in compliance with the requirements of this
          Paragraph and the Retail Industry Guidance.

       d. The outdoor display of goods by stores or other vendors is not permitted at this time.

(2) Manufacturing. Beginning at 8:00 a.m. on May 18, 2020, manufacturing businesses
    permitted to operate under the state Resilience Roadmap (https://covid19.ca.gov/roadmap/),
    as it is amended from time-to-time, may operate in the County of Alameda. Manufacturers
    must place limitations on the number of employees in enclosed areas, to ensure at least six
    feet of separation between employees to limit COVID-19 transmission, and shall comply



                                                                                           EXHIBIT D
      Case
       Case4:20-cv-02180-JST
             4:20-cv-02180-JST Document
                                Document68-2
                                         50 Filed
                                             Filed 05/19/20
                                                   07/01/20 Page
                                                            Page 44
                                                                 75 of
                                                                    of 83
                                                                       161




   with the requirements of the Manufacturing Industry Guidance published by CDPH and DIR
   (https://covid19.ca.gov/pdf/guidance-manufacturing.pdf), as it is amended from time-to-time.

(3) Logistics and Warehousing. Beginning at 8:00 a.m. on May 18, 2020, logistics and
    warehousing facilities permitted to operate under the state Resilience Roadmap
    (https://covid19.ca.gov/roadmap/), as it is amended from time-to-time, may operate in the
    County of Alameda. Logistics and warehousing facilities must place limitations on the
    number of employees in enclosed areas, to ensure at least six feet of separation between
    employees to limit COVID-19 transmission, and shall comply with the requirements of the
    Logistics and Warehousing Facility Industry Guidance published by CDPH and DIR
    (https://covid19.ca.gov/pdf/guidance-logistics-warehousing.pdf), as it is amended from time-
    to-time.



(Added May 18, 2020)




                                                                                         EXHIBIT D
Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 76 of 161




                  EXHIBIT E
      Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 77 of 161




          ORDER No. 20-12 OF THE HEALTH OFFICER
OF THE COUNTY OF ALAMEDA ALLOWING FOR CERTAIN HIGHLY
         REGULATED VEHICLE-BASED GATHERINGS

                              DATE OF ORDER: May 18, 2020

Please read this Order carefully. Violation of or failure to comply with this Order is a
misdemeanor punishable by fine, imprisonment, or both. (California Health and Safety
Code § 120295, et seq.; Cal. Penal Code §§ 69, 148(a)(1))

UNDER THE AUTHORITY OF CALIFORNIA HEALTH AND SAFETY CODE SECTIONS
101040, 101085, AND 120175, THE HEALTH OFFICER OF THE COUNTY OF ALAMEDA
(“HEALTH OFFICER”) ORDERS:

   1. Modification of Shelter in Place. This Order does not supersede the May 18, 2020
      Order of the Health Officer 20-11 directing all individuals to shelter in place (the “Shelter
      in Place Order”). Instead, in light of the progress achieved in slowing the spread of the
      Novel Coronavirus Disease 2019 (“COVID-19”) in the County of Alameda (the
      “County”) and recognizing that as the Shelter in Place enters its third month outlets for
      certain community activity become more important, this Order slightly modifies
      provisions of the Shelter in Place Order to allow for certain Highly Regulated Vehicle-
      Based Gatherings. This measured allowance of those activities is designed to keep the
      overall volume of person-to-person contact very low to prevent a surge in COVID-19
      cases in the County and neighboring counties. The activities allowed by this Order will
      be assessed on an ongoing basis and may need to be modified if the risk associated with
      COVID-19 increases in the future.

   2. Intent and Purpose. The primary intent of this Order is to ensure that County residents
      continue to shelter in their places of residence to slow the spread of COVID-19 and
      mitigate the impact on delivery of critical healthcare services, while allowing the limited
      addition of certain lower risk Highly Regulated Vehicle-Based Gatherings, as defined
      below in Section 8. All provisions of this Order must be interpreted to effectuate this
      intent. Such Highly Regulated Vehicle-Based Gatherings shall only be permitted under
      conditions designed to continue the progress achieved in slowing the spread of COVID-
      19 while the Health Officer continues to assess the transmissibility and clinical severity
      of COVID-19. Failure to comply with any of the provisions of this Order constitutes an
      imminent threat and menace to public health, constitutes a public nuisance, and is
      punishable by fine, imprisonment, or both.

   3. Reasoning. This Order is issued based on evidence of continued significant community
      transmission of COVID-19 within the County; continued uncertainty regarding the


Order of the County Health Officer
to allow for VBG (May 18, 2020)
                                           Page 1 of 7
                                                                                            EXHIBIT E
      Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 78 of 161




       degree of undetected asymptomatic transmission; scientific evidence and best practices
       regarding the most effective approaches to slow the transmission of communicable
       diseases generally and COVID-19 specifically; evidence that the age, condition, and
       health of a significant portion of the population of the County places it at risk for serious
       health complications, including death, from COVID-19; and further evidence that others,
       including younger and otherwise healthy people, are also at risk for serious outcomes.
       Due to the outbreak of the COVID-19 disease in the general public, which is a pandemic
       according to the World Health Organization, there is a public health emergency
       throughout the County. Making the problem worse, some individuals who contract the
       virus causing the COVID-19 disease have no symptoms or have mild symptoms, which
       means they may not be aware they carry the virus and are transmitting it to others.
       Further, evidence shows that the virus can survive for hours to days on surfaces and be
       indirectly transmitted between individuals. Because even people without symptoms can
       transmit the infection, and because evidence shows the infection is easily spread,
       uncontrolled gatherings and other direct or indirect interpersonal interactions can result in
       preventable transmission of the virus. The scientific evidence shows that at this stage of
       the emergency, it remains essential to continue to slow virus transmission to help (a)
       protect the most vulnerable; (b) prevent the health care system from being overwhelmed;
       (c) prevent long-term chronic health conditions, such as cardiovascular, kidney, and
       respiratory damage and loss of limbs from blood clotting; and (d) prevent deaths.

   4. Cases Within the County. The collective efforts taken to date regarding this public
      health emergency have slowed the virus’ trajectory, but the emergency and the attendant
      risk to public health remain significant. As of May 17, 2020, there are 2324 confirmed
      cases of COVID-19 in the County and 82 deaths. The cumulative number of confirmed
      cases continues to increase, though the rate of increase has slowed in the days leading up
      to this Order. Evidence suggests that the restrictions on mobility and social distancing
      requirements imposed by the Prior Shelter in Place Orders are slowing the rate of
      increase in community transmission and confirmed cases by limiting interactions among
      people, consistent with scientific evidence of the efficacy of similar measures in other
      parts of the country and world.

   5. Guidance of Health Officer, CDC, CDPH. This Order comes after the release of
      substantial guidance from the Health Officer, the Centers for Disease Control and
      Prevention, the California Department of Public Health, and other public health officials
      throughout the United States and around the world, including the widespread adoption of
      orders imposing similar social distancing requirements and mobility restrictions to
      combat the spread and harms of COVID-19. The Health Officer will continue to assess
      the quickly evolving situation and may modify or extend this Order, or issue additional
      Orders, related to COVID-19, as changing circumstances dictate.




Order of the County Health Officer
to allow for VBG (May 18, 2020)
                                           Page 2 of 7
                                                                                             EXHIBIT E
      Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 79 of 161




   6. Incorporation of Orders & Declarations. This Order is issued in accordance with, and
      incorporates by reference, the March 4, 2020 Proclamation of a State of Emergency
      issued by Governor Gavin Newsom; the Declarations of Local Health Emergency issued
      by the Health Officer on March 1 and 5; the March 10, 2020 Resolution of the Board of
      Supervisors of the County of Alameda Ratifying the Declarations of Local Health
      Emergency; the March 17, 2020 Resolution of the Board of Supervisors Ratifying the
      Declaration of Local Emergency

       State Order. This Order is also issued in light of the March 19, 2020 Order of the State
       Public Health Officer (the “State Shelter Order”), which set baseline statewide
       restrictions on non-residential business activities, effective until further notice, as well as
       the Governor’s March 19, 2020 Executive Order N-33-20 directing California residents
       to follow the State Shelter Order and the May 4, 2020 Executive Order N-60-20 directing
       the State Public Health Officer to establish criteria to determine whether and how, in light
       of local conditions, local health officers may implement public health measures less
       restrictive than the statewide public health directives. It is also issued in light of the
       position taken by the State of California in Gish v. Newsom, 20 cv 00755 (C.D.Cal), in
       which the Governor posited that such drive-in type gatherings could occur under his
       Order as a “technology” based alternative.

   7. Applicability. All individuals currently living, working, or visiting within the County are
      ordered to continue to follow the current Shelter in Place Order. In addition to the listed
      exemptions as defined in the Shelter in Place Order, individuals within the County may
      also engage in certain Highly Regulated Vehicle-Based Gatherings as defined in Section
      8 below.

   8. Definitions and Exemptions.

          a. For the purposes of this Order, a Highly Regulated Vehicle-Based Gathering is a
             gathering where during the entirety of the gathering every participant, excluding
             the Host, Personnel, and security, except as expressly provided herein, remains in
             a fully enclosed motorized vehicle parked at least six feet apart from other
             vehicles and where all occupants of each enclosed vehicle are members of a
             single household. For clarity, an enclosed vehicle does not include a motorcycle,
             a convertible with the top open, a vehicle with no doors, or bicycle.
          b. Vehicle-Based Gatherings must adhere to the following requirements:
                  i. Host, Personnel, Gathering Plan. The gathering must have a designated
                     organizational host who is responsible for ensuring compliance with this
                     Order and the Shelter in Place Order during the gathering (“Host”). Only
                     those personnel of the organization necessary to facilitate the gathering
                     and to ensure compliance with this Order can be present (“Personnel”). In
                     addition, the Host must:

Order of the County Health Officer
to allow for VBG (May 18, 2020)
                                            Page 3 of 7
                                                                                               EXHIBIT E
      Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 80 of 161




                            1. For gatherings of more than 10 vehicles, request security staffing
                                 provided by the local law enforcement agency with primary
                                 jurisdiction for the location of the event (the “Agency”) and pay
                                 reasonable costs as established by the Agency. If the Agency
                                 declines to provide such security, the Host is responsible for
                                 acquiring private security sufficient to ensure compliance with the
                                 Order and address any traffic and safety issues at its own cost. The
                                 amount of security necessary shall be determined by the entity
                                 providing security but should be no more than that deemed
                                 necessary to maintain safety and ensure compliance with the
                                 Order. For clarity, if the Host already employs security, it may use
                                 its existing security officers.
                            2. Develop and provide the local law enforcement, upon request, with
                                 a Highly Regulated Vehicle Based Gathering Plan (“Gathering
                                 Plan”), as described in Section 8(c). The Gathering Plan must be
                                 substantially in the form attached to this Order as Appendix A.
                            3. Ensure participants and Personnel adhere to the Face Covering
                                 Order and the Social Distancing Requirements as described in the
                                 Shelter in Place Order at all times.
                 ii.    Occupants of Vehicles. The occupants of a vehicle must be members of
                        the same household and shall not change vehicles during the gathering.
                        Further, no more than the legal occupancy in the vehicle is allowed.
                        Personnel and security are not considered occupants of a vehicle and may
                        remain outside.
                 iii.   Location. The gathering must take place in an outside location large
                        enough to accommodate the distancing requirements of this Order and the
                        Shelter in Place Order, e.g. a parking lot or similar space. Further, line
                        spacing between vehicles must be sufficient to allow for emergency entry
                        and exit. The location must be such that it can ensure exclusion of those
                        not invited, but this requirement can be achieved by security. If the
                        location is not the property of the Host, the Host must provide the property
                        owner of the location with the Gathering Plan and obtain written
                        permission or agreement to utilize a location that specifically
                        acknowledges receipt of the Gathering Plan.
                 iv.    Invite Only. The gathering must proceed by invitation only, with the
                        limit tied to the capacity size of the location.
                  v.    Limits. Each gathering is limited to no more than 200 vehicles and can be
                        no longer than 3 hours.
                 vi.    Windows. If any of the windows on a vehicle is open, the occupants of
                        the vehicle must wear a face covering in conformance with the Face
                        Covering Order.


Order of the County Health Officer
to allow for VBG (May 18, 2020)
                                             Page 4 of 7
                                                                                              EXHIBIT E
      Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 81 of 161




                vii. Remain in Vehicle Exceptions. Except as provided to use the bathroom
                      in Section 8(b)(x) or for an emergency, occupants of a vehicle may only
                      exit the vehicle if and when the Host has specifically given express
                      permission for a brief period of time. Such permission must be limited to
                      one vehicle at a time. For clarity, occupants cannot use their time outside
                      of the vehicle to interact with occupants of other vehicles.
               viii. Local Law. The gathering must comply with general requirements of the
                      jurisdiction where it occurs, including any permit program established by
                      a jurisdiction. Jurisdictions that require a permitting process must be
                      provided a copy of the Gathering Plan as described in Section 8(c).
                 ix. Prohibition on Providing, Selling, or Exchanging. No sales or
                      exchanges of any items or food or drink is permitted during the gathering.
                      As a limited exception, the Host may provide a significant document to
                      one participant at a time, e.g. a diploma or other paper, while adhering to
                      Social Distancing Requirements described in the Shelter in Place Order
                      and the Face Covering Order. Any items or food and related refuse
                      brought by occupants of a vehicle must remain in the vehicle.
                  x. Bathrooms. If the Host of the gathering makes bathrooms available
                      during the event, bathrooms must be disinfected by the Host or Personnel
                      between uses. A Host, with the optional assistance of Personnel, must
                      establish a line system that adheres to Social Distancing Requirements as
                      described in the Shelter in Place Order and which is actively supervised by
                      the Host or Personnel. No more than 10 people are allowed to wait in line
                      at the same time. The Host must also make hand sanitizer or a hand
                      washing station available to the users of the bathrooms.
          c. The Gathering Plan. The Gathering Plan must be provided, upon request, to
             local law enforcement at least one week before the event regardless of whether it
             has agreed to provide security. The Gathering Plan must also be provided in
             advance to each invitee and to the local jurisdiction if such jurisdiction has a
             permitting process, or upon request. The Gathering Plan must be substantially in
             the form attached to this Order as Appendix A. The Gathering Plan must also be
             posted prominently at the gathering location and must include the following, as
             applicable:
                   i. Host contact information, including cell phone number and e-mail address;
                  ii. The total number of Personnel that will be providing services during the
                      gathering;
                iii. How it will limit the number of vehicles that can enter the designated
                      location for the event;
                 iv. How the arrangement of vehicles will allow for six-foot distance from one
                      another and at all times;
                  v. How the arrangement of vehicles will allow for line spacing between
                      vehicles sufficient for emergency exit;

Order of the County Health Officer
to allow for VBG (May 18, 2020)
                                          Page 5 of 7
                                                                                          EXHIBIT E
      Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 82 of 161




                vi. How the Host, Personnel, and security will monitor the gathering so that
                    only the occupants of one vehicle are allowed to exit their vehicle at a time
                    during the gathering (except for bathroom use and emergency);
               vii. If applicable, how the Host or Personnel will monitor the line at the
                    bathrooms to ensure Social Distancing Requirements are being met and no
                    more than 10 people are waiting in line;
              viii. If applicable, how the Host or Personnel will ensure the bathrooms will be
                    disinfected between uses; and
                ix. If providing private security, the name of the security company and how
                    security will ensure compliance with this Order. For clarity, if the Host
                    already employs security, it may use its existing security officers and
                    identify those employees.
          d. Essential Activity. Attending a Highly Regulated Vehicle-Based Gathering will
             be considered an Essential Activity as defined by the Shelter in Place Order.
          e. Essential Travel. Traveling for the purpose of attending and returning from a
             Highly Regulated Vehicle-Based Gathering will be considered Essential Travel as
             defined by the Shelter in Place Order.

   9. Pursuant to Government Code sections 26602 and 41601 and Health and Safety Code
      section 101029, the Health Officer requests that the Sheriff and all chiefs of police in the
      County ensure compliance with and enforce this Order. The violation of any provision of
      this Order constitutes an imminent threat and menace to public health, constitutes a
      public nuisance, and is punishable by fine, imprisonment, or both.

   10. This Order shall become effective at 8:00 a.m. on May 18, 2020 and will continue to be
       in effect until it is extended, rescinded, superseded, or amended in writing by the Health
       Officer.

   11. Copies of this Order shall promptly be: (1) made available at the County Administration
       Building at 1221 Oak Street, Oakland, California 94612; (2) posted on the County Public
       Health Department’s website (acphd.org); and (3) provided to any member of the public
       requesting a copy of this Order.

   12. If any provision of this Order or its application to any person or circumstance is held to
       be invalid, the remainder of the Order, including the application of such part or provision
       to other persons or circumstances, shall not be affected and shall continue in full force
       and effect. To this end, the provisions of this Order are severable.

IT IS SO ORDERED:




Order of the County Health Officer
to allow for VBG (May 18, 2020)
                                           Page 6 of 7
                                                                                            EXHIBIT E
      Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 83 of 161




Erica Pan, MD                                     Dated: May 18, 2020
Interim Health Officer of the County of Alameda


Attachments: Appendix A – Highly Regulated Vehicle-Based Gathering Plan




Order of the County Health Officer
to allow for VBG (May 18, 2020)
                                         Page 7 of 7
                                                                           EXHIBIT E
Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 84 of 161




                  EXHIBIT F
      Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 85 of 161




                 ORDER OF THE HEALTH OFFICER No. 20-13

              ORDER OF THE HEALTH OFFICER
                OF THE COUNTY OF ALAMEDA
      GENERALLY REQUIRING MEMBERS OF THE PUBLIC AND
            WORKERS TO WEAR FACE COVERINGS

                               DATE OF ORDER: June 5, 2020

Please read this Order carefully. Violation of or failure to comply with this Order is a
misdemeanor punishable by fine, imprisonment, or both. (California Health and Safety
Code § 120295, et seq.; Cal. Penal Code §§ 69, 148(a)(1))

       Summary: Since March 2020, the County of Alameda (the “County”), its citizens, and
       the Bay Area have collectively worked together to reduce the spread of SARS-CoV-2, the
       virus that causes coronavirus disease 2019 (“COVID-19”) and that is the cause of the
       global pandemic. These efforts have shown enough success that the County’s Health
       Officer continues to allow the careful, gradual return of more business, social, and other
       activities. As the County adds these additional components, people will be increasingly
       interacting in person, creating a risk that viral transmission will increase. One of the
       strongest protections we, as a society, can implement as we continue to interact more in
       person is to increase our use of Face Coverings. Substantial scientific evidence shows
       that when combined with physical distancing and other health and safety practices like
       handwashing and regular disinfection of surfaces, wearing Face Coverings permits
       additional activities to be resumed in the safest possible way.

       As we collectively go out into the community more, we need to have a corresponding
       increase in the steps we take to protect those around us. By doing so, we not only protect
       our fellow community members, but ultimately ourselves and our loved ones, especially
       those who are vulnerable due to age or health conditions. And in wearing a Face
       Covering around others, we show that we care for those around us. “My mask protects
       you, and yours protects me.” By ensuring that people generally wear Face Coverings
       when in public, the County is better able to continue to open businesses and resume
       activities in a safer manner to the benefit of all.

       For these reasons, the County’s Health Officer is now revising the Face Covering Order
       to more generally require wearing Face Coverings when people are outside their homes.
       The Order also provides simpler guidance for when to wear a Face Covering as activities
       increase, such as when working or engaging in face-to-face transactions. The goal is to
       provide simple rules that we must all follow in the months to come.

       In sum, going forward and for as long as this Order remains in effect as needed to address
       the pandemic, people must, unless an exception applies, wear a Face Covering when
       outside and when anyone else other than just members of their Social Bubble (as defined
       in Paragraph 7 of Health Officer Order No. 20-14) is within 30 feet (10 yards). They
       must wear a Face Covering when in the workplace except when in a private space or area

                                                1                                          EXHIBIT F
      Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 86 of 161

                 ORDER OF THE HEALTH OFFICER No. 20-13

       not regularly used by others. They must wear a Face Covering when preparing food or
       other items for sale or distribution to people who are not members of their household or
       living unit. They may remove their Face Covering when eating or drinking if they are
       alone or with only members of their Social Bubble and nobody else is within six feet.
       And a person who is alone or with only members of their household or living unit, is
       stationary in an outdoor area such as a park or patio, and is maintaining at least six feet of
       distance between them and the nearest people who do not live with them does not need to
       wear a Face Covering so long as they have one readily accessible.

       This Order includes certain exceptions. For instance, this Order does not require that any
       child aged 12 years or younger wear a Face Covering and requires that any child aged
       two years or younger not wear one because of the risk of suffocation. This Order also
       does not apply to people who are in their own cars alone or with members of their own
       household or living unit except if they operate the vehicle to transport others. And
       anyone who has a written exemption from a healthcare provider based on a disability,
       medical condition, or other condition that prevents them from wearing a Face Covering
       does not need to wear one.

       This Order is issued in support of Health Officer Order No. 20-11 issued on June 5, 2020
       (the “Stay-Safe-At-Home Order”) and any amendments to that order, as well as guidance
       issued by the United States Centers for Disease Control and Prevention (“CDC”), the
       California Department of Public Health (“CDPH”), and the Alameda County Public
       Health Department (“ACPHD”) regarding COVID-19, including as such guidance is
       amended.

       The Order replaces the prior Face Covering order (Health Officer Order No. 20-08)
       issued on April 17, 2020. Beginning at 11:59 p.m. on June 7, 2020, all people in the
       County must comply with this new Order. This Order is in effect until it is extended,
       rescinded, superseded, or amended in writing by the Health Officer. The Health Officer
       will continue to carefully monitor the evolving situation and will periodically revise this
       Order as conditions warrant to protect the public and limit the spread of the virus.

       This summary is for convenience only and may not be used to interpret this Order; in the
       event of any inconsistency between the summary and the text of this Order below, the
       text will control.

UNDER THE AUTHORITY OF CALIFORNIA HEALTH AND SAFETY CODE
SECTIONS 101040, 101085, 120175, AND 120220, THE HEALTH OFFICER OF THE
COUNTY OF ALAMEDA (“HEALTH OFFICER”) ORDERS:

1. This Order will take effect at 11:59 p.m. on June 7, 2020, and will continue to be in
   effect until it is extended, rescinded, superseded, or amended in writing by the Health
   Officer. Effective as of 11:59 p.m. on June 7, 2020, this Order revises and replaces
   Order Number 20-08, issued April 17, 2020. Any capitalized terms in this Order that
   are defined in the Stay-Safe-At-Home Order incorporate the definitions from that
   order and are automatically updated to incorporate revisions to that order without a
   need to update this Order.


                                                  2                                           EXHIBIT F
      Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 87 of 161

                ORDER OF THE HEALTH OFFICER No. 20-13

2. As used in this Order, a “Face Covering” means a covering made of cloth, fabric, or
   other soft or permeable material, without holes, that covers only the nose and mouth
   and surrounding areas of the lower face. A covering that hides or obscures the
   wearer’s eyes or forehead is not a Face Covering. Examples of Face Coverings include
   a scarf or bandana; a neck gaiter; a homemade covering made from a t-shirt,
   sweatshirt, or towel, held on with rubber bands or otherwise; or a mask, which need not
   be medical grade. A Face Covering may be factory-made or may be handmade and
   improvised from ordinary household materials. The Face Covering should be
   comfortable, so that the wearer can breathe through the nose and does not have to
   adjust it frequently, so as to avoid touching the face. For Face Coverings that are not
   disposed of after each use, people should clean them frequently and have extra ones
   available so that they have a clean one available for use. Information on cleaning a
   Face Covering is available from the CDC at https://www.cdc.gov/coronavirus/2019-
   ncov/prevent-getting-sick/how-to-wash-cloth-face-coverings.html.

   For as long as medical-grade masks such as N95 masks and surgical masks are in short
   supply, members of the public should not purchase those masks for use as Face
   Coverings under this Order; those medical-grade masks should be reserved for health
   care providers and first responders.

   Any mask that incorporates a one-way valve (typically a raised plastic cylinder about
   the size of a quarter on the front or side of the mask) that is designed to facilitate easy
   exhaling allows droplets to be released from the mask, putting others nearby at risk. As
   a result, these masks are not a Face Covering under this Order and must not be used to
   comply with this Order’s requirements.

   A video showing how to make a face covering and additional information about how to
   wear and clean Face Coverings may be found at the CDC website, at
   https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/diy-cloth-face-
   coverings.html.

3. Each person in the County must wear a Face Covering when outside the person’s
   household, living unit, or other place they reside (when “Outside the Residence”) at all
   times except as follows:

   a. A person does not need to wear a Face Covering when allowed by another Health
      Officer order or directive not to wear a Face Covering. In such instances, the other
      order or directive will describe the specific conditions that permit the person not to
      wear a Face Covering.

   b. A person does not need to wear a Face Covering when outdoors alone or with a
      member of their Social Bubble and they have a Face Covering visible and
      immediately ready to cover the nose and mouth (such as hanging around their neck)
      and nobody else (other a member of their own Social Bubble) is outdoors within 30
      feet (10 yards) of them. It is recommended that people from the same household or
      living unit wear a Face Covering when outside, even if others are not nearby, any
      time others may appear without much notice. For reference, 30 feet is around the
      length of two cars end-to-end. When people are approaching each other and likely

                                              3                                        EXHIBIT F
  Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 88 of 161

             ORDER OF THE HEALTH OFFICER No. 20-13

   to pass in the coming seconds, they must put on their Face Coverings when they are
   within 30 feet. This 30-foot rule applies whether people are on the sidewalk, in a
   park, on a path or trail, or in any other outdoor area, and whether they are walking,
   running, biking, otherwise exercising, standing, or engaged in transportation such
   as using a motorcycle, skateboard, moped, or scooter. But the requirement to put
   on a Face Covering within 30 feet of others does not apply to people excepted from
   wearing a Face Covering under this Order due to age or medical condition or
   because they are eating or drinking or are stationary outside in a way that meets the
   requirements of Sections 3.e or 3.f below.

   The 30 feet (10 yard) distance is used here to give people adequate time to put on a
   Face Covering before the distance closes and the people are within six feet of each
   other, which puts them at greater risk for transmission of the virus. As more
   activities are permitted, more people will be near each other without much advance
   warning, making wearing a Face Covering essential when people are within 30 feet.

c. A person does not need to wear a Face Covering when wearing personal protective
   equipment (“PPE”) such as a medical-grade N95 mask or a similar mask that is
   more protective than a Face Covering, as required by (i) any workplace policy or (ii)
   any local, state, or federal law, regulation, or other mandatory guidance. When a
   person is not required to wear such PPE, they must wear a Face Covering unless
   otherwise exempted from this Order.

d. A person does not need to wear a Face Covering when (i) alone or only with others
   from their household or living unit in any building or enclosed space, such as when
   at work, (ii) there is nobody else within six feet, and (iii) others, whether coworkers,
   customers, building staff, or members of the public, are not likely to be in the same
   space for more than a few minutes in the following few days. A Face Covering must
   be worn if the person is working or engaged in activities where others routinely are
   present, even if the person is alone at the time, due to the risk of contaminating
   surfaces that others may soon touch. By way of example and without limitation, a
   Face Covering must be worn if a person shares a desk or individual office with co-
   workers on an alternating schedule or in a space where equipment such as tools,
   supplies, copiers, or computers are shared. A Face Covering must also be worn by
   someone like a plumber, teacher, care assistant, or housecleaner who visits someone
   else’s house or living space to perform work, and anyone who lives there should also
   wear a Face Covering when near the visitor.

   A Face Covering does not need to be worn in such spaces by someone who is eating
   or drinking so long as that person complies with Section 3.e below. A Face Covering
   need not be worn when a person is alone in a private office or area that is not shared
   and not likely to be visited by others without prior warning, but if another person
   enters the immediate area and is likely to remain nearby, both people must put on a
   Face Covering for the duration of the interaction. And anyone who is preparing
   food or other items for sale or distribution to others is required by Section 4.b below
   to wear a Face Covering at all times when preparing such food or other items, even
   if they are alone when doing so.


                                           4                                         EXHIBIT F
      Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 89 of 161

                ORDER OF THE HEALTH OFFICER No. 20-13

   e. A person does not need to wear a Face Covering when (i) alone or only with
      members of their Social Bubble, (ii) they are eating or drinking, whether indoors or
      outdoors, and (iii) nobody else is within six feet. In the context of foodservice such
      as a restaurant, guidelines issued by the state or in a separate Health Officer order
      or directive must be followed and may require servers to wear a Face Covering.

   f. A person does not need to wear a Face Covering when (i) outdoors alone or with
      members of their Social Bubble, (ii) they are stationary, and (iii) they are
      maintaining at least six feet between the edge of the area they are in and the edge of
      next closest person’s area. By way of example, this means that when someone is
      sitting with only members of their Social Bubble and they are entirely within a
      distancing circle that is painted on the grass in a public park or on a picnic blanket
      that is at least six feet from the nearest picnic blanket, a Face Covering is not
      required to be worn while eating or drinking. But the individuals must have a Face
      Covering readily available, and anyone walking to or from the location must wear a
      Face Covering when within six feet of anyone else.

   g. Children 12 years old or younger are not required by this Order to wear a Face
      Covering, and any child two years old or younger must not wear a Face Covering
      because of the risk of suffocation. Parents and caregivers must supervise use of
      Face Coverings by children to ensure safety and avoid misuse.

   h. A person does not need to wear a Face Covering when they can show either:
      (1) a medical professional has provided a written exemption to the Face Covering
      requirement, based on the individual’s medical condition, other health concern, or
      disability; or (2) wearing a Face Covering while working would create a risk to the
      person related to their work as determined by local, state, or federal regulators or
      workplace safety guidelines. A Face Covering should also not be used by anyone
      who has trouble breathing or is unconscious, incapacitated, or otherwise unable to
      remove the Face Covering without assistance.

   i. A person does not need to wear a Face Covering when in a motor vehicle and either
      alone or exclusively with other members of the same household or living unit. But a
      Face Covering is required when alone in the vehicle if the vehicle is used as a taxi or
      for any private car service or ride-sharing vehicle as outlined in Section 4.c below.

4. Regardless of the exceptions listed above, a Face Covering is required as follows:

   a. A person must wear a Face Covering when they are required by another Health
      Officer order or directive to wear a Face Covering, including when the requirement
      of the other order or directive is more restrictive than this Order.

   b. A person must wear a Face Covering when they are working in any space where
      food or other goods are handled, prepared, or packaged for sale or distribution to
      others. This requirement does not apply when preparing food or items for members
      of a person’s own household or living unit.



                                              5                                         EXHIBIT F
      Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 90 of 161

                ORDER OF THE HEALTH OFFICER No. 20-13

   c. A driver or operator of any public transportation or paratransit vehicle, taxi, or
      private car service or ride-sharing vehicle must wear a Face Covering when driving,
      operating, standing, or sitting in such vehicle, regardless of whether anyone else is in
      the vehicle, due to the need to reduce the spread of respiratory droplets in the
      vehicle at all times. But drivers or operators of public transportation vehicles are
      permitted to remove a Face Covering when seated in the operator compartment of
      the vehicle at terminals, the vehicle is stopped, and there are no passengers onboard
      due to the physical separation of the operator compartment and cleaning protocols
      between divers.

5. People in the County are encouraged to consider whether wearing a Face Covering in
   their household or living unit would protect someone else living there who is vulnerable
   to COVID-19. Vulnerable people include: people 60 years old and older; people with
   serious heart conditions, hypertension, severe obesity, diabetes, chronic lung disease,
   chronic kidney disease being treated by dialysis, and moderate-to-severe asthma; and
   those who are immunosuppressed. A full list of populations that are vulnerable to
   COVID-19 and which should accordingly take extra precautions is available online at
   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/index.html. This
   determination is left to the individual, but if anyone who lives with a vulnerable person
   is engaged in frequent out-of-home activity under the Stay-Safe-At-Home Order,
   wearing a Face Covering when home may reduce the risk to the vulnerable person.

6. By way of example and without limitation, this Order requires a Face Covering when a
   person is Outside the Residence in all of the following circumstances unless an
   exception applies:

   a. When working at, engaged in, in line at, or seeking services or goods from any
      Essential Business, Outdoor Business, or Additional Business;

   b. When inside or at any location or facility engaging in Minimum Basic Operations or
      when seeking, receiving, or providing Essential Government Functions;

   c. When engaged in Essential Infrastructure work;

   d. When engaged in any Outdoor Activity or Additional Activity;

   e. When providing or obtaining services at Healthcare Operations unless permitted by
      this Order or a directive not to wear a Face Covering for a limited amount of time;

   f. When at or near a transit stop, station, or terminal and when waiting for or riding
      on public transportation (including without limitation any bus, BART, street car,
      cable car, or CalTrain) or in a paratransit vehicle, taxi, private car service, or ride-
      sharing vehicle; and

   g. When in or walking through common areas such as hallways, stairways, elevators,
      and parking facilities.



                                               6                                         EXHIBIT F
      Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 91 of 161

                 ORDER OF THE HEALTH OFFICER No. 20-13

7. All Essential Businesses, Outdoor Businesses, Additional Businesses, as well as entities
   and organizations with people engaged in Essential Infrastructure work, Minimum
   Basic Operations, Essential Government Functions, Outdoor Activities, Additional
   Activities, or Healthcare Operations, must:
   a. Require their employees, contractors, owners, volunteers, gig workers, and other
      personnel to wear a Face Covering at the workplace and when performing work off-
      site at all times as required by this Order and with allowance for exceptions
      included in the order.

   b. Take reasonable measures, such as posting signs, to remind customers, clients,
      visitors, and others of the requirement that they wear a Face Covering while inside
      of or waiting in line to enter the business, facility, or location. Essential Businesses,
      Outdoor Businesses, Additional Businesses, and entities or organizations that are
      engaged in Essential Infrastructure work, Minimum Basic Operations, Essential
      Government Functions, or Healthcare Operations or that facilitate Outdoor
      Activities or Additional Activities must take all reasonable steps to prohibit any
      member of the public who is not wearing a Face Covering from waiting in line or
      entering, must not serve that person if those efforts are unsuccessful, and seek to
      remove that person.

       A sample sign to be used for notifying customers can be found at the Department of
       Public Health website, at https://covid-19.acgov.org/face-covering-faqs.page.

8. The intent of this Order is to ensure that all people when Outside the Residence in the
   County as permitted by the Stay-Safe-At-Home Order wear a Face Covering to reduce
   the likelihood that they may transmit or contract the virus that causes COVID-19. In
   so doing, this Order will help reduce the spread of the virus and mitigate its impact on
   members of the public and on the delivery of critical healthcare services to those in
   need. All provisions of this Order must be interpreted to effectuate this intent.

9. This Order is issued based on evidence of ongoing occurrence of COVID-19 and
   transmission of the SARS-CoV-2 virus within the County, the Bay Area, and the United
   States of America and best practices regarding the most effective approaches to slow
   the transmission of communicable diseases generally and COVID-19 specifically. Due
   to the outbreak of the virus in the general public, which is a pandemic according to the
   World Health Organization, there is a public health emergency throughout the County.
   People can be infected with the virus and be contagious and not have any symptoms,
   meaning they are asymptomatic. People can also be infected and contagious 48 hours
   before developing symptoms, the time when they are pre-symptomatic. Many people
   with the SARS-CoV-2 virus also have only mild symptoms and do not realize they are
   infected and contagious. Asymptomatic and pre-symptomatic people and those with
   only mild symptoms can unintentionally infect others. Evidence shows that wearing a
   face covering, when combined with physical distancing of at least 6 feet and frequent
   hand washing, significantly reduces the risk of transmitting coronavirus when in public
   and engaged in activities. And because it is not always possible to maintain at least 6
   feet of distance, all people must wear a Face Covering when outdoors near others or
   engaged in work and other activities when others are nearby or likely to touch shared


                                               7                                         EXHIBIT F
      Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 92 of 161

                 ORDER OF THE HEALTH OFFICER No. 20-13

   surfaces or use shared equipment. For clarity, although wearing a Face Covering is one
   tool for reducing the spread of the virus, doing so is not a substitute for staying at home,
   physical distancing of at least 6 feet, and frequent hand washing.

10. This Order is also issued in light of the existence, as of June 4, 2020, of 3,542 confirmed
    cases of infection by the virus that causes COVID-19 in the County (excluding the City
    of Berkeley, which has its own Public Health Department), primarily by way of
    community transmission, and 96 deaths. This Order is necessary to slow the rate of
    spread, and the Health Officer will continue to assess the quickly evolving situation and
    may modify this Order, or issue additional Orders, related to COVID-19, as changing
    circumstances dictate.

11. .This Order is issued in accordance with, and incorporates by reference, the March 4,
    2020 Proclamation of a State of Emergency issued by Governor Gavin Newsom; the
    Declarations of Local Health Emergency issued by the Health Officer on March 1 and
    5; the March 10, 2020 Resolution of the Board of Supervisors of the County of Alameda
    Ratifying the Declarations of Local Health Emergency; the March 17, 2020 Resolution
    of the Board of Supervisors Ratifying the Declaration of Local Emergency; all other
    orders and directives issued by the Health Officer and guidance issued by the CDPH
    and the CDC, as each of them have been and may be amended or supplemented.

12. Failure to comply with any of the provisions of this Order constitutes an imminent
    threat and immediate menace to public health, constitutes a public nuisance, and is
    punishable by fine, imprisonment, or both.

13. Copies of this Order shall promptly be: (1) made available at the County
    Administration Building at 1221 Oak Street, Oakland, California 94612; (2) posted on
    the County Public Health Department’s website (acphd.org); and (3) provided to any
    member of the public requesting a copy of this Order

14. If any provision of this Order or its application to any person or circumstance is held to
    be invalid, then the remainder of the Order, including the application of such part or
    provision to other people or circumstances, shall not be affected and shall continue in
    full force and effect. To this end, the provisions of this Order are severable.

IT IS SO ORDERED:




Dr. Erica Pan,                                                    June 5, 2020
Interim Health Officer of the
County of Alameda


                                               8                                         EXHIBIT F
Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 93 of 161




                  EXHIBIT G
      Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 94 of 161




                      HEALTH OFFICER ORDER NO. 20-14

ORDER OF THE HEALTH OFFICER OF THE COUNTY OF ALAMEDA
DIRECTING ALL INDIVIDUALS IN THE COUNTY TO CONTINUE TO
  COMPLY WITH SOCIAL DISTANCING MEASURES AND OTHER
RESTRICTIONS NECESSARY TO CONTROL THE SPREAD OF COVID-
                           19
                             DATE OF ORDER: JUNE 5, 2020

       Summary of Order: This Order of the County of Alameda’s Public Health Officer
       continues to maintain restrictions on movement and public and private gatherings
       set forth in the Health Officer’s May 18, 2020 Shelter in Place Order. However, in
       light of the continued progress toward controlling the spread of COVID-19 in the
       County of Alameda and neighboring jurisdictions, this Order allows certain
       additional business, recreational, social, and cultural activities to resume. The
       Order:

         1.   Allows for small gatherings of individuals from different households or
              living units to take place in outdoor spaces, subject to certain conditions;
         2.   Allows childcare providers to provide care to all children, not just children
              of essential workers, and establishes conditions under which youth
              extracurricular activities may resume;
         3.   Allows educational institutions to offer career internship and pathways
              programs;
         4.   Allows libraries to open for curbside pickup of books and other media;
         5.   Replaces the Prior Order’s Social Distancing Protocol with a Site-Specific
              Protection Plan (Appendix A) for businesses allowed to operate under the
              Order; and
         6.   Allows certain business providing services with limited person-to-person
              contact, including appliance repair and pet grooming services, to resume
              operations.

Please read this Order carefully. Violation of or failure to comply with this Order is a
misdemeanor punishable by fine, imprisonment, or both. (California Health and Safety Code
§ 120295)

UNDER THE AUTHORITY OF CALIFORNIA HEALTH AND SAFETY CODE SECTIONS
101475 AND 120175, THE HEALTH OFFICER OF THE CITY OF BERKELEY (“HEALTH
OFFICER”) ORDERS:

   1. This Order supersedes the May 18, 2020 Order of the Health Officer directing all
      individuals to shelter in place (“Prior Order”). This Order amends, clarifies, and

Order of the County of Alameda’s Health Officer
(June 5, 2020)
                                        Page 1 of 18
                                                                                              EXHIBIT G
      Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 95 of 161




       continues certain terms of the Prior Order to ensure continued social distancing and limit
       person-to-person contact to reduce the rate of transmission of Novel Coronavirus Disease
       2019 (“COVID-19”). This Order continues to restrict activity, travel, and governmental
       and business functions. But in light of progress achieved in slowing the spread of
       COVID-19 in the County of Alameda (the “County”) and neighboring jurisdictions, the
       Order allows certain additional business, recreational, social, and cultural activities to
       resume, subject to the limitations set forth herein.

   2. The primary intent of this Order is for Alameda County to slow the spread of COVID-19
       and mitigate the impact on delivery of critical healthcare services. All provisions of this
       Order must be interpreted to effectuate this intent. However, this Order allows a limited
       number of business, recreational, social, and cultural activities to resume while the Health
       Officer continues to assess the transmissibility and clinical severity of COVID-19 and
       monitors indicators described in Section 11. Failure to comply with any of the provisions
       of this Order constitutes an imminent threat and menace to public health, constitutes a
       public nuisance, and is punishable by fine, imprisonment, or both.

   3. Except as otherwise provided in this Order, no public or private gathering of individuals
      who are not members of the same household or living unit is permitted. Individuals who
      do not currently reside in the County must comply with all applicable requirements of the
      Order when in the County. Individuals experiencing homelessness are exempt from this
      Section, but are strongly urged to obtain shelter. Governmental and other entities are
      strongly urged to, as soon as possible, make such shelter available and provide
      handwashing or hand sanitation facilities to persons who continue experiencing
      homelessness.

   4. When people need to leave their place of residence for the limited purposes allowed in
      this Order, they must strictly comply with Social Distancing Requirements as defined in
      Section 15.k, except as expressly provided in this Order, and must wear Face Coverings
      as provided in, and subject to the limited exceptions in, the Health Officer Order 20-13
      dated June 5, 2020 (the “Face Covering Order”).

   5. The following business and activities are permitted within the County of Alameda and
      may operate or be carried out consistent with the requirement of this Order:

          a. Essential Activities, as defined in Section 15.a.

          b. Healthcare Operations, as defined in Section 15.b.

          c. Essential Infrastructure, as defined in Section 15.c.

          d. Essential Governmental Functions, as defined in Section 15.d

          e. Essential Businesses, as defined in Section 15.f.


Order of the County of Alameda’s Health Officer
(June 5, 2020)
                                        Page 2 of 18
                                                                                            EXHIBIT G
      Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 96 of 161




          f. Essential Travel, as defined in Section 15.i.

          g. Outdoor Businesses, as defined in Section 15.l.

          h. Outdoor Activities, as defined in Section 15.m.

          i. Additional Businesses and Additional Activities, as set forth in Section15.n-15.o
             and Appendix C.

       Nothing in this Order prevents personnel, volunteers, or contractors from performing
       activities at their own residences (i.e., working from home). Further, businesses not
       otherwise permitted to operate under this Order may perform Minimum Basic Operations
       as defined in Section 15.g. All businesses, including Essential Businesses, must
       maximize the number of personnel who work from home, and may only assign those
       personnel who cannot perform their job duties from home to work outside the home.

   6. All businesses operating under this Order must prepare or update, post, implement, and
      distribute to their personnel a Site-Specific Protection Plan for each of their facilities in
      the County frequented by personnel or members of the public, as specified in Section
      15.h. In addition to the Site-Specific Protection Plan , all businesses allowed to operate
      under this Order must follow any industry-specific guidance issued by the Health Officer
      related to COVID-19 and any conditions on operation specified in this Order, including
      those specified in Appendix C, or in industry guidance issued by the California
      Department of Public Health and Department of Industrial Relations
      (https://covid19.ca.gov/industry-guidance/). Except as otherwise provided in this Order,
      businesses that include an Essential Business or Outdoor Business component at their
      facilities alongside other components must, to the extent feasible, scale down their
      operations to the Essential Business and Outdoor Business components only; provided,
      however, mixed retail businesses that are otherwise allowed to operate under this Order
      may continue to stock and sell non-essential products.

   7. Notwithstanding the requirements of Section 3, small public and private gatherings
      comprised of individuals within a Social Bubble, or comprised of children and adults
      within a single Childcare or Youth Extracurricular Activity Unit, are permitted, subject to
      the requirements of this Order. For purposes of this Section:

          a. A “Social Bubble” means a stable group of not more than 12 individuals, who
             may attend outdoor social or other events together. A Social Bubble may be
             comprised of a combination of households, but no household or individual may
             participate in more than one Social Bubble, except as described in this Paragraph
             7.

          b. A Childcare or Youth Extracurricular Activity Unit means a group of not more
             than 12 individuals (including children and adults) that is formed for the purpose

Order of the County of Alameda’s Health Officer
(June 5, 2020)
                                        Page 3 of 18
                                                                                            EXHIBIT G
      Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 97 of 161




              of providing childcare or for the purpose of allowing children and youth to engage
              in extracurricular activities. If more than one group of children or youth is at one
              facility, each group shall be in a separate room. Groups shall not mix with each
              other.

          c. No person may be a member of more than one Social Bubble during any three-
             week period, except that a child who resides in more than one dwelling unit as
             part of a shared custody arrangement may be part of the Social Bubble of each of
             the child’s parents or guardians.

          d. No person may be a member of more than one Childcare or Youth Extracurricular
             Activity Unit during any three-week period.

          e. Members of a Social Bubble or Childcare or Youth Extracurricular Activity Unit
             are strongly encouraged to comply with Social Distancing Requirements and wear
             face covering to the extent feasible. Children 2 years or younger should not wear
             face coverings, and the use of face coverings in children under the age of 12 must
             be subject to adult supervision.

       Nothing in this Order prevents any person from being a member of both a Social Bubble
       and a Childcare or Youth Extracurricular Activity Unit during any three-week period.
       Further, nothing in this Order prohibits members of a Social Bubble from engaging in
       Essential Travel, Essential Activities, Outdoor Activities, or Additional Activities
       together.

   8. All travel, except Essential Travel, as defined below in Section 15.i, is prohibited. People
      may use public transit only for purposes of performing activities permitted under this
      Order. Transit agencies and people riding on public transit must comply with Social
      Distancing Requirements, as defined in Section 15.k, to the greatest extent feasible, and
      personnel and passengers must wear Face Coverings as required by the Face Covering
      Order. Any travel into or out of the County not expressly permitted by this Order is
      prohibited.

   9. This Order is issued based on evidence of continued significant community transmission
      of COVID-19 within the County and throughout the Bay Area; continued uncertainty
      regarding the degree of undetected asymptomatic transmission; scientific evidence and
      best practices regarding the most effective approaches to slow the transmission of
      communicable diseases generally and COVID-19 specifically; evidence that the age,
      condition, and health of a significant portion of the population of the County places it at
      risk for serious health complications, including death, from COVID-19; and further
      evidence that others, including younger and otherwise healthy people, are also at risk for
      serious outcomes. Due to the outbreak of the COVID-19 disease in the general public,
      which is a pandemic according to the World Health Organization, there is a public health
      emergency throughout the County. Making the problem worse, some individuals who

Order of the County of Alameda’s Health Officer
(June 5, 2020)
                                        Page 4 of 18
                                                                                           EXHIBIT G
      Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 98 of 161




       contract the virus causing the COVID-19 disease have no symptoms or have mild
       symptoms, which means they may not be aware they carry the virus and are transmitting
       it to others. Further, evidence shows that the virus can survive for hours to days on
       surfaces and be indirectly transmitted between individuals. Because even people without
       symptoms can transmit the infection, and because evidence shows the infection is easily
       spread, gatherings and other direct or indirect interpersonal interactions can result in
       preventable transmission of the virus.

   10. The collective efforts taken to date regarding this public health emergency have slowed
       the virus’ trajectory, but the emergency and the attendant risk to public health remain
       significant. As of June 4, 2020, there are 3,542 confirmed cases of COVID-19 in the
       County and 96 deaths. The cumulative number of confirmed cases continues to increase.
       Evidence suggests that the restrictions on mobility and social distancing requirements
       imposed by the Prior Order continue to be necessary to slow the rate of increase in
       community transmission and confirmed cases by limiting interactions among people,
       consistent with scientific evidence of the efficacy of similar measures in other parts of the
       country and world.

   11. The Health Officer will continue to monitor several key indicators (“COVID-19
       Indicators”) to inform their decision as to whether to modify the restrictions in this Order.
       The Health Officer will continually review whether modifications to the Order are
       warranted based on (1) progress on the COVID-19 Indicators; (2) developments in
       epidemiological and diagnostic methods for tracing, diagnosing, treating, or testing for
       COVID-19; and (3) scientific understanding of the transmission dynamics and clinical
       impact of COVID-19. The COVID-19 Indicators include, but are not limited to, the
       following:

          a. The trend of the number of new COVID-19 cases and hospitalizations per day.

          b. The capacity of hospitals and the health system in the County and region,
             including acute care beds and Intensive Care Unit beds, to provide care for
             COVID-19 patients and other patients, including during a surge in COVID-19
             cases.

          c. The supply of personal protective equipment (PPE) available for hospital staff and
             other healthcare providers and personnel who need PPE to safely respond to and
             treat COVID-19 patients.

          d. The ability and capacity to quickly and accurately test persons to determine
             whether they are COVID-19 positive, especially those in vulnerable populations
             or high-risk settings or occupations.




Order of the County of Alameda’s Health Officer
(June 5, 2020)
                                        Page 5 of 18
                                                                                             EXHIBIT G
      Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 99 of 161




          e. The ability to conduct case investigation and contact tracing for the volume of
             cases and associated contacts that will continue to occur, isolating confirmed
             cases and quarantining persons who have had contact with confirmed cases.

   12. Scientific evidence shows that at this stage of the emergency, it remains essential to
       continue to slow virus transmission to help (a) protect the most vulnerable; (b) prevent
       the health care system from being overwhelmed; (c) prevent long-term chronic health
       conditions, such as cardiovascular, kidney, and respiratory damage and loss of limbs
       from blood clotting; and (d) prevent deaths. This Order is necessary to slow the spread of
       the COVID-19 disease, preserving critical and limited healthcare capacity in the County
       and advancing toward a point in the public health emergency where transmission can be
       controlled. At the same time, since the Prior Order was issued, the County has continued
       to make progress in expanding health system capacity and healthcare resources and in
       controlling community transmission of COVID-19. In light of progress on these
       indicators, and subject to continued monitoring and potential public health-based
       responses, the Health Officer has identified additional business and activities that may
       resume operations under this Order, taking into account health-related considerations and
       transmission risk factors including, but not limited to, the intensity and quantity of
       contacts and the ability to substantially mitigate transmission risks associated with the
       operations.

   13. This Order is issued in accordance with, and incorporates by reference, the March 4,
       2020 Proclamation of a State of Emergency issued by Governor Gavin Newsom, the
       Declarations of Local Health Emergency issued by the Health Officer on March 1 and 5,
       the March 10, 2020 Resolution of the Board of Supervisors of the County of Alameda
       Ratifying the Declarations of Local Health Emergency, and the March 17, 2020
       Resolution of the Board of Supervisors Ratifying the Declaration of Local Emergency.

   14. This Order is also issued in light of the March 19, 2020 Order of the State Public Health
       Officer (the “State Shelter Order”), which set baseline statewide restrictions on non-
       residential business activities, and subsequent orders and guidance issued by the
       Governor, the State Health Officer, and the California Department of Public Health and
       Department of Industrial Relations. This Order adopts in certain respects more stringent
       restrictions addressing the particular facts and circumstances in this County, which are
       necessary to control the public health emergency as it is evolving within the County and
       the Bay Area. Without this tailored set of restrictions that further reduces the number of
       interactions between persons, scientific evidence indicates that the public health crisis in
       the County will worsen to the point at which it may overtake available health care
       resources within the County and increase the death rate. Where a conflict exists between
       this Order and any state public health order related to the COVID-19 pandemic, the most
       restrictive provision controls.




Order of the County of Alameda’s Health Officer
(June 5, 2020)
                                        Page 6 of 18
                                                                                            EXHIBIT G
     Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 100 of 161




   15. Definitions and Exemptions.

          a. Individuals may leave their residence to perform the following “Essential
             Activities.” However, people at high risk of severe illness from COVID-19 and
             people who are sick are strongly urged to stay in their residence to the extent
             possible, except as necessary to seek or provide medical care or Essential
             Governmental Functions. Essential Activities are as follows:

                  i. To engage in activities or perform tasks important to their health and
                     safety, or to the health and safety of their family or household members
                     (including pets), such as, by way of example only and without limitation,
                     obtaining medical supplies or medication, or visiting a health care
                     professional.


                 ii. To obtain necessary services or supplies for themselves and their family or
                     household members, or to deliver those services or supplies to others, such
                     as, by way of example only and without limitation, canned food, dry
                     goods, fresh fruits and vegetables, pet supply, fresh meats, fish, and
                     poultry, and any other household consumer products, or products
                     necessary to maintain the habitability, sanitation, and operation of
                     residences.

                iii. To engage in outdoor recreation activity, including, by way of example
                     and without limitation, walking, hiking, bicycling, and running, in
                     compliance with Social Distancing Requirements and with the following
                     limitations:

                        1. Outdoor recreation activity at parks, beaches, and other open
                           spaces must comply with any restrictions on access and use
                           established by the Health Officer, government, or other entity that
                           manages such area to reduce crowding and risk of transmission of
                           COVID-19. Such restrictions may include, but are not limited to,
                           restricting the number of entrants, closing the area to vehicular
                           access and parking.

                        2.    Use of outdoor recreational areas and facilities with high-touch
                             equipment or that encourage gathering, including, but not limited
                             to, playgrounds, gym equipment, climbing walls, picnic areas, dog
                             parks, pools, spas, and barbecue areas, is prohibited outside of
                             residences, and all such areas shall be closed to public access
                             including by signage and, as appropriate, by physical barriers.



Order of the County of Alameda’s Health Officer
(June 5, 2020)
                                        Page 7 of 18
                                                                                         EXHIBIT G
     Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 101 of 161




                         3. Except as expressly allowed under this Order, sports or activities
                            that include the use of shared equipment or physical contact
                            between participants may only be engaged in by members of the
                            same household or living unit.

                         4. Use of shared outdoor facilities for recreational activities that may
                            occur outside of residences consistent with the restrictions set forth
                            in subsections 1, 2, and 3, above, including, but not limited to,
                            skate parks, athletic fields, and tennis and pickleball courts, must,
                            before they may begin, comply with social distancing and
                            health/safety protocols posted at the site and any other restrictions,
                            including prohibitions, on access and use established by the Health
                            Officer, government, or other entity that manages such area to
                            reduce crowding and risk of transmission of COVID-19. Tennis
                            and pickleball courts may be used by members of different
                            households or living units so long as no more than two people are
                            present (i.e., singles tennis or pickleball).

                 iv. To perform work for or access an Essential Business, Outdoor Business,
                     or Additional Business; or to otherwise carry out activities specifically
                     permitted in this Order, including Minimum Basic Operations, as defined
                     in this Section.

                 v. To provide necessary care for a family member or pet in another
                    household who has no other source of care.

                 vi. To attend a funeral with no more than 10 individuals present.

                vii. To move residences. When moving into or out of the Bay Area region,
                     individuals are strongly urged to quarantine for 14 days. To quarantine,
                     individuals should follow the guidance of the United States Centers for
                     Disease Control and Prevention.

          b. Individuals may leave their residence to work for, volunteer at, or obtain services
             at “Healthcare Operations,” including, without limitation, hospitals, clinics,
             COVID-19 testing locations, dentists, pharmacies, blood banks and blood drives,
             pharmaceutical and biotechnology companies, other healthcare facilities,
             healthcare suppliers, home healthcare services providers, mental health providers,
             or any related and/or ancillary healthcare services. “Healthcare Operations” also
             includes veterinary care and all healthcare services provided to animals. This
             exemption for Healthcare Operations shall be construed broadly to avoid any
             interference with the delivery of healthcare, broadly defined. “Healthcare
             Operations” excludes fitness and exercise gyms and similar facilities.


Order of the County of Alameda’s Health Officer
(June 5, 2020)
                                        Page 8 of 18
                                                                                           EXHIBIT G
     Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 102 of 161




          c. Individuals may leave their residence to provide any services or perform any work
             necessary to the operation and maintenance of “Essential Infrastructure,”
             including airports, utilities (including water, sewer, gas, and electrical), oil
             refining, roads and highways, public transportation, solid waste facilities
             (including collection, removal, disposal, recycling, and processing facilities),
             cemeteries, mortuaries, crematoriums, and telecommunications systems
             (including the provision of essential global, national, and local infrastructure for
             internet, computing services, business infrastructure, communications, and web-
             based services).

          d. Individuals may leave their residences to perform or access “Essential
             Governmental Functions,” as determined by the governmental entity performing
             those functions in the County, including election related activities such as
             signature gathering. Each governmental entity shall identify and designate
             appropriate personnel, volunteers, or contractors to continue providing and
             carrying out any Essential Governmental Functions, including the hiring or
             retention of new personnel or contractors to perform such functions. Each
             governmental entity and its contractors must employ all necessary emergency
             protective measures to prevent, mitigate, respond to, and recover from the
             COVID-19 pandemic, and all Essential Governmental Functions shall be
             performed in compliance with Social Distancing Requirements to the greatest
             extent feasible. For the purposes of this Order, all first responders, emergency
             management personnel, emergency dispatchers, court personnel, and law
             enforcement personnel, and others who need to perform essential services are
             categorically exempt from this Order to the extent they are performing those
             essential services.

          e. For the purposes of this Order, a “business” includes any for-profit, non-profit, or
             educational entity, whether a corporate entity, organization, partnership or sole
             proprietorship, and regardless of the nature of the service, the function it
             performs, or its corporate or entity structure.

          f. Essential Businesses may operate in the County of Alameda. For the purposes of
             this Order, “Essential Businesses” are as follows:

                  i. Healthcare Operations and businesses that operate, maintain, or repair
                     Essential Infrastructure.

                 ii. Grocery stores, certified farmers’ markets, farm and produce stands,
                     supermarkets, food banks, convenience stores, and other establishments
                     engaged in the retail sale of unprepared food, canned food, dry goods,
                     non-alcoholic beverages, fresh fruits and vegetables, pet supply, fresh
                     meats, fish, and poultry, as well as hygienic products and household
                     consumer products necessary for personal hygiene or the habitability,

Order of the County of Alameda’s Health Officer
(June 5, 2020)
                                        Page 9 of 18
                                                                                          EXHIBIT G
     Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 103 of 161




                     sanitation, or operation of residences, or to enable work from home. The
                     businesses included in this subparagraph (ii) include establishments that
                     sell multiple categories of products provided that they sell a significant
                     amount of essential products identified in this subparagraph, such as liquor
                     stores that also sell a significant amount of food.

                iii. Food cultivation, including farming, livestock, and fishing.

                iv. Businesses that provide food, shelter, and social services, and other
                    necessities of life for economically disadvantaged or otherwise needy
                    individuals.

                 v. Construction, but only as permitted under the State Shelter Order and only
                    pursuant to the Construction Safety Protocols listed in Appendix B and
                    incorporated into this Order by this reference. Public works projects shall
                    also be subject to Appendix B, except if other protocols are specified by
                    the Health Officer.

                vi. Newspapers, television, radio, and other media services.

                vii. Gas stations and auto-supply, auto-repair (including, but not limited to, for
                     cars, trucks, motorcycles and motorized scooters), and automotive
                     dealerships, but only for the purpose of providing auto-supply and auto-
                     repair services. This subparagraph (vii) does not restrict the on-line
                     purchase of automobiles if they are delivered to a residence or Essential
                     Business.

               viii. Bicycle repair and supply shops.

                ix. Banks and money remittance services, financing services at pawn shops,
                    check cashing services, money lenders, and similar financial institutions.
                    For businesses that mix a financial service component with a retail or
                    other component, only the financial service can be open.

                 x. Service providers that enable real estate transactions (including rentals,
                    leases, and home sales), including, but not limited to, real estate agents,
                    escrow agents, notaries, and title companies, provided that appointments
                    and other residential real estate viewings must only occur virtually or, if a
                    virtual viewing is not feasible, by appointment with no more than two
                    visitors at a time residing within the same household or living unit and one
                    individual showing the unit (except that in person visits are not allowed
                    when the occupant is present in the residence).

                xi. Hardware stores.


Order of the County of Alameda’s Health Officer
(June 5, 2020)
                                       Page 10 of 18
                                                                                           EXHIBIT G
     Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 104 of 161




                xii. Plumbers, electricians, exterminators, and other service providers who
                     provide services that are necessary to maintaining the habitability,
                     sanitation, or operation of residences and Essential Businesses.

               xiii. Businesses providing mailing and shipping services, including post office
                     boxes.

               xiv. Educational institutions—including public and private K-12 schools,
                    colleges, and universities—for purposes of facilitating distance learning or
                    career internship and pathways, conducting or participating in COVID-19
                    related research, or performing essential functions, or as allowed under
                    subparagraph xxvi, provided that social distancing of six feet per person is
                    maintained to the greatest extent possible.

                xv. Laundromats, drycleaners, and laundry service providers.

               xvi. Restaurants and other facilities that prepare and serve food, but only for
                    delivery or carry out. Schools and other entities that typically provide free
                    food services to students or members of the public may continue to do so
                    under this Order on the condition that the food is provided to students or
                    members of the public on a pick-up and take-away basis only. Schools and
                    other entities that provide food services under this exemption shall not
                    permit the food to be eaten at the site where it is provided, or at any other
                    gathering site.

               xvii. Funeral home providers, mortuaries, cemeteries, and crematoriums, to the
                     extent necessary for the transport, preparation, or processing of bodies or
                     remains.

              xviii. Businesses that supply other Essential Businesses, Outdoor Businesses, or
                     Additional Businesses with the support or supplies necessary to operate,
                     but only to the extent that they support or supply these businesses. This
                     exemption shall not be used as a basis for engaging in sales to the general
                     public from retail storefronts that are not otherwise authorized under this
                     Order.

               xix. Businesses that have the primary function of shipping or delivering
                    groceries, food, or other goods directly to residences or businesses. This
                    exemption shall not be used to allow for other functions besides those
                    necessary to the delivery operation.

                xx. Airlines, taxis, rental car companies, rideshare services (including shared
                    bicycles and scooters), and other private transportation providers



Order of the County of Alameda’s Health Officer
(June 5, 2020)
                                       Page 11 of 18
                                                                                          EXHIBIT G
     Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 105 of 161




                     providing transportation services necessary for Essential Activities and
                     other purposes expressly authorized in this Order.

               xxi. Home-based care for seniors, adults, children, and pets.

               xxii. Residential facilities and shelters for seniors, adults, and children.

              xxiii. Professional services, such as legal, notary, or accounting services, when
                     necessary to assist in compliance with non-elective, legally required
                     activities or in relation to death or incapacity.

              xxiv. Services to assist individuals in finding employment with Essential
                    Businesses.

               xxv. Moving services that facilitate residential or commercial moves that are
                    allowed under this Order.

              xxvi. Childcare establishments, summer camps, and other educational or
                    recreational institutions or programs providing care or supervision for
                    children of all ages, subject to the requirements of Section 7. Childcare
                    establishments may also be required to comply with other applicable
                    federal, state, and local requirements. To the extent there is any
                    inconsistency between the different regulations, the strictest rule governs.
                    For additional guidance from the state regarding childcare licensing,
                    please visit:
                    https://www.cdss.ca.gov/Portals/9/CCLD/PINs/2020/CCP/PIN_20-06-
                    CCP.pdf.

             xxvii. The operation of public libraries for curbside pickup of books and other
                    media.

          g. Businesses not otherwise permitted to operate under this Order may nonetheless
             carry out Minimum Basic Operations. For the purposes of this Order, “Minimum
             Basic Operations” means the following activities for businesses, provided that
             owners, personnel, and contractors comply with Social Distancing Requirements
             as defined this Section, to the extent possible, while carrying out such operations:

                  i. The minimum necessary activities to maintain and protect the value of the
                     business’s inventory and facilities; ensure security, safety, and sanitation;
                     process payroll and employee benefits; provide for the delivery of existing
                     inventory directly to residences or businesses; and related functions.
                     Curbside pickup to goods is permitted only to the extent permitted and
                     subject to the conditions set forth in Appendix C.



Order of the County of Alameda’s Health Officer
(June 5, 2020)
                                       Page 12 of 18
                                                                                              EXHIBIT G
     Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 106 of 161




                 ii. The minimum necessary activities to facilitate owners, personnel, and
                     contractors of the business being able to continue to work remotely from
                     their residences, and to ensure that the business can deliver its service
                     remotely.

          h. For the purposes of this Order, all businesses that are operating at facilities in the
             County visited or used by the public or personnel must, as a condition of such
             operation, prepare and post a “Site-Specific Protection Plan ” for each of these
             facilities; provided, however, that construction activities shall instead comply
             with the Construction Project Safety Protocols set forth in Appendix B and not the
             Site-Specific Protection Plan . The Site-Specific Protection Plan must be
             substantially in the form attached to this Order as Appendix A, and it must be
             updated from prior versions to address new requirements listed in this Order or in
             related guidance or directives from the Health Officer. The Site-Specific
             Protection Plan must be posted at or near the entrance of the relevant facility, and
             shall be easily viewable by the public and personnel. A copy of the Site-Specific
             Protection Plan must also be provided to each person performing work at the
             facility. All businesses subject to this paragraph shall implement the Site-Specific
             Protection Plan and provide evidence of its implementation to any authority
             enforcing this Order upon demand. The Site-Specific Protection Plan must
             explain how the business is achieving the following, as applicable:

                  i. Limiting the number of people who can enter into the facility at any one
                     time to ensure that people in the facility can easily maintain a minimum
                     six-foot distance from one another at all times, except as required to
                     complete Essential Business activity.

                 ii. Requiring face coverings to be worn by all persons entering the facility,
                     other than those exempted from face covering requirements (e.g., young
                     children).

                iii. Where lines may form at a facility, marking six-foot increments at a
                     minimum, establishing where individuals should stand to maintain
                     adequate social distancing.

                 iv. Providing hand sanitizer, soap and water, or effective disinfectant at or
                     near the entrance of the facility and in other appropriate areas for use by
                     the public and personnel, and in locations where there is high-frequency
                     employee interaction with members of the public (e.g., cashiers).

                 v. Providing for contactless payment systems or, if not feasible to do so, the
                    providing for disinfecting all payment portals, pens, and styluses after
                    each use.


Order of the County of Alameda’s Health Officer
(June 5, 2020)
                                       Page 13 of 18
                                                                                            EXHIBIT G
     Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 107 of 161




                vi. Regularly disinfecting other high-touch surfaces.

                vii. Posting a sign at the entrance of the facility informing all personnel and
                     customers that they should: avoid entering the facility if they have any
                     COVID-19 symptoms; maintain a minimum six-foot distance from one
                     another; sneeze and cough into one’s elbow; not shake hands or engage in
                     any unnecessary physical contact.

               viii. Any additional social distancing measures being implemented (see the
                     Centers for Disease Control and Prevention’s guidance at:
                     https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-
                     business-response.html).

          i. Essential Travel is permitted within, or to or from, the County of Alameda. For
             the purposes of this Order, “Essential Travel” means travel for any of the
             following purposes:

                  i. Travel related to the provision of or access to Essential Activities,
                     Essential Governmental Functions, Essential Businesses, Minimum Basic
                     Operations, Outdoor Activities, Outdoor Businesses, Additional Activities,
                     and Additional Businesses.

                 ii. Travel to care for any elderly, minors, dependents, or persons with
                     disabilities.

                iii. Travel to or from educational institutions for purposes of receiving
                     materials for distance learning, for receiving meals, and any other related
                     services.

                iv. Travel to return to a place of residence from outside the County.

                 v. Travel required by law enforcement or court order.

                vi. Travel required for non-residents to return to their place of residence
                    outside the County. Individuals are strongly encouraged to verify that their
                    transportation out of the County remains available and functional prior to
                    commencing such travel.

                vii. Travel to manage after-death arrangements and burial.

               viii. Travel to arrange for shelter or avoid homelessness.

                ix. Travel to avoid domestic violence or child abuse.

                 x. Travel for parental custody arrangements.

Order of the County of Alameda’s Health Officer
(June 5, 2020)
                                       Page 14 of 18
                                                                                           EXHIBIT G
     Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 108 of 161




                 xi. Travel to a place to temporarily reside in a residence or other facility to
                     avoid potentially exposing others to COVID-19, such as a hotel or other
                     facility provided by a governmental authority for such purposes.

          j. For purposes of this Order, “residences” include hotels, motels, shared rental
             units, and similar facilities. Residences also include living structures and outdoor
             spaces associated with those living structures, such as patios, porches, backyards,
             and front yards that are only accessible to a single family or household unit.

          k. For purposes of this Order, “Social Distancing Requirements” means:

                  i. Maintaining at least six-foot social distancing from individuals who are
                     not part of the same household or living unit.

                 ii. Frequently washing hands with soap and water for at least 20 seconds, or
                     using hand sanitizer that is recognized by the Centers for Disease Control
                     and Prevention as effective in combatting COVID-19.

                 iii. Covering coughs and sneezes with a tissue or fabric or, if not possible,
                      into the sleeve or elbow (but not into hands).

                 iv. Wearing a face covering when outside the home, consistent with the
                     orders or guidance of the Health Officer.

                 v. Avoiding all social interaction outside the household when sick with a
                    fever, cough, or other COVID-19 symptoms.

              All individuals must strictly comply with Social Distancing Requirements, except
              to the limited extent necessary to provide care (including childcare, adult or senior
              care, care to individuals with special needs, and patient care); as necessary to
              carry out the work of Essential Businesses, Essential Governmental Functions, or
              provide for Minimum Basic Operations; or as otherwise expressly provided in this
              Order. Outdoor Activities, Outdoor Businesses, Additional Activities, and
              Additional Businesses must strictly adhere to these Social Distancing
              Requirements, except as otherwise permitted in this Order.

          l. Outdoors Businesses are permitted to operate in the County of Alameda
             consistent with the requirements of this Order. For purposes of this Order,
             “Outdoor Businesses” means businesses that normally operated primarily
             outdoors on or prior to March 16, 2020 and where there is the ability to fully
             maintain social distancing of at least six feet between all persons, and includes the
             following:




Order of the County of Alameda’s Health Officer
(June 5, 2020)
                                       Page 15 of 18
                                                                                           EXHIBIT G
     Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 109 of 161




                  i. Businesses primarily operated outdoors, such as wholesale and retail plant
                     nurseries, agricultural operations, and garden centers.

                 ii. Service providers that primarily provide outdoor services, such as
                     landscaping and gardening services, and environmental site remediation
                     services.

              “Outdoor Businesses” do not include outdoor restaurants, cafes, or bars. Except as
              otherwise provided in Appendix C, Outdoor Businesses also do not include
              businesses that promote large, coordinated, and prolonged gatherings, such as
              outdoor concert venues and amusement parks.

          m. Individuals may leave their residence to engage in Outdoor Activities consistent
             with the requirements of this Order. For purposes of this Order, “Outdoor
             Activities” means:

                  i. To obtain goods, services, or supplies from, or perform work for, an
                     Outdoor Business.

                 ii. To engage in outdoor recreation activity as permitted in Section 15.a.iii.

                iii. Outdoor social, childcare, or youth extracurricular activities permitted
                     under Section 7.

          n. Additional Businesses are permitted to operate in the County of Alameda
             consistent with the requirements of this Order. For purposes of this Order,
             “Additional Business” means any business, entity, or other organization identified
             as an Additional Business in Appendix C, which will be updated as warranted
             based on the Health Officer’s ongoing evaluation of the COVID-19 Indicators and
             other data. In addition to the other requirements in this Order, operation of those
             Additional Businesses is subject to any conditions and health and safety
             requirements set forth in Appendix C and in any industry-specific guidance issued
             by the Health Officer or by the California Department of Public Health and/or the
             Department of Industrial Relations.

          o. Individuals may leave their residence to engage in Additional Activities consistent
             with the requirements of this Order. For purposes of this Order, “Additional
             Activities” means to obtain goods, services, or supplies from, or perform work
             for, Additional Businesses identified in Appendix C, subject to requirements in
             this Order, and any conditions and health and safety requirements set forth in this
             Order or in any industry-specific guidance issued by the Health Officer or by the
             California Department of Public Health and/or the Department of Industrial
             Relations.



Order of the County of Alameda’s Health Officer
(June 5, 2020)
                                       Page 16 of 18
                                                                                          EXHIBIT G
     Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 110 of 161




   16. Government agencies and other entities operating shelters and other facilities that house
       or provide meals or other necessities of life for individuals experiencing homelessness
       must take appropriate steps to help ensure compliance with Social Distancing
       Requirements, including adequate provision of hand sanitizer. Also, individuals
       experiencing homelessness who are unsheltered and living in encampments should, to the
       maximum extent feasible, abide by 12 foot by 12 foot distancing for the placement of
       tents, and government agencies should provide restroom and hand washing facilities for
       individuals in such encampments as set forth in Centers for Disease Control and
       Prevention Interim Guidance Responding to Coronavirus 2019 (COVID-19) Among
       People Experiencing Unsheltered Homelessness (https://www.cdc.gov/coronavirus/2019-
       ncov/need-extra-precautions/unsheltered-homelessness.html).

   17. Pursuant to Government Code Sections 26602 and 41601 and Health and Safety Code
       Section 101029, the Health Officer requests that the Sheriff and all Chiefs of Police in the
       County ensure compliance with and enforce this Order. The violation of any provision of
       this Order constitutes an imminent threat and menace to public health, constitutes a
       public nuisance, and is punishable by fine, imprisonment, or both.

   18. This Order shall become effective at 11:59 p.m. on June 7, 2020 and will continue to be
       in effect until it is rescinded, superseded, or amended in writing by the Health Officer.

   19. Copies of this Order shall promptly be: (1) made available at the County Administration
       Building at 1221 Oak Street, Oakland, California 94612; (2) posted on the County Public
       Health Department’s website (acphd.org); and (3) provided to any member of the public
       requesting a copy of this Order.

   20. If any provision of this Order or its application to any person or circumstance is held to
       be invalid, the remainder of the Order, including the application of such part or provision
       to other persons or circumstances, shall not be affected and shall continue in full force
       and effect. To this end, the provisions of this Order are severable.




Order of the County of Alameda’s Health Officer
(June 5, 2020)
                                       Page 17 of 18
                                                                                            EXHIBIT G
     Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 111 of 161




IT IS SO ORDERED:




Dr. Erica Pan                 Dated: June 5, 2020
Interim Health Officer of the County of Alameda


Attachments: Appendix A – Site-Specific Protection Plan

              Appendix B-1 – Small Construction Project Safety Protocol

              Appendix B-2 – Large Construction Project Safety Protocol

              Appendix C – Additional Businesses




Order of the County of Alameda’s Health Officer
(June 5, 2020)
                                       Page 18 of 18
                                                                          EXHIBIT G
Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 112 of 161




                  EXHIBIT H
     Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 113 of 161




                     HEALTH OFFICER ORDER NO. 20-14a

ORDER OF THE HEALTH OFFICER OF THE COUNTY OF ALAMEDA
DIRECTING ALL INDIVIDUALS IN THE COUNTY TO CONTINUE TO
  COMPLY WITH SOCIAL DISTANCING MEASURES AND OTHER
RESTRICTIONS NECESSARY TO CONTROL THE SPREAD OF COVID-
                           19
                DATE OF ORDER: JUNE 5, 2020 (Revised June 18, 2020)

       Summary of Order: This Order of the County of Alameda’s Public Health Officer
       continues to maintain restrictions on movement and public and private gatherings
       set forth in the Health Officer’s May 18, 2020 Shelter in Place Order. However, in
       light of the continued progress toward controlling the spread of COVID-19 in the
       County of Alameda and neighboring jurisdictions, this Order allows certain
       additional business, recreational, social, and cultural activities to resume. The
       Order:

         1.   Allows for small gatherings of individuals from different households or
              living units to take place in outdoor spaces, subject to certain conditions;
         2.   Allows childcare providers to provide care to all children, not just children
              of essential workers, and establishes conditions under which youth
              extracurricular activities may resume;
         3.   Allows educational institutions to offer career internship and pathways
              programs;
         4.   Allows libraries to open for curbside pickup of books and other media;
         5.   Replaces the Prior Order’s Social Distancing Protocol with a Site-Specific
              Protection Plan (Appendix A) for businesses allowed to operate under the
              Order; and
         6.   Allows certain business providing services with limited person-to-person
              contact, including appliance repair and pet grooming services, to resume
              operations.

Please read this Order carefully. Violation of or failure to comply with this Order is a
misdemeanor punishable by fine, imprisonment, or both. (California Health and Safety Code
§ 120295)

UNDER THE AUTHORITY OF CALIFORNIA HEALTH AND SAFETY CODE SECTIONS
101475 AND 120175, THE HEALTH OFFICER OF THE COUNTY OF ALAMEDA
(“HEALTH OFFICER”) ORDERS:

   1. This Order supersedes the May 18, 2020 Order of the Health Officer directing all
      individuals to shelter in place (“Prior Order”). This Order amends, clarifies, and
      continues certain terms of the Prior Order to ensure continued social distancing and limit
Order of the County of Alameda’s Health Officer
(Revised June 18, 2020)
                                        Page 1 of 17
                                                                                              EXHIBIT H
     Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 114 of 161




       person-to-person contact to reduce the rate of transmission of Novel Coronavirus Disease
       2019 (“COVID-19”). This Order continues to restrict activity, travel, and governmental
       and business functions. But in light of progress achieved in slowing the spread of
       COVID-19 in the County of Alameda (the “County”) and neighboring jurisdictions, the
       Order allows certain additional business, recreational, social, and cultural activities to
       resume, subject to the limitations set forth herein.

   2. The primary intent of this Order is for Alameda County to slow the spread of COVID-19
       and mitigate the impact on delivery of critical healthcare services. All provisions of this
       Order must be interpreted to effectuate this intent. However, this Order allows a limited
       number of business, recreational, social, and cultural activities to resume while the Health
       Officer continues to assess the transmissibility and clinical severity of COVID-19 and
       monitors indicators described in Section 11. Failure to comply with any of the provisions
       of this Order constitutes an imminent threat and menace to public health, constitutes a
       public nuisance, and is punishable by fine, imprisonment, or both.

   3. Except as otherwise provided in this Order, no public or private gathering of individuals
      who are not members of the same household or living unit is permitted. Individuals who
      do not currently reside in the County must comply with all applicable requirements of the
      Order when in the County. Individuals experiencing homelessness are exempt from this
      Section, but are strongly urged to obtain shelter. Governmental and other entities are
      strongly urged to, as soon as possible, make such shelter available and provide
      handwashing or hand sanitation facilities to persons who continue experiencing
      homelessness.

   4. When people need to leave their place of residence for the limited purposes allowed in
      this Order, they must strictly comply with Social Distancing Requirements as defined in
      Section 15.k, except as expressly provided in this Order, and must wear Face Coverings
      as provided in, and subject to the limited exceptions in, the Health Officer Order 20-13
      dated June 5, 2020 (the “Face Covering Order”).

   5. The following business and activities are permitted within the County of Alameda and
      may operate or be carried out consistent with the requirement of this Order:

          a. Essential Activities, as defined in Section 15.a.

          b. Healthcare Operations, as defined in Section 15.b.

          c. Essential Infrastructure, as defined in Section 15.c.

          d. Essential Governmental Functions, as defined in Section 15.d

          e. Essential Businesses, as defined in Section 15.f.

          f. Essential Travel, as defined in Section 15.i.

Order of the County of Alameda’s Health Officer
(Revised June 18, 2020)
                                        Page 2 of 17
                                                                                            EXHIBIT H
     Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 115 of 161




          g. Outdoor Businesses, as defined in Section 15.l.

          h. Outdoor Activities, as defined in Section 15.m.

          i. Additional Businesses and Additional Activities, as set forth in Section15.n-15.o
             and Appendix C.

       Nothing in this Order prevents personnel, volunteers, or contractors from performing
       activities at their own residences (i.e., working from home). Further, businesses not
       otherwise permitted to operate under this Order may perform Minimum Basic Operations
       as defined in Section 15.g. All businesses, including Essential Businesses, must
       maximize the number of personnel who work from home, and may only assign those
       personnel who cannot perform their job duties from home to work outside the home.

   6. All businesses operating under this Order must prepare or update, post, implement, and
      distribute to their personnel a Site-Specific Protection Plan for each of their facilities in
      the County frequented by personnel or members of the public, as specified in Section
      15.h. In addition to the Site-Specific Protection Plan , all businesses allowed to operate
      under this Order must follow any industry-specific guidance issued by the Health Officer
      related to COVID-19 and any conditions on operation specified in this Order, including
      those specified in Appendix C, or in industry guidance issued by the California
      Department of Public Health and Department of Industrial Relations
      (https://covid19.ca.gov/industry-guidance/). Except as otherwise provided in this Order,
      businesses that include an Essential Business or Outdoor Business component at their
      facilities alongside other components must, to the extent feasible, scale down their
      operations to the Essential Business and Outdoor Business components only; provided,
      however, mixed retail businesses that are otherwise allowed to operate under this Order
      may continue to stock and sell non-essential products.

   7. Notwithstanding the requirements of Section 3, small public and private gatherings
      comprised of individuals within a Social Bubble, or comprised of children and adults
      within a single Childcare or Youth Extracurricular Activity Unit, are permitted, subject to
      the requirements of this Order. For purposes of this Section:

          a. A “Social Bubble” means a stable group of not more than 12 individuals, who
             may attend outdoor social or other outdoor events together. A Social Bubble may
             be comprised of a combination of households, but no household or individual may
             participate in more than one Social Bubble, except as described in this Paragraph
             7.

          b. A Childcare or Youth Extracurricular Activity Unit means a group of not more
             than 12 children/youth and an appropriate number of supervising adults that is
             formed for the purpose of providing childcare or for the purpose of allowing
             children and youth to engage in extracurricular activities. If more than one group

Order of the County of Alameda’s Health Officer
(Revised June 18, 2020)
                                        Page 3 of 17
                                                                                            EXHIBIT H
     Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 116 of 161




              of children or youth is at one facility, each group shall be in a separate room or
              area. Groups shall not mix with each other.

          c. No person may be a member of more than one Social Bubble during any three-
             week period, except that a child who resides in more than one dwelling unit as
             part of a shared custody arrangement may be part of the Social Bubbles of each of
             the child’s parents or guardians.

          d. No person may be a member of more than one Childcare or Youth Extracurricular
             Activity Unit during any three-week period.

          e. Members of a Social Bubble or Childcare or Youth Extracurricular Activity Unit
             are strongly encouraged to comply with Social Distancing Requirements and wear
             face covering to the extent feasible. Children 2 years or younger should not wear
             face coverings, and the use of face coverings in children under the age of 12 must
             be subject to adult supervision.

       Nothing in this Order prevents any person from being a member of both a Social Bubble
       and a Childcare or Youth Extracurricular Activity Unit during any three-week period.
       Further, nothing in this Order prohibits members of a Social Bubble from engaging in
       Essential Travel, Essential Activities, Outdoor Activities, or Additional Activities
       together.

   8. All travel, except Essential Travel, as defined below in Section 15.i, is prohibited. People
      may use public transit only for purposes of performing activities permitted under this
      Order. Transit agencies and people riding on public transit must comply with Social
      Distancing Requirements, as defined in Section 15.k, to the greatest extent feasible, and
      personnel and passengers must wear Face Coverings as required by the Face Covering
      Order. Any travel into or out of the County not expressly permitted by this Order is
      prohibited.

   9. This Order is issued based on evidence of continued significant community transmission
       of COVID-19 within the County and throughout the Bay Area; continued uncertainty
       regarding the degree of undetected asymptomatic transmission; scientific evidence and
       best practices regarding the most effective approaches to slow the transmission of
       communicable diseases generally and COVID-19 specifically; evidence that the age,
       condition, and health of a significant portion of the population of the County places it at
       risk for serious health complications, including death, from COVID-19; and further
       evidence that others, including younger and otherwise healthy people, are also at risk for
       serious outcomes. Due to the outbreak of the COVID-19 disease in the general public,
       which is a pandemic according to the World Health Organization, there is a public health
       emergency throughout the County. Making the problem worse, some individuals who
       contract the virus causing the COVID-19 disease have no symptoms or have mild
       symptoms, which means they may not be aware they carry the virus and are transmitting
       it to others. Further, evidence shows that the virus can survive for hours to days on
Order of the County of Alameda’s Health Officer
(Revised June 18, 2020)
                                           Page 4 of 17
                                                                                             EXHIBIT H
     Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 117 of 161




       surfaces and be indirectly transmitted between individuals. Because even people without
       symptoms can transmit the infection, and because evidence shows the infection is easily
       spread, gatherings and other direct or indirect interpersonal interactions can result in
       preventable transmission of the virus.

   10. The collective efforts taken to date regarding this public health emergency have slowed
       the virus’ trajectory, but the emergency and the attendant risk to public health remain
       significant. As of June 4, 2020, there are 3,542 confirmed cases of COVID-19 in the
       County and 96 deaths. The cumulative number of confirmed cases continues to increase.
       Evidence suggests that the restrictions on mobility and social distancing requirements
       imposed by the Prior Order continue to be necessary to slow the rate of increase in
       community transmission and confirmed cases by limiting interactions among people,
       consistent with scientific evidence of the efficacy of similar measures in other parts of the
       country and world.

   11. The Health Officer will continue to monitor several key indicators (“COVID-19
       Indicators”) to inform their decision as to whether to modify the restrictions in this Order.
       The Health Officer will continually review whether modifications to the Order are
       warranted based on (1) progress on the COVID-19 Indicators; (2) developments in
       epidemiological and diagnostic methods for tracing, diagnosing, treating, or testing for
       COVID-19; and (3) scientific understanding of the transmission dynamics and clinical
       impact of COVID-19. The COVID-19 Indicators include, but are not limited to, the
       following:

          a. The trend of the number of new COVID-19 cases and hospitalizations per day.

          b. The capacity of hospitals and the health system in the County and region,
             including acute care beds and Intensive Care Unit beds, to provide care for
             COVID-19 patients and other patients, including during a surge in COVID-19
             cases.

          c. The supply of personal protective equipment (PPE) available for hospital staff and
             other healthcare providers and personnel who need PPE to safely respond to and
             treat COVID-19 patients.

          d. The ability and capacity to quickly and accurately test persons to determine
             whether they are COVID-19 positive, especially those in vulnerable populations
             or high-risk settings or occupations.

          e. The ability to conduct case investigation and contact tracing for the volume of
             cases and associated contacts that will continue to occur, isolating confirmed
             cases and quarantining persons who have had contact with confirmed cases.

   12. Scientific evidence shows that at this stage of the emergency, it remains essential to
       continue to slow virus transmission to help (a) protect the most vulnerable; (b) prevent
Order of the County of Alameda’s Health Officer
(Revised June 18, 2020)
                                        Page 5 of 17
                                                                                             EXHIBIT H
     Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 118 of 161




       the health care system from being overwhelmed; (c) prevent long-term chronic health
       conditions, such as cardiovascular, kidney, and respiratory damage and loss of limbs
       from blood clotting; and (d) prevent deaths. This Order is necessary to slow the spread of
       the COVID-19 disease, preserving critical and limited healthcare capacity in the County
       and advancing toward a point in the public health emergency where transmission can be
       controlled. At the same time, since the Prior Order was issued, the County has continued
       to make progress in expanding health system capacity and healthcare resources and in
       controlling community transmission of COVID-19. In light of progress on these
       indicators, and subject to continued monitoring and potential public health-based
       responses, the Health Officer has identified additional business and activities that may
       resume operations under this Order, taking into account health-related considerations and
       transmission risk factors including, but not limited to, the intensity and quantity of
       contacts and the ability to substantially mitigate transmission risks associated with the
       operations.

   13. This Order is issued in accordance with, and incorporates by reference, the March 4,
       2020 Proclamation of a State of Emergency issued by Governor Gavin Newsom, the
       Declarations of Local Health Emergency issued by the Health Officer on March 1 and 5,
       the March 10, 2020 Resolution of the Board of Supervisors of the County of Alameda
       Ratifying the Declarations of Local Health Emergency, and the March 17, 2020
       Resolution of the Board of Supervisors Ratifying the Declaration of Local Emergency.

   14. This Order is also issued in light of the March 19, 2020 Order of the State Public Health
       Officer (the “State Shelter Order”), which set baseline statewide restrictions on non-
       residential business activities, and subsequent orders and guidance issued by the
       Governor, the State Health Officer, and the California Department of Public Health and
       Department of Industrial Relations. This Order adopts in certain respects more stringent
       restrictions addressing the particular facts and circumstances in this County, which are
       necessary to control the public health emergency as it is evolving within the County and
       the Bay Area. Without this tailored set of restrictions that further reduces the number of
       interactions between persons, scientific evidence indicates that the public health crisis in
       the County will worsen to the point at which it may overtake available health care
       resources within the County and increase the death rate. Where a conflict exists between
       this Order and any state public health order related to the COVID-19 pandemic, the most
       restrictive provision controls.

   15. Definitions and Exemptions.

          a. Individuals may leave their residence to perform the following “Essential
             Activities.” However, people at high risk of severe illness from COVID-19 and
             people who are sick are strongly urged to stay in their residence to the extent
             possible, except as necessary to seek or provide medical care or Essential
             Governmental Functions. Essential Activities are as follows:


Order of the County of Alameda’s Health Officer
(Revised June 18, 2020)
                                        Page 6 of 17
                                                                                            EXHIBIT H
     Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 119 of 161




                  i. To engage in activities or perform tasks important to their health and
                     safety, or to the health and safety of their family or household members
                     (including pets), such as, by way of example only and without limitation,
                     obtaining medical supplies or medication, or visiting a health care
                     professional.


                 ii. To obtain necessary services or supplies for themselves and their family or
                     household members, or to deliver those services or supplies to others, such
                     as, by way of example only and without limitation, canned food, dry
                     goods, fresh fruits and vegetables, pet supply, fresh meats, fish, and
                     poultry, and any other household consumer products, or products
                     necessary to maintain the habitability, sanitation, and operation of
                     residences.

                 iii. To engage in outdoor recreation activity, including, by way of example
                      and without limitation, walking, hiking, bicycling, and running, in
                      compliance with Social Distancing Requirements and with the following
                      limitations:

                         1. Outdoor recreation activity at parks, beaches, and other open
                            spaces must comply with any restrictions on access and use
                            established by the Health Officer, government, or other entity that
                            manages such area to reduce crowding and risk of transmission of
                            COVID-19. Such restrictions may include, but are not limited to,
                            restricting the number of entrants, closing the area to vehicular
                            access and parking.

                         2. Use of outdoor recreational areas and facilities with high-touch
                            equipment or that encourage gathering, including, but not limited
                            to, playgrounds, gym equipment, climbing walls, picnic areas,
                            pools, spas, and barbecue areas, is prohibited outside of residences,
                            and all such areas shall be closed to public access including by
                            signage and, as appropriate, by physical barriers.

                         3. Except as expressly allowed under this Order, sports or activities
                            that include the use of shared equipment or physical contact
                            between participants may only be engaged in by members of the
                            same household or living unit.

                         4. Use of shared outdoor facilities for recreational activities that may
                            occur outside of residences consistent with the restrictions set forth
                            in subsections 1, 2, and 3, above, including, but not limited to,
                            skate parks, athletic fields, and tennis and pickleball courts, must,
                            before they may begin, comply with social distancing and
Order of the County of Alameda’s Health Officer
(Revised June 18, 2020)
                                         Page 7 of 17
                                                                                            EXHIBIT H
     Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 120 of 161




                            health/safety protocols posted at the site and any other restrictions,
                            including prohibitions, on access and use established by the Health
                            Officer, government, or other entity that manages such area to
                            reduce crowding and risk of transmission of COVID-19. Tennis
                            and pickleball courts may be used by members of different
                            households or living units so long as no more than two people are
                            present (i.e., singles tennis or pickleball).

                 iv. To perform work for or access an Essential Business, Outdoor Business,
                     or Additional Business; or to otherwise carry out activities specifically
                     permitted in this Order, including Minimum Basic Operations, as defined
                     in this Section.

                 v. To provide necessary care for a family member or pet in another
                    household who has no other source of care.

                 vi. To attend a funeral with no more than 25 individuals present.

                vii. To move residences. When moving into or out of the Bay Area region,
                     individuals are strongly urged to quarantine for 14 days. To quarantine,
                     individuals should follow the guidance of the United States Centers for
                     Disease Control and Prevention.

          b. Individuals may leave their residence to work for, volunteer at, or obtain services
             at “Healthcare Operations,” including, without limitation, hospitals, clinics,
             COVID-19 testing locations, dentists, pharmacies, blood banks and blood drives,
             pharmaceutical and biotechnology companies, other healthcare facilities,
             healthcare suppliers, home healthcare services providers, mental health providers,
             or any related and/or ancillary healthcare services. “Healthcare Operations” also
             includes veterinary care and all healthcare services provided to animals. This
             exemption for Healthcare Operations shall be construed broadly to avoid any
             interference with the delivery of healthcare, broadly defined. “Healthcare
             Operations” excludes fitness and exercise gyms and similar facilities.

          c. Individuals may leave their residence to provide any services or perform any work
             necessary to the operation and maintenance of “Essential Infrastructure,”
             including airports, utilities (including water, sewer, gas, and electrical), oil
             refining, roads and highways, public transportation, solid waste facilities
             (including collection, removal, disposal, recycling, and processing facilities),
             cemeteries, mortuaries, crematoriums, and telecommunications systems
             (including the provision of essential global, national, and local infrastructure for
             internet, computing services, business infrastructure, communications, and web-
             based services).


Order of the County of Alameda’s Health Officer
(Revised June 18, 2020)
                                        Page 8 of 17
                                                                                           EXHIBIT H
     Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 121 of 161




          d. Individuals may leave their residences to perform or access “Essential
             Governmental Functions,” as determined by the governmental entity performing
             those functions in the County, including election related activities such as
             signature gathering. Each governmental entity shall identify and designate
             appropriate personnel, volunteers, or contractors to continue providing and
             carrying out any Essential Governmental Functions, including the hiring or
             retention of new personnel or contractors to perform such functions. Each
             governmental entity and its contractors must employ all necessary emergency
             protective measures to prevent, mitigate, respond to, and recover from the
             COVID-19 pandemic, and all Essential Governmental Functions shall be
             performed in compliance with Social Distancing Requirements to the greatest
             extent feasible. For the purposes of this Order, all first responders, emergency
             management personnel, emergency dispatchers, court personnel, and law
             enforcement personnel, and others who need to perform essential services are
             categorically exempt from this Order to the extent they are performing those
             essential services.

          e. For the purposes of this Order, a “business” includes any for-profit, non-profit, or
             educational entity, whether a corporate entity, organization, partnership or sole
             proprietorship, and regardless of the nature of the service, the function it
             performs, or its corporate or entity structure.

          f. Essential Businesses may operate in the County of Alameda. For the purposes of
             this Order, “Essential Businesses” are as follows:

                  i. Healthcare Operations and businesses that operate, maintain, or repair
                     Essential Infrastructure.

                 ii. Grocery stores, certified farmers’ markets, farm and produce stands,
                     supermarkets, food banks, convenience stores, and other establishments
                     engaged in the retail sale of unprepared food, canned food, dry goods,
                     non-alcoholic beverages, fresh fruits and vegetables, pet supply, fresh
                     meats, fish, and poultry, as well as hygienic products and household
                     consumer products necessary for personal hygiene or the habitability,
                     sanitation, or operation of residences, or to enable work from home. The
                     businesses included in this subparagraph (ii) include establishments that
                     sell multiple categories of products provided that they sell a significant
                     amount of essential products identified in this subparagraph, such as liquor
                     stores that also sell a significant amount of food.

                 iii. Food cultivation, including farming, livestock, and fishing.

                 iv. Businesses that provide food, shelter, and social services, and other
                      necessities of life for economically disadvantaged or otherwise needy
                      individuals.
Order of the County of Alameda’s Health Officer
(Revised June 18, 2020)
                                            Page 9 of 17
                                                                                           EXHIBIT H
     Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 122 of 161




                 v. Construction, but only as permitted under the State Shelter Order and only
                    pursuant to the Construction Safety Protocols listed in Appendix B and
                    incorporated into this Order by this reference. Public works projects shall
                    also be subject to Appendix B, except if other protocols are specified by
                    the Health Officer.

                vi. Newspapers, television, radio, and other media services.

                vii. Gas stations and auto-supply, auto-repair (including, but not limited to, for
                     cars, trucks, motorcycles and motorized scooters), and automotive
                     dealerships, but only for the purpose of providing auto-supply and auto-
                     repair services. This subparagraph (vii) does not restrict the on-line
                     purchase of automobiles if they are delivered to a residence or Essential
                     Business.

               viii. Bicycle repair and supply shops.

                ix. Banks and money remittance services, financing services at pawn shops,
                    check cashing services, money lenders, and similar financial institutions.
                    For businesses that mix a financial service component with a retail or
                    other component, only the financial service can be open.

                 x. Service providers that enable real estate transactions (including rentals,
                    leases, and home sales), including, but not limited to, real estate agents,
                    escrow agents, notaries, and title companies, provided that appointments
                    and other residential real estate viewings must only occur virtually or, if a
                    virtual viewing is not feasible, by appointment with no more than two
                    visitors at a time residing within the same household or living unit and one
                    individual showing the unit (except that in person visits are not allowed
                    when the occupant is present in the residence).

                xi. Hardware stores.

                xii. Plumbers, electricians, exterminators, and other service providers who
                     provide services that are necessary to maintaining the habitability,
                     sanitation, or operation of residences and Essential Businesses.

               xiii. Businesses providing mailing and shipping services, including post office
                     boxes.

               xiv. Educational institutions—including public and private K-12 schools,
                    colleges, and universities—for purposes of conducting in-class summer
                    school instruction, facilitating distance learning or career internship and
                    pathways, conducting or participating in COVID-19 related research, or
                    performing essential functions, or as allowed under subparagraph xxvi,
Order of the County of Alameda’s Health Officer
(Revised June 18, 2020)
                                       Page 10 of 17
                                                                                           EXHIBIT H
     Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 123 of 161




                     provided that social distancing of six feet per person is maintained to the
                     greatest extent possible.

                xv. Laundromats, drycleaners, and laundry service providers.

               xvi. Restaurants and other facilities that prepare and serve food, but only for
                    delivery or carry out. Schools and other entities that typically provide free
                    food services to students or members of the public may continue to do so
                    under this Order on the condition that the food is provided to students or
                    members of the public on a pick-up and take-away basis only. Schools and
                    other entities that provide food services under this exemption shall not
                    permit the food to be eaten at the site where it is provided, or at any other
                    gathering site.

               xvii. Funeral home providers, mortuaries, cemeteries, and crematoriums, to the
                     extent necessary for the transport, preparation, or processing of bodies or
                     remains.

              xviii. Businesses that supply other Essential Businesses, Outdoor Businesses, or
                     Additional Businesses with the support or supplies necessary to operate,
                     but only to the extent that they support or supply these businesses. This
                     exemption shall not be used as a basis for engaging in sales to the general
                     public from retail storefronts that are not otherwise authorized under this
                     Order.

               xix. Businesses that have the primary function of shipping or delivering
                    groceries, food, or other goods directly to residences or businesses. This
                    exemption shall not be used to allow for other functions besides those
                    necessary to the delivery operation.

                xx. Airlines, taxis, rental car companies, rideshare services (including shared
                    bicycles and scooters), and other private transportation providers
                    providing transportation services necessary for Essential Activities and
                    other purposes expressly authorized in this Order.

               xxi. Home-based care for seniors, adults, children, and pets.

               xxii. Residential facilities and shelters for seniors, adults, and children.

              xxiii. Professional services, such as legal, notary, or accounting services, when
                     necessary to assist in compliance with non-elective, legally required
                     activities or in relation to death or incapacity.

              xxiv. Services to assist individuals in finding employment with Essential
                    Businesses.

Order of the County of Alameda’s Health Officer
(Revised June 18, 2020)
                                       Page 11 of 17
                                                                                              EXHIBIT H
     Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 124 of 161




                xxv. Moving services that facilitate residential or commercial moves that are
                     allowed under this Order.

               xxvi. Childcare establishments, summer camps, and other educational or
                     recreational institutions or programs providing care or supervision for
                     children of all ages, subject to the requirements of Section 7. Childcare
                     establishments may also be required to comply with other applicable
                     federal, state, and local requirements. To the extent there is any
                     inconsistency between the different regulations, the strictest rule governs.
                     For additional guidance from the state regarding childcare licensing,
                     please visit:
                     https://www.cdss.ca.gov/Portals/9/CCLD/PINs/2020/CCP/PIN_20-06-
                     CCP.pdf.

              xxvii. The operation of public libraries for curbside pickup of books and other
                     media.

           g. Businesses not otherwise permitted to operate under this Order may nonetheless
              carry out Minimum Basic Operations. For the purposes of this Order, “Minimum
              Basic Operations” means the following activities for businesses, provided that
              owners, personnel, and contractors comply with Social Distancing Requirements
              as defined this Section, to the extent possible, while carrying out such operations:

                   i. The minimum necessary activities to maintain and protect the value of the
                      business’s inventory and facilities; ensure security, safety, and sanitation;
                      process payroll and employee benefits; provide for the delivery of existing
                      inventory directly to residences or businesses; and related functions.
                      Curbside pickup to goods is permitted only to the extent permitted and
                      subject to the conditions set forth in Appendix C.

                  ii. The minimum necessary activities to facilitate owners, personnel, and
                      contractors of the business being able to continue to work remotely from
                      their residences, and to ensure that the business can deliver its service
                      remotely.

           h. For the purposes of this Order, all businesses that are operating at facilities in the
              County visited or used by the public or personnel must, as a condition of such
              operation, prepare and post a “Site-Specific Protection Plan ” for each of these
              facilities; provided, however, that construction activities shall instead comply
              with the Construction Project Safety Protocols set forth in Appendix B and not the
              Site-Specific Protection Plan . The Site-Specific Protection Plan must be
              substantially in the form attached to this Order as Appendix A, and it must be
              updated from prior versions to address new requirements listed in this Order or in
              related guidance or directives from the Health Officer. The Site-Specific
              Protection Plan must be posted at or near the entrance of the relevant facility, and
Order of the County of Alameda’s Health Officer
(Revised June 18, 2020)
                                          Page 12 of 17
                                                                                              EXHIBIT H
     Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 125 of 161




              shall be easily viewable by the public and personnel. A copy of the Site-Specific
              Protection Plan must also be provided to each person performing work at the
              facility. All businesses subject to this paragraph shall implement the Site-Specific
              Protection Plan and provide evidence of its implementation to any authority
              enforcing this Order upon demand. The Site-Specific Protection Plan must
              explain how the business is achieving the following, as applicable:

                  i. Limiting the number of people who can enter into the facility at any one
                     time to ensure that people in the facility can easily maintain a minimum
                     six-foot distance from one another at all times, except as required to
                     complete Essential Business activity.

                 ii. Requiring face coverings to be worn by all persons entering the facility,
                     other than those exempted from face covering requirements (e.g., young
                     children).

                 iii. Where lines may form at a facility, marking six-foot increments at a
                      minimum, establishing where individuals should stand to maintain
                      adequate social distancing.

                 iv. Providing hand sanitizer, soap and water, or effective disinfectant at or
                     near the entrance of the facility and in other appropriate areas for use by
                     the public and personnel, and in locations where there is high-frequency
                     employee interaction with members of the public (e.g., cashiers).

                 v. Providing for contactless payment systems or, if not feasible to do so, the
                    providing for disinfecting all payment portals, pens, and styluses after
                    each use.

                 vi. Regularly disinfecting other high-touch surfaces.

                vii. Posting a sign at the entrance of the facility informing all personnel and
                     customers that they should: avoid entering the facility if they have any
                     COVID-19 symptoms; maintain a minimum six-foot distance from one
                     another; sneeze and cough into one’s elbow; not shake hands or engage in
                     any unnecessary physical contact.

               viii. Any additional social distancing measures being implemented (see the
                     Centers for Disease Control and Prevention’s guidance at:
                     https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-
                     business-response.html).

          i. Essential Travel is permitted within, or to or from, the County of Alameda. For
             the purposes of this Order, “Essential Travel” means travel for any of the
             following purposes:
Order of the County of Alameda’s Health Officer
(Revised June 18, 2020)
                                       Page 13 of 17
                                                                                             EXHIBIT H
     Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 126 of 161




                  i. Travel related to the provision of or access to Essential Activities,
                     Essential Governmental Functions, Essential Businesses, Minimum Basic
                     Operations, Outdoor Activities, Outdoor Businesses, Additional Activities,
                     and Additional Businesses.

                 ii. Travel to care for any elderly, minors, dependents, or persons with
                     disabilities.

                iii. Travel to or from educational institutions for purposes of receiving
                     materials for distance learning, for receiving meals, and any other related
                     services.

                 iv. Travel to return to a place of residence from outside the County.

                 v. Travel required by law enforcement or court order.

                 vi. Travel required for non-residents to return to their place of residence
                     outside the County. Individuals are strongly encouraged to verify that their
                     transportation out of the County remains available and functional prior to
                     commencing such travel.

                vii. Travel to manage after-death arrangements and burial.

               viii. Travel to arrange for shelter or avoid homelessness.

                 ix. Travel to avoid domestic violence or child abuse.

                 x. Travel for parental custody arrangements.

                 xi. Travel to a place to temporarily reside in a residence or other facility to
                     avoid potentially exposing others to COVID-19, such as a hotel or other
                     facility provided by a governmental authority for such purposes.

          j. For purposes of this Order, “residences” include hotels, motels, shared rental
             units, and similar facilities. Residences also include living structures and outdoor
             spaces associated with those living structures, such as patios, porches, backyards,
             and front yards that are only accessible to a single family or household unit.

          k. For purposes of this Order, “Social Distancing Requirements” means:

                  i. Maintaining at least six-foot social distancing from individuals who are
                     not part of the same household or living unit.

                  ii. Frequently washing hands with soap and water for at least 20 seconds, or
                      using hand sanitizer that is recognized by the Centers for Disease Control
                      and Prevention as effective in combatting COVID-19.
Order of the County of Alameda’s Health Officer
(Revised June 18, 2020)
                                         Page 14 of 17
                                                                                          EXHIBIT H
     Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 127 of 161




                 iii. Covering coughs and sneezes with a tissue or fabric or, if not possible,
                      into the sleeve or elbow (but not into hands).

                 iv. Wearing a face covering when outside the home, consistent with the
                     orders or guidance of the Health Officer.

                 v. Avoiding all social interaction outside the household when sick with a
                    fever, cough, or other COVID-19 symptoms.

              All individuals must strictly comply with Social Distancing Requirements, except
              to the limited extent necessary to provide care (including childcare, adult or senior
              care, care to individuals with special needs, and patient care); as necessary to
              carry out the work of Essential Businesses, Essential Governmental Functions, or
              provide for Minimum Basic Operations; or as otherwise expressly provided in this
              Order. Outdoor Activities, Outdoor Businesses, Additional Activities, and
              Additional Businesses must strictly adhere to these Social Distancing
              Requirements, except as otherwise permitted in this Order.

          l. Outdoors Businesses are permitted to operate in the County of Alameda
             consistent with the requirements of this Order. For purposes of this Order,
             “Outdoor Businesses” means businesses that normally operated primarily
             outdoors on or prior to March 16, 2020 and where there is the ability to fully
             maintain social distancing of at least six feet between all persons, and includes the
             following:

                  i. Businesses primarily operated outdoors, such as wholesale and retail plant
                     nurseries, agricultural operations, and garden centers.

                 ii. Service providers that primarily provide outdoor services, such as
                     landscaping and gardening services, and environmental site remediation
                     services.

              “Outdoor Businesses” do not include outdoor restaurants, cafes, or bars. Except as
              otherwise provided in Appendix C, Outdoor Businesses also do not include
              businesses that promote large, coordinated, and prolonged gatherings, such as
              outdoor concert venues and amusement parks.

          m. Individuals may leave their residence to engage in Outdoor Activities consistent
             with the requirements of this Order. For purposes of this Order, “Outdoor
             Activities” means:

                  i. To obtain goods, services, or supplies from, or perform work for, an
                     Outdoor Business.

                 ii. To engage in outdoor recreation activity as permitted in Section 15.a.iii.

Order of the County of Alameda’s Health Officer
(Revised June 18, 2020)
                                       Page 15 of 17
                                                                                           EXHIBIT H
     Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 128 of 161




                 iii. Outdoor social, childcare, or youth extracurricular activities permitted
                      under Section 7.

          n. Additional Businesses are permitted to operate in the County of Alameda
             consistent with the requirements of this Order. For purposes of this Order,
             “Additional Business” means any business, entity, or other organization identified
             as an Additional Business in Appendix C, which will be updated as warranted
             based on the Health Officer’s ongoing evaluation of the COVID-19 Indicators and
             other data. In addition to the other requirements in this Order, operation of those
             Additional Businesses is subject to any conditions and health and safety
             requirements set forth in Appendix C and in any industry-specific guidance issued
             by the Health Officer or by the California Department of Public Health and/or the
             Department of Industrial Relations.

          o. Individuals may leave their residence to engage in Additional Activities consistent
             with the requirements of this Order. For purposes of this Order, “Additional
             Activities” means to obtain goods, services, or supplies from, or perform work
             for, Additional Businesses identified in Appendix C, subject to requirements in
             this Order, and any conditions and health and safety requirements set forth in this
             Order or in any industry-specific guidance issued by the Health Officer or by the
             California Department of Public Health and/or the Department of Industrial
             Relations.

   16. Government agencies and other entities operating shelters and other facilities that house
       or provide meals or other necessities of life for individuals experiencing homelessness
       must take appropriate steps to help ensure compliance with Social Distancing
       Requirements, including adequate provision of hand sanitizer. Also, individuals
       experiencing homelessness who are unsheltered and living in encampments should, to the
       maximum extent feasible, abide by 12 foot by 12 foot distancing for the placement of
       tents, and government agencies should provide restroom and hand washing facilities for
       individuals in such encampments as set forth in Centers for Disease Control and
       Prevention Interim Guidance Responding to Coronavirus 2019 (COVID-19) Among
       People Experiencing Unsheltered Homelessness (https://www.cdc.gov/coronavirus/2019-
       ncov/need-extra-precautions/unsheltered-homelessness.html).

   17. Pursuant to Government Code Sections 26602 and 41601 and Health and Safety Code
       Section 101029, the Health Officer requests that the Sheriff and all Chiefs of Police in the
       County ensure compliance with and enforce this Order. The violation of any provision of
       this Order constitutes an imminent threat and menace to public health, constitutes a
       public nuisance, and is punishable by fine, imprisonment, or both.

   18. This Order shall become effective at 8:00 a.m. on June 19, 2020 and will continue to be
       in effect until it is rescinded, superseded, or amended in writing by the Health Officer.


Order of the County of Alameda’s Health Officer
(Revised June 18, 2020)
                                       Page 16 of 17
                                                                                            EXHIBIT H
     Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 129 of 161




   19. Copies of this Order shall promptly be: (1) made available at the County Administration
       Building at 1221 Oak Street, Oakland, California 94612; (2) posted on the County Public
       Health Department’s website (acphd.org); and (3) provided to any member of the public
       requesting a copy of this Order.

   20. If any provision of this Order or its application to any person or circumstance is held to
       be invalid, the remainder of the Order, including the application of such part or provision
       to other persons or circumstances, shall not be affected and shall continue in full force
       and effect. To this end, the provisions of this Order are severable.

IT IS SO ORDERED:




Dr. Erica Pan                 Dated: June 18, 2020
Interim Health Officer of the County of Alameda


Attachments: Appendix A – Site-Specific Protection Plan

              Appendix B-1 – Small Construction Project Safety Protocol

              Appendix B-2 – Large Construction Project Safety Protocol

              Appendix C – Additional Businesses & Activities Permitted




Order of the County of Alameda’s Health Officer
(Revised June 18, 2020)
                                       Page 17 of 17
                                                                                           EXHIBIT H
            Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 130 of 161

                   Alameda County Health Care Services Agency                      Colleen Chawla, Director
                   Public Health Department                                     Kimi Watkins-Tartt, Director
                                                                       Erica Pan, MD, Interim Health Officer




       COVID-19 SITE-SPECIFIC PROTECTION PLAN GUIDANCE &
           TEMPLATE FOR DEVELOPING YOUR OWN PLAN
                                Order No. 20-14a - Appendix A
                                        Updated on June 18, 2020

PURPOSE OF THIS DOCUMENT
The purpose of this document is to provide each business with clear guidance for reopening in a manner
that provides a safe, clean environment for employees and customers.

This COVID-19 Site-Specific Protection Plan (Appendix A) applies to all businesses


Businesses and organizations allowed to reopen in Alameda County are not required to submit their
COVID-19 Site-Specific Protection Plan to the State or the Alameda County Public Health Department for
review and approval before reopening. Businesses and organizations may reach out to
COVIDRecovery@acgov.org for technical assistance.




The Site-Specific Protection Plan (SPP) template below combines state-level guidance published in the
California State Resilience Roadmap and guidance from the Alameda County Public Health Department.

The State of California requires all businesses to:
   1. Perform a detailed risk assessment and implement a site-specific protection plan (SPP)
   2. Train employees on how to limit the spread of COVID-19, including how to screen themselves for
       symptoms and stay home when symptomatic
   3. Implement individual control measures and screenings
   4. Implement cleaning and disinfecting protocols
   5. Implement physical distancing guidelines
As the COVID-19 pandemic evolves and new local or state Public Health Orders are issued, businesses
may need to amend their Site-Specific Protection Plans from time to time to incorporate new
requirements. The                                              COVID-19 website will host updated
information and guidance.
           Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 131 of 161



GUIDANCE FOR DEVELOPING YOUR B                             COVID-19 SITE-SPECIFIC PROTECTION
PLAN (SPP)
  1. Perform a risk assessment of your business practices.

  2. Use the template below to create your own SPP by filling in the required details, based on your
     individual business model, to ensure your business can protect the safety of employees and
     customers.

  3. Finalize your SPP and physically post it at your place of business at a visible location near the
     entrance where staff and customers can easily review it without touching the document; and
     distribute copies of the SPP to all employees.

  4. Signage also needs to be posted at each public entrance of each worksite to inform all employees
     and customers that they should:

            Avoid entering or using the facility if you have COVID-19 symptoms;
            Maintain a minimum six-foot distance from one another;
            S
            Wash hands often;
            Wear face coverings; and
            Do not shake hands or engage in any unnecessary physical contact.

TOOLS FOR DEVELOPING YOUR SITE SPECIFIC PROTECTION PLAN
  1. COVID-19 Site-Specific Protection Plan (SPP) Template
     The Alameda County Public Health Department is providing a template that can be used by any
     business in Alameda County to create their own Site-Specific Protection Plan (SPP). It contains all
     of the standard content already written for you to re-open your business and
                                                                                     SPP. The template
     has been                                            Officer, so you can be confident you are safely
     re-opening your business if you use this template.

  2. California COVID-19 Industry Guidance
     Industry-specific guidance has been developed by California for businesses permitted to open per
     county health rules can be found here.

  3. Alameda County COVID Recovery
     The Alameda County Public Health Department will be developing safe reopening guidance for
     businesses, employers, and employees, along with industry specific guidance and best practices.
     Guidance and resources will be posted here.


                                                                                                           2
            Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 132 of 161




GENERAL EMPLOYEE PROTECTIONS
Employers have an important role in slowing the community spread of COVID-19 by implementing
measures to reduce the risk of workplace exposure. Administrative controls, such as remote work and
paid sick leave are important preventive measures for controlling the overall spread of COVID-19.
Employers should follow Cal/OSHA and CDC guidance regarding workplace measures to reduce the
spread of COVID-19, make reasonable accommodations for people with underlying health conditions, and
provide necessary equipment and supplies to prevent illness and injury--including access to cleaning and
handwashing supplies and breaks for handwashing, provision of personal protective equipment if
required by your industry, and appropriate training. All employers must comply with guidance issued by
the California Resilience Roadmap, all Local Health Officer Orders, and applicable federal, California, and
local provisions for paid sick leave for individuals who cannot safely work for reasons related to the
COVID-19 pandemic. If you fail to do so, you may considered to be out of compliance with this Health
Order.

RETURN TO WORK
The Alameda County Public Health Department (ACPHD) has a blanket Isolation/Quarantine Order in
place. This means that someone testing positive for COVID-19 is required to isolate, meaning they MUST
stay home and away from others for a period of at least 10 days based on the Isolation instructions.
ACPHD will follow up with every case reported to identify their contacts, and those contacts are required
to quarantine, meaning they MUST stay home and monitor themselves for symptoms for 14 days after
their last exposure. ACPHD is not providing return to work documentation for cases or contacts. To
facilitate a faster return to work, employers should not require employees who have been isolated/
quarantined under the Isolation/Quarantine Order                                               return to
work.




                                                                                                            3
             Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 133 of 161



        COVID-19 SITE-SPECIFIC PROTECTION PLAN (SPP)
Business name:



Facility address:



Approximate gross square footage of space open to the public:



This COVID-19 Site-Specific Protection Plan (SPP) was most recently updated on:




The person(s) responsible for implementation of this Plan is:

Name:                                                Title:



I,                            certify that all employees have been provided a copy of it and have
reviewed it and received training as required in this SPP.

Name:                                                Signature:



Alameda County Shelter in Place Order & Face Coverings Order
  Employer has read the Alameda County Shelter in Place Order to determine if the business is allowed to reopen.

  Employer has read the Alameda County Face Coverings Order and is complying with and implementing
  measures identified in the Order.

Individual Control Measures and Screenings
  Employees whose work duties can be conducted remotely are doing so and will continue to do so until the
  Shelter in Place Order is lifted, with particular consideration for employees above the age of 60 and those with
  underlying health issues who are at increased risk for more severe disease if infected.

  All employees have been provided with temperature and/or symptom screenings at the beginning of their shift
  and all other employees entering the worksite at all times. The individual conducting the temperature/

                                                                                                                     4
             Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 134 of 161



  symptom screening will avoid close contact with employees to the extent possible. Both screeners and
  employees wear face coverings during each screening. See screening guidance here.

  Employees should be provided with all required protective equipment (i.e., face coverings) and the employer
  ensures this equipment is worn properly at all times.

  Employees are provided with and use protective equipment when offloading and storing delivered goods.

  Employees inspect deliveries and perform disinfection measures prior to storing goods in warehouses and
  facilities.

  Face coverings are required when employees are in the vicinity of others. Face coverings are not shared at this
  worksite.

  Employees take reasonable measures to communicate with the public that they are required to wear face
  coverings.
  *Please note that children 12 years old or younger and those who cannot wear one because of medical reasons
  are exempt from wearing a face covering.

  Employees who are sick or exhibiting symptoms of COVID-19 are directed to stay home and follow the Alameda
  County                                                                                           guidelines
  located here.
  *Please note that employees who self-                                                      s note to return to
   work after staying                                                            s note is impacting the medical
   system and preventing doctors from seeing patients who are ill. If any employee has been isolated because
   they were diagnosed with COVID-19, they may return to work once they meet the criteria described in
             return to work policy here. Repeat testing for COVID-19 is not required before an employee can
   return to work.

Types of protective equipment provided to employees at this worksite location include:




Additional control measure you are implementing at this worksite include:




                                                                                                                    2
             Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 135 of 161



Cleaning and Disinfecting Protocols
  Thorough cleaning in high traffic areas is performed regularly. Commonly used surfaces are frequently
  disinfected.
  All shared equipment and touchable surfaces are cleaned and sanitized between each use.

  Customer entrances and exits, and points of sale are equipped with proper sanitation products, including hand
  sanitizer and/or sanitizing wipes.

  Hand washing facilities will be made available and will stay operational and stocked at all times and additional
  soap, paper towels, and hand sanitizer are supplied when needed.

  Hand sanitizer will be provided where businesses do not have indoor plumbing.

  Sanitizing supplies are                                 personal hygiene. This may include tissues, no-touch
  trash cans, hand soap, adequate time for hand- washing, alcohol-based hand sanitizers, disinfectants, and
  disposable towels.

  Cleaning products are used that meet the Environmental Protection Agency (E          - approved for use against
  COVID-19 list.

   Business hours and/ or other procedures have been modified to provide adequate time for regular, thorough
   cleaning, product stocking, or other measures.

  Employees are provided adequate time to implement cleaning practices before and after shifts.

  Hands-free devices have been installed, if possible, including motion sensor lights, contact-less payment
  systems, automatic soap and paper towel dispensers, and timecard systems.



Schedule for Disinfecting High Traffic Areas and Commonly Used Surfaces
Fill in the fields below with the schedule for how often each area is disinfected.
                                                                                                              .

Break rooms:




Restrooms:



                                                                                                                     3
               Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 136 of 161



Handrails/door handles/counters/shelving/buttons (elevator/door):




Shopping carts/baskets:




Handheld devices (payment portals, including ATM PIN pads, stylus):




Registers:




Scanners:




Telephones:




Time clocks:




Handwashing facilities:




Custom equipment and tools (i.e. pallet jacks, ladders, supply carts):




Conveyor belts:



                                                                                     4
            Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 137 of 161



Others:




Description of specific operational procedures being implemented to ensure there is adequate time for
cleaning/disinfecting:




Additional measures that have been taken at this business location:




                                                                                                        5
             Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 138 of 161



Physical Distancing Guidelines
  Employee breaks and break rooms are managed to allow employees to eat on premises in designated areas
  where they can remain 6 feet apart.

  All employees have been instructed to maintain at least six feet distance from customers and from each other,
  except employees may momentarily come closer when necessary to accept payment, deliver goods or services,
  or as otherwise necessary.

  Customers are permitted to bring their own bags, mugs, or other reusable items from home if they do not
  require handling by employees.



  Tape or other markings have been placed at least six feet apart in customer line areas on sidewalks or other
  walkways near public entrances with signs directing customers to use the markings to maintain distance.

  Limit the number of customers in the store at any one time to                   , which allows for customers
  and employees to easily maintain at least six feet distance from one another at all practicable times.

  All desks or individual workstations are separated by at least six feet or employees otherwise maintain six feet if
  workspace is limited. Physical partitions can be used if workstations and/or employees cannot physical
  distance.

  Employees are informed that they should not carpool to and from the jobsite except by workers living within
  the same household unit, or as necessary for workers who have no alternative means of transportation.

  If employers provide shuttles, symptom checks should be conducted before employees board the
  shuttle, and employees should physical distance while waiting in line and on the shuttle. Physical distancing on
  on the shuttle can include reducing the shuttle capacity.

The following per-person limits have been placed on goods that are selling out quickly to reduce crowds and lines.




                                                                                                                     6
             Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 139 of 161



Description of the layout of your worksite and how we accomplish physical distancing measures:




                                                                                                 7
             Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 140 of 161



Food Facilities Guidance including Restaurants, Mobile Food Facilities,
Stores/Convenience Stores
  Go to the Alameda County Department of Environmental Health website and review the Guidance for Food
  Facilities and Food Safety for Food Delivery and Pickup Guidance.
  Complete and implement the Restaurant Operating Procedures posted on the Alameda County Department
  of Environmental Health website.
                                                            r food facilities business, include them below.

Additional measures taken:




                                                                                                              8
             Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 141 of 161




Notification of COVID-19 Positive Case at your Worksite
  Alameda County Public Health is notified of all positive COVID-19 cases.
  If an employee is diagnosed with COVID-19, Alameda County Public Health will provide assistance in the
  assessment of potential worksite exposures, and any recommended testing, quarantine, or isolation
  instructions.
  Employers and employees are aware that they can contact Alameda County Public Health if a suspected
  exposure has occurred at:
  Alameda County Public Health Department
  (510) 764-7836
  COVIDWorkplace@acgov.org

Training
Employees have been trained on the following topics:
  Information from the Centers for Disease Control and Prevention (CDC) on COVID-19, how to prevent it from
  spreading, and which underlying health conditions may make individuals more susceptible to contracting the
  virus.
  Self-screening at home, including temperature and/or symptom checks using CDC guidelines.
  The importance of not coming to work if employees have a frequent cough, fever, difficulty breathing, chills,
  muscle pain, headache, sore throat, recent loss of taste or smell, or if they or someone they live with have been
  diagnosed with COVID-19.
   The importance of seeking medical attention if an
  pain or pressure in the chest, confusion, or bluish lips or face. Updates and further details are available on the

  The vulnerability of those 60 years of age or older and people with chronic medical conditions, and the need to
  practice particular caution to protect these groups.
  The importance of frequent handwashing with soap and water, including scrubbing with soap for 20 seconds
  (or using hand sanitizer with at least 60% ethanol or 70% isopropanol when employees cannot get to a sink or
  handwashing station, per CDC guidelines).
                            s and Cal/OSHA requirements for safe use of personal hygiene and cleaning products.
  The importance of physical distancing, both at work and off work time (see Physical Distancing section above).
  Proper use of face coverings, including:
          Face coverings can help protect people near the wearer, but do not replace the need for physical
          distancing and frequent handwashing.
          The importance of washing and/or sanitizing hands before and after using or adjusting face coverings.
          Avoid touching eyes, nose, and mouth.
          Face coverings to be washed after each shift.




                                                                                                                       9
            Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 142 of 161



Other worksite training measures taken:




                                                                                  10
         Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 143 of 161

                                 Order No. 20-14a - Appendix B-1
                                        Updated 6/18/20


                            Small Construction Project Safety Protocol

1. Any construction project meeting any of the following specifications is subject to this Small
   Construction Project Safety Protocol (“SCP Protocol”), including public works projects unless
   otherwise specified by the Health Officer:

       a. For residential projects, any single-family, multi-family, senior, student, or other residential
          construction, renovation, or remodel project consisting of 10 units or less. This SCP Protocol
          does not apply to construction projects where a person is performing construction on their
          current residence either alone or solely with members of their own household.

       b. For commercial projects, any construction, renovation, or tenant improvement project
          consisting of 20,000 square feet of floor area or less.

       c. For mixed-use projects, any project that meets both of the specifications in subsection 1.a and
          1.b.

       d. All other construction projects not subject to the Large Construction Project Safety Protocol
          set forth in Appendix B-2.

2. The following restrictions and requirements must be in place at all construction job sites subject to
   this SCP Protocol:

       a. Comply with all applicable and current laws and regulations including but not limited to
          OSHA and Cal-OSHA. If there is any conflict, difference, or discrepancy between or among
          applicable laws and regulations and/or this SCP Protocol, the stricter standard shall apply.

       b. Designate a site-specific COVID-19 supervisor or supervisors to enforce this guidance. A
          designated COVID-19 supervisor must be present on the construction site at all times during
          construction activities. A COVID-19 supervisor may be an on-site worker who is designated
          to serve in this role.

       c. The COVID-19 supervisor must review this SCP Protocol with all workers and visitors to the
          construction site.

       d. Establish a daily screening protocol for arriving staff to ensure that potentially infected staff
          do not enter the construction site. If workers leave the jobsite and return the same day,
          establish a cleaning and decontamination protocol prior to entry and exit of the jobsite. Post
          the daily screening protocol at all entrances and exits to the jobsite. More information on
          screening can be found online at: https://www.cdc.gov/coronavirus/2019-
          ncov/community/index.html.

       e. Practice social distancing by maintaining a minimum six-foot distance between workers at all
          times, except as strictly necessary to carry out a task associated with the construction project.

       f. Where construction work occurs within an occupied residential unit, separate work areas
          must be sealed off from the remainder of the unit with physical barriers such as plastic

                                                        1
 Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 144 of 161

                          Order No. 20-14a - Appendix B-1
                                 Updated 6/18/20


   sheeting or closed doors sealed with tape to the extent feasible. If possible, workers must
   access the work area from an alternative entry/exit door to the entry/exit door used by
   residents. Available windows and exhaust fans must be used to ventilate the work area. If
   residents have access to the work area between workdays, the work area must be cleaned and
   sanitized at the beginning and at the end of workdays. Every effort must be taken to
   minimize contact between workers and residents, including maintaining a minimum of six
   feet of social distancing at all times.

g. Where construction work occurs within common areas of an occupied residential or
   commercial building or a mixed-use building in use by on-site employees or residents,
   separate work areas must be sealed off from the rest of the common areas with physical
   barriers such as plastic sheeting or closed doors sealed with tape to the extent feasible. If
   possible, workers must access the work area from an alternative building entry/exit door to
   the building entry/exit door used by residents or other users of the building. Every effort must
   be taken to minimize contact between worker and building residents and users, including
   maintaining a minimum of six feet of social distancing at all times.

h. Prohibit gatherings of any size on the jobsite, including gatherings for breaks or eating,
   except for meetings regarding compliance with this protocol or as strictly necessary to carry
   out a task associated with the construction project.

i. Cal-OSHA requires employers to provide water, which should be provided in single-serve
   containers. Sharing of any of any food or beverage is strictly prohibited and if sharing is
   observed, the worker must be sent home for the day.

j. Provide personal protective equipment (PPE) specifically for use in construction, including
   gloves, goggles, face shields, and face coverings as appropriate for the activity being
   performed. At no time may a contractor secure or use medical-grade PPE unless required
   due to the medical nature of a jobsite. Face coverings must be worn in compliance with
   Section 7 of the Health Officer’s Order No. 20-13, dated June 5, 2020, or any subsequently
   issued or amended order.

k. Strictly control “choke points” and “high-risk areas” where workers are unable to maintain
   six-foot social distancing and prohibit or limit use to ensure that six-foot distance can easily
   be maintained between individuals.

l. Minimize interactions and maintain social distancing with all site visitors, including delivery
   workers, design professional and other project consultants, government agency
   representatives, including building and fire inspectors, and residents at residential
   construction sites.

m. Stagger trades as necessary to reduce density and allow for easy maintenance of minimum
   six-foot separation.

n. Discourage workers from using others’ desks, work tools, and equipment. If more than one
   worker uses these items, the items must be cleaned and disinfected with disinfectants that are
   effective against COVID-19 in between use by each new worker. Prohibit sharing of PPE.

                                                 2
 Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 145 of 161

                          Order No. 20-14a - Appendix B-1
                                 Updated 6/18/20



o. If hand washing facilities are not available at the jobsite, place portable wash stations or hand
   sanitizers that are effective against COVID-19 at entrances to the jobsite and in multiple
   locations dispersed throughout the jobsite as warranted.

p. Clean and sanitize any hand washing facilities, portable wash stations, jobsite restroom areas,
   or other enclosed spaces daily with disinfectants that are effective against COVID-19.
   Frequently clean and disinfect all high touch areas, including entry and exit areas, high traffic
   areas, rest rooms, hand washing areas, high touch surfaces, tools, and equipment

q. Maintain a daily attendance log of all workers and visitors that includes contact information,
   including name, phone number, address, and email.

r. Post a notice in an area visible to all workers and visitors instructing workers and visitors to
   do the following:
        i. Do not touch your face with unwashed hands or with gloves.
       ii. Frequently wash your hands with soap and water for at least 20 seconds or use hand
           sanitizer with at least 60% alcohol.
      iii. Clean and disinfect frequently touched objects and surfaces such as work stations,
           keyboards, telephones, handrails, machines, shared tools, elevator control buttons,
           and doorknobs.
      iv. Cover your mouth and nose when coughing or sneezing, or cough or sneeze into the
           crook of your arm at your elbow/sleeve.
       v. Do not enter the jobsite if you have a fever, cough, or other COVID-19 symptoms. If
           you feel sick, or have been exposed to anyone who is sick, stay at home.
      vi. Constantly observe your work distances in relation to other staff. Maintain the
           recommended minimum six feet at all times when not wearing the necessary PPE for
           working in close proximity to another person.
     vii. Do not carpool to and from the jobsite with anyone except members of your own
           household unit, or as necessary for workers who have no alternative means of
           transportation.
    viii. Do not share phones or PPE.

s. In the event of a confirmed case of COVID-19 at any jobsite, the following must take place:
        i. Immediately remove the infected individual from the jobsite with directions to seek
           medical care.
       ii. Each location the infected worker was at must be decontaminated and sanitized and
           work in these locations must cease until decontamination and sanitization is complete.
      iii. The Alameda County Public Health Department must be notified immediately by
           email at COVIDWorkplace@agov.org or by phone at (510) 764-7836. Any
           requirements specified by the County health officials must be completed, including
           full compliance with any tracing efforts by the County.




                                                3
        Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 146 of 161

                            Order No. 20-14a - Appendix B-2
                                  Updated 6/18/2020


                       Large Construction Project Safety Protocol


1. Any construction project meeting any of the following specifications is subject to this
   Large Construction Project Safety Protocol (“LCP Protocol”), including public works
   projects unless otherwise specified by the Health Officer:

       a. For residential construction projects, any single-family, multi-family, senior,
          student, or other residential construction, renovation, or remodel project consisting
          of more than 10 units.

       b. For commercial construction projects, any construction, renovation, or tenant
          improvement project consisting of more than 20,000 square feet of floor area.

       c. For construction of Essential Infrastructure, as defined in section 15.c of the Order,
          any project that requires 20 or more workers at the jobsite at any one time.

2. The following restrictions and requirements must be in place at all construction job sites
   subject to this LCP Protocol:

       a. Comply with all applicable and current laws and regulations including but not
          limited to OSHA and Cal-OSHA. If there is any conflict, difference or discrepancy
          between or among applicable laws and regulations and/or this LCP Protocol, the
          stricter standard will apply.

       b. Prepare a new or updated Site-Specific Health and Safety Plan to address COVID-
          19-related issues, post the Plan on-site at all entrances and exits, and produce a
          copy of the Plan to County governmental authorities upon request. The Plan must
          be translated as necessary to ensure that all non-English speaking workers are able
          to understand the Plan.

       c. Provide personal protective equipment (PPE) specifically for use in construction,
          including gloves, goggles, face shields, and face coverings as appropriate for the
          activity being performed. At no time may a contractor secure or use medical-grade
          PPE, unless required due to the medical nature of a job site. Face Coverings must
          be worn in compliance with Section 7 of the Health Officer Order No. 20-13, dated
          June 5, 2020, or any subsequently issued or amended order.

       d. Ensure that employees are trained in the use of PPE. Maintain and make available
          a log of all PPE training provided to employees and monitor all employees to
          ensure proper use of the PPE.

       e. Prohibit sharing of PPE.

       f. Implement social distancing requirements including, at minimum:

                                                  1
Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 147 of 161

                  Order No. 20-14a - Appendix B-2
                        Updated 6/18/2020

       i. Stagger stop- and start-times for shift schedules to reduce the quantity of
          workers at the jobsite at any one time to the extent feasible.
      ii. Stagger trade-specific work to minimize the quantity of workers at the
          jobsite at any one time.
    iii. Require social distancing by maintaining a minimum six-foot distance
          between workers at all times, except as strictly necessary to carry out a task
          associated with the project.
     iv. Prohibit gatherings of any size on the jobsite, except for safety meetings or
          as strictly necessary to carry out a task associated with the project.
      v. Strictly control “choke points” and “high-risk areas” where workers are
          unable to maintain minimum six-foot social distancing and prohibit or limit
          use to ensure that minimum six-foot distancing can easily be maintained
          between workers.
     vi. Minimize interactions and maintain social distancing with all site visitors,
          including delivery workers, design professional and other project
          consultants, government agency representatives, including building and fire
          inspectors, and residents at residential construction sites.
    vii. Prohibit workers from using others’ phones or desks. Any work tools or
          equipment that must be used by more than one worker must be cleaned with
          disinfectants that are effective against COVID-19 before use by a new
          worker.
   viii. Place wash stations or hand sanitizers that are effective against COVID-19
          at entrances to the jobsite and in multiple locations dispersed throughout the
          jobsite as warranted.
     ix. Maintain a daily attendance log of all workers and visitors that includes
          contact information, including name, address, phone number, and email.
      x. Post a notice in an area visible to all workers and visitors instructing
          workers and visitors to do the following:
              1. Do not touch your face with unwashed hands or with gloves.
              2. Frequently wash your hands with soap and water for at least 20
                   seconds or use hand sanitizer with at least 60% alcohol.
              3. Clean and disinfect frequently touched objects and surfaces such as
                   workstations, keyboards, telephones, handrails, machines, shared
                   tools, elevator control buttons, and doorknobs.
              4. Cover your mouth and nose when coughing or sneezing or cough or
                   sneeze into the crook of your arm at your elbow/sleeve.
              5. Do not enter the jobsite if you have a fever, cough, or other COVID-
                   19 symptoms. If you feel sick, or have been exposed to anyone who
                   is sick, stay at home.
              6. Constantly observe your work distances in relation to other staff.
                   Maintain the recommended minimum six-feet distancing at all times
                   when not wearing the necessary PPE for working in close proximity
                   to another person.
              7. Do not share phones or PPE.
     xi. The notice in section 2.f.x must be translated as necessary to ensure that all
          non-English speaking workers are able to understand the notice.

                                         2
Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 148 of 161

                    Order No. 20-14a - Appendix B-2
                          Updated 6/18/2020


g. Implement cleaning and sanitization practices in accordance with the following:
       i. Frequently clean and sanitize, in accordance with CDC guidelines, all high-traffic and
          high-touch areas including, at a minimum: meeting areas, jobsite lunch and break
          areas, entrances and exits to the jobsite, jobsite trailers, hand-washing areas, tools,
          equipment, jobsite restroom areas, stairs, elevators, and lifts.
      ii. Establish a cleaning and decontamination protocol prior to entry and exit of the
          jobsite and post the protocol at entrances and exits of jobsite.
     iii. Supply all personnel performing cleaning and sanitization with proper PPE to prevent
          them from contracting COVID-19. Employees must not share PPE.
     iv. Establish adequate time in the workday to allow for proper cleaning and
          decontamination including prior to starting at or leaving the jobsite for the day.

h. Implement a COVID-19 community spread reduction plan as part of the Site-Specific Health
   and Safety Plan that includes, at minimum, the following restrictions and requirements:
       i. Prohibit all carpooling to and from the jobsite except by workers living within the
          same household unit, or as necessary for workers who have no alternative means of
          transportation.
      ii. Cal-OSHA requires employers to provide water, which should be provided in single-
          serve containers. Prohibit any sharing of any food or beverage and if sharing is
          observed, the worker must be sent home for the day.
     iii. Prohibit use of microwaves, water coolers, and other similar shared equipment.

i. Assign a COVID-19 Safety Compliance Officer (SCO) to the jobsite and ensure the SCO’s
   name is posted on the Site-Specific Health and Safety Plan. The SCO must:
       i. Ensure implementation of all recommended safety and sanitation requirements
          regarding the COVID-19 virus at the jobsite.
      ii. Compile daily written verification that each jobsite is compliant with the components
          of this LCP Protocol. Each written verification form must be copied, stored, and
          made immediately available upon request by any County official.
     iii. Establish a daily screening protocol for arriving staff, to ensure that potentially
          infected staff do not enter the construction site. If workers leave the jobsite and
          return the same day, establish a cleaning and decontamination protocol prior to entry
          and exit of the jobsite. Post the daily screening protocol at all entrances and exit to
          the jobsite. More information on screening can be found online
          at: https://www.cdc.gov/coronavirus/2019-ncov/community/index.html.
     iv. Conduct daily briefings in person or by teleconference that must cover the following
          topics:
              1. New jobsite rules and pre-job site travel restrictions for the prevention of
                  COVID-19 community spread.
              2. Review of sanitation and hygiene procedures.
              3. Solicitation of worker feedback on improving safety and sanitation.
              4. Coordination of construction site daily cleaning/sanitation requirements.
              5. Conveying updated information regarding COVID-19.
              6. Emergency protocols in the event of an exposure or suspected exposure to
                  COVID-19.

                                          3
Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 149 of 161

                    Order No. 20-14a - Appendix B-2
                          Updated 6/18/2020

       v. Develop and ensure implementation of a remediation plan to address any non-
           compliance with this LCP Protocol and post remediation plan at entrance and exit of
           jobsite during remediation period. The remediation plan must be translated as
           necessary to ensure that all non-English speaking workers are able to understand the
           document.
      vi. The SCO must not permit any construction activity to continue without bringing such
           activity into compliance with these requirements.
      vii. Report repeated non-compliance with this LCP Protocol to the appropriate jobsite
           supervisors and a designated County official.

j. Assign a COVID-19 Third-Party Jobsite Safety Accountability Supervisor (JSAS) for the
   jobsite, who at a minimum holds an OSHA-30 certificate and first-aid training within the past
   two years, who must be trained in the protocols herein and verify compliance, including by
   visual inspection and random interviews with workers, with this LCP Protocol.
        i. Within seven calendar days of each jobsite visit, the JSAS must complete a written
           assessment identifying any failure to comply with this LCP Protocol. The written
           assessment must be copied, stored, and, upon request by the County, sent to a
           designated County official.
       ii. If the JSAS discovers that a jobsite is not in compliance with this LCP Protocol, the
           JSAS must work with the SCO to develop and implement a remediation plan.
      iii. The JSAS must coordinate with the SCO to prohibit continuation of any work activity
           not in compliance with rules stated herein until addressed and the continuing work is
           compliant.
      iv. The remediation plan must be sent to a designated County official within five
           calendar days of the JSAS’s discovery of the failure to comply.

k. In the event of a confirmed case of COVID-19 at any jobsite, the following must take place:
        i. Immediately remove the infected individual from the jobsite with directions to seek
           medical care.
       ii. Each location the infected worker was at must be decontaminated and sanitized, and
           work in these locations must cease until decontamination and sanitization is complete.
      iii. The Alameda County Public Health Department must be notified
           immediately by email at COVIDWorkplace@agov.org or by phone at (510)
           764-7836. Any requirements specified by the County health officials must
           be completed, including full compliance with any tracing efforts by the
           County.
l. Where construction work occurs within an occupied residential unit, any separate work area
   must be sealed off from the remainder of the unit with physical barriers such as plastic
   sheeting or closed doors sealed with tape to the extent feasible. If possible, workers must
   access the work area from an alternative entry/exit door to the entry/exit door used by
   residents. Available windows and exhaust fans must be used to ventilate the work area. If
   residents have access to the work area between workdays, the work area must be cleaned and
   sanitized at the beginning and at the end of workdays. Every effort must be taken to


                                          4
Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 150 of 161

                    Order No. 20-14a - Appendix B-2
                          Updated 6/18/2020

   minimize contact between workers and residents, including maintaining a minimum of six
   feet of social distancing at all times.

m. Where construction work occurs within common areas of an occupied residential or
   commercial building or a mixed-use building in use by on-site employees or residents, any
   separate work area must be sealed off from the rest of the common areas with physical
   barriers such as plastic sheeting or closed doors sealed with tape to the extent feasible. If
   possible, workers must access the work area from an alternative building entry/exit door to
   the building entry/exit door used by residents or other users of the building. Every effort
   must be taken to minimize contact between worker and building residents and users,
   including maintaining a minimum of six feet of social distancing at all times.




                                           5
          Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 151 of 161




           Order No. 20-14a – Appendix C: Additional Businesses & Activities Permitted

                                         [Revised June 18, 2020]

General Requirements

The “Additional Businesses” listed below may begin operating, subject to the requirements set forth in
the Health Officer Order no. 20-14a (the “Order”) and to any additional requirements set forth below or
in separate industry-specific guidance by the Health Officer. These businesses were selected to
implement a measured expansion of commercial activity based on health-related considerations
including the risks of COVID-19 transmission associated with types and modes of business operations,
the ability to substantially mitigate transmission risks associated with the operations, and related factors,
such as the following:

   •   Increase in mobility and volume of activity—the overall impact the reopening will have on the
       number of people leaving their homes and traveling to work at or access the business;
   •   Contact intensity—the type (close or distant) and duration (brief or prolonged) of the contact
       involved in the business;
   •   Number of contacts—the approximate number of people that will be in the setting at the same
       time;
   •   Modification potential—the degree to which mitigation measures can decrease the risk of
       transmission.

To mitigate the risk of transmission to the greatest extent possible, before resuming operations, each
Additional Businesses must:

Prepare, post, implement, and distribute to their Personnel a written Site-Specific Protection Plan
as specified in Section 15.h of the Order and set forth in Appendix A, and required by the State of
California outlined in its guidance that addresses all applicable best practices set forth in relevant Health
Officer directives, including how it will comply with all applicable Statewide guidance issued by the
State of California, which is hereby incorporated by reference and should be treated as if issued by the
Health Officer.

As used in this Appendix C-1, “Personnel” means the following people who provide goods or services
associated with the Additional Business in the County: employees; contractors and sub-contractors
(such as those who sell goods or perform services onsite or who deliver goods for the business);
independent contractors (such as “gig workers” who perform work via the Additional Business’s app or
other online interface); vendors who are permitted to sell goods onsite; volunteers; and other individuals
who regularly provide services onsite at the request of the Additional Business.

Each Additional Business must comply with Social Distancing Requirements as well as all relevant
state guidance and local directives. Where a conflict exists between the state guidance and local
public heath directives related to the COVID-19 pandemic, the most restrictive provision controls.



                                                                                                            1
            Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 152 of 161




List of Additional Businesses

For purposes of the Order, Additional Businesses include the following based on the summarized health
risk related rationale:
(1) Retail Stores. Retail stores not otherwise authorized to operate by an Order of the Health Officer
    may operate in the County of Alameda, subject to applicable industry guidance issued by the State of
    California (https://covid19.ca.gov/pdf/guidance-retail.pdf), and all of the following conditions:
       a.       Curbside/Outside Pickup. All retail stores may, and are encouraged to, operate for
                curbside or other outdoor pickup in lieu of or in addition to indoor retail as allowed
                below, subject to applicable industry guidance issued by the State of California
                (https://covid19.ca.gov/pdf/guidance-retail.pdf) and all of the following conditions:
                i. If a store is not open for indoor shopping, it may display and sell goods on tables
                   outside the store with required permits and licensing, subject to safety protocols and
                   provided that such displays do not cause congestion or block the path of travel.
                   Customers may not enter a store not open for indoor shopping.
               ii. The store must implement measures to prevent customers from blocking pedestrian
                   access or causing vehicle congestion while picking up goods.
               iii. The store must employ reasonable measures to require customers to comply with
                    Social Distancing Requirements at the pickup areas, including but not limited to
                    marking locations at six-foot intervals for customers to stand while waiting in line.
               iv. The store must limit the number of employees in enclosed areas, to ensure at least six
                   feet of separation between employees to limit COVID-19 transmission, and shall
                   comply with the requirements of the Retail Industry Guidance published by the
                   California Department of Public Health (“CDPH”) and the Department of Industrial
                   Relations (“DIR”) (https://covid19.ca.gov/pdf/guidance-retail.pdf), as may be
                   amended from time-to-time.
       b. Indoor Retail. Beginning at 8:00 a.m. on June 19, 2020, all retail stores may open for indoor
          shopping, subject to applicable industry guidance issued by the State of California and the
          following conditions:
                i. The store must limit its indoor occupancy to the lower of 50% of the store’s normal
                   maximum occupancy or the number of people who can maintain at least six feet of
                   physical distance from each other in the store at all times.
               ii. The store must employ reasonable efforts to ensure that its customers and employees
                   comply with Face Coverings and Social Distancing Requirements while in the store.
               iii. The store must limit the number of employees in enclosed areas, to ensure at least six
                    feet of separation between employees to limit COVID-19 transmission, and shall
                    comply with the requirements of the Retail Industry Guidance published by the
                    California Department of Public Health (“CDPH”) and the Department of Industrial
                    Relations (“DIR”) (https://covid19.ca.gov/pdf/guidance-retail.pdf), as may be
                    amended from time-to-time.




                                                                                                            2
         Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 153 of 161




              iv. Stores open for indoor shopping may move their goods outside for display and sale
                  with required permits and licensing, subject to safety protocols and provided that such
                  displays do not cause congestion or block the path of travel.
(Added May 18, 2020; Amended to add Indoor Retail June 18, 2020)
(2) Manufacturing. Manufacturing businesses permitted to operate under the state Resilience Roadmap
    (https://covid19.ca.gov/roadmap/), as it is amended from time-to-time, may operate in the County of
    Alameda. Manufacturers must place limitations on the number of employees in enclosed areas, to
    ensure at least six feet of separation between employees to limit COVID-19 transmission, and shall
    comply with the requirements of the Manufacturing Industry Guidance published by CDPH and DIR
    (https://covid19.ca.gov/pdf/guidance-manufacturing.pdf), as it is amended from time-to-time.

(Added May 18, 2020)
(3) Logistics and Warehousing. Logistics and warehousing facilities permitted to operate under the
    state Resilience Roadmap (https://covid19.ca.gov/roadmap/), as it is amended from time-to-time,
    may operate in the County of Alameda. Logistics and warehousing facilities must place limitations
    on the number of employees in enclosed areas, to ensure at least six feet of separation between
    employees to limit COVID-19 transmission, and shall comply with the requirements of the Logistics
    and Warehousing Facility Industry Guidance published by CDPH and DIR
    (https://covid19.ca.gov/pdf/guidance-logistics-warehousing.pdf), as it is amended from time-to-time.

(Added May 18, 2020)
(4) Limited Services. Businesses providing “limited services,” with limited person-to-person contact
    and permitted to operate under the State Resilience Roadmap, including dog walkers and pet
    grooming services, may operate in the County of Alameda. Limited services providers shall comply
    with Site-Specific Protection Plan set forth in the Order and with the requirements set forth in the
    Limited Services Industry Guidance published by CDPH and DIR
    (https://covid19.ca.gov/pdf/guidance-limited-services.pdf).
(Added June 5, 2020)
(5) Places of Worship and Providers of Religious Services and Cultural Ceremonies. Beginning at
    8:00 a.m. on June 19, 2020, places of worship may hold in-person religious services and cultural
    ceremonies, subject to applicable guidance issued by the State of California
    (https://covid19.ca.gov/pdf/guidance-places-of-worship.pdf) and the County of Alameda
    incorporated into this Appendix C-1 by this reference, and in accordance with the following:
       a. Providers of religious services and cultural ceremonies are strongly encouraged to continue
          to provide streaming services to allow remote participation by vulnerable populations and
          those that choose not to come in person to services and ceremonies.
       b. In-person religious services and cultural ceremonies may be held indoors and outdoors,
          provided that the number of attendees does not exceed 100 persons, or 25 percent of the
          capacity of the area in which the gatherings take place (e.g., the nave of the church or an
          outdoor enclosure), whichever is less. Providers of religious services and cultural ceremonies
          are strongly encouraged to limit in-person participation to outdoor services and smaller
          numbers, e.g., as little as 25 or fewer.


                                                                                                           3
         Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 154 of 161




       c. In-person religious services and cultural ceremonies can involve extended periods of close
          contact, increasing the risk of transmission of COVID-19 at these events. As such, it is
          recommended that event organizers consider maintaining contact information of attendees at
          services or ceremonies and that this information be kept by the event’s organizer for at least
          21 days after the event. The purpose of this recommendation is to assist ACPHD with
          effective contact tracing in case of an outbreak that may have affected people attending the
          event.
(Added June 18, 2020)
(6) First Amendment Activities. Individuals may participate in in-person, outdoor political gathering
    or protests as long as physical distancing of six feet between persons or groups of persons from
    different households or Social Bubbles is maintained at all times. All persons participating in
    permitted constitutionally protected activities should comply with Health Officer Order No. 20-13
    (the “Face Covering Order”).
(Added June 18, 2020)
(7) Outdoor Dining. Beginning at 8:00 a.m. on June 19, 2020, restaurants and other food facilities may
    provide outdoor sit-down meals, subject to the applicable requirements set forth in the Dine-In
    Restaurants Guidance published by CDPH and DIR (https://covid19.ca.gov/pdf/guidance-dine-in-
    restaurants.pdf), and the following requirements and limitations in addition to those required
    elsewhere in the currently operative Order:
       a. Restaurants providing outdoor dining must have all necessary permits required to provide
          outdoor food service. Outdoor seating arrangements must limit the number of patrons at a
          single table to no more than six individuals who are part of a single household, living unit, or
          Social Bubble.
       b. Tables must be arranged to ensure at least six feet distance between each table, such that no
          customer is sitting within six feet of any other customer at a separate table.
       c. Lounge areas, like fire pits, can be occupied as long as six-foot distancing between separate
          households , living units, or Social Bubbles can be maintained at all times.
       d. Entertainment events are not allowed.
       e. Outdoor dining, placement of outdoor seating arrangements, and food service must be in
          compliance with local laws, regulations, and permitting requirements, including:
               i. For restaurants and other food facilities reopening after having been completely
                  closed for a month or longer, the operator will ensure prior to opening that:
                      1. All equipment, plumbing, and ventilation systems are operational.
                      2. All food stored on-site during closure has been maintained at proper
                         temperatures and is not contaminated (if in doubt, food shall be discarded).
                      3. All expired food shall be discarded.
                      4. Any insect or rodent infestation is abated.
                      5. The facility is thoroughly cleaned.
                      6. Staff are up-to-date on food handler training or certification.


                                                                                                          4
         Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 155 of 161




              ii. For all restaurants and other food facilities regardless of whether they were ever
                  closed:
                      1. If not previously performed, clean and sanitize dining areas and all other areas
                         that have not been in use.
                      2. Post near each entrance door(s) and near restroom door(s) in a manner readily
                         visible to the public and employees both the written Site-Specific Protection
                         Protocol required by this Order. Food facilities may use the “Cal/OSHA
                         COVID-19 General Checklist for Dine-in Restaurants” (“General Checklist”)
                         found at https://covid19.ca.gov/pdf/checklist-dine-in-restaurants.pdf as the
                         framework for the written health and safety plan, checking the applicable
                         boxes. The Site-Specific Protection Plan (Appendix A) can be found at
                         http://acphd.org/media/587169/health-officer-order-20-14-a-appendix-a-
                         protection-plan-guidance-and-template-english.pdf
                      3. Designate COVID-19 supervisor/person(s) in charge to ensure the
                         implementation of the food facilities’ Site-Specific Protection Plan. The
                         designated COVID-19 supervisor/person(s) in charge must always be present
                         on-site during business hours.
       f. Facilities that currently offer curbside pickup, takeaway, and/or delivery service are strongly
          encouraged to continue that practice in addition to providing outdoor dining. Lines for pickup
          or takeaway must be in a separate area other than the outdoor dining area and must prevent
          patrons from unnecessarily accessing the outdoor dining area.
       g. If the restaurant has a host stand, it must be located at the entry of the outdoor dining area so
          as to prohibit patrons from unnecessarily walking through the outdoor dining area.
       h. Guardians of children twelve or younger are required to ensure their children comply with
          Social Distancing Requirements at all times.
       i. Alcohol may be sold to patrons in conjunction with a meal, but it may not be sold
          independently.
       j. Bar areas must remain closed to customers, except that restaurants with outdoor, unenclosed
          bar areas may use those areas for additional outdoor dining space, provided that they do not
          keep or serve alcohol from an outdoor bar.
       k. Bathrooms should be sanitized frequently.
       l. Hand sanitizer or hand washing stations should be made available in the outdoor dining area.
       m. Patrons are required to wear a face covering except when eating or drinking at a dining table.
(Added June 18, 2020)
(8) Outdoor Non-Contact Fitness Classes. Beginning at 8:00 a.m. on June 19, 2020, outdoor fitness
    classes with up to 12 people, including the instructor are allowed under the following conditions:
       a. The instructor and all participants must wear face coverings at all times, except when
          engaged in high-intensity aerobic activity.




                                                                                                              5
         Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 156 of 161




       b. The instructor and all participants must arrange themselves to provide adequate social
          distancing of at least 6 feet at all times. Greater distance is recommended for high-intensity
          aerobic activity.
       c. No member of the class may share equipment, and equipment should be sanitized between
          uses.
       d. The instructor of or organizer for the classes must obtain any required use authorizations
          from the owner or manager of the outdoor space, including permits for using parks required
          by any city, county, or district before undertaking the fitness classes.
       e. It is recommended that the instructor of or organizer for fitness classes consider maintaining
          contact information of attendees and that this information be kept by the event’s organizer for
          at least 21 days after the event. The purpose of this recommendation is to assist ACPHD with
          effective contact tracing in case of an outbreak that may have affected people attending the
          event.
(Added June 18, 2020)
(9) Outdoor Museums, Outdoor Historical Sites, and Publicly Accessible Gardens. Beginning at
    8:00 a.m. on June 19, 2020, outdoor museums, outdoor historical sites, and publicly accessible
    gardens may open subject to applicable requirements set forth in the Outdoor Museums Guidance
    published by CDPH and DIR (https://covid19.ca.gov/pdf/guidance-outdoor-museums.pdf) and the
    following limitations in addition to those required elsewhere in the Order:
       a. Members of the public are not allowed to access any indoor facilities associated with outdoor
          museums, outdoor historical sites, or publicly accessible gardens, except to use restrooms,
          which must be frequently cleaned. All business and transactions involving members of the
          public must occur outdoors.
       b. Businesses operating under this category must implement measures to ensure that social
          distancing of at least six feet is maintained at all times other than between members of the
          same household.

(Added June 18, 2020)
(10) Dog Parks. Beginning at 8:00 a.m. on June 19, 2020, individuals may take their dogs to dog
    parks (both enclosed and unenclosed), and all dog parks may open, subject to the following
    conditions:
       a. Face coverings must be worn by all people in the dog park, subject to the limited exceptions
          in the Face Covering Order (e.g., for young children over the age of 2), including as that
          order is amended from time to time;
       b. Pet owners are urged to use on-leash dog parks or keep their dogs on a leash, particularly if
          the dog is not under voice control—pet owners who choose to let their dogs be off leash in an
          off-leash dog park should prevent their dog from interacting with other people or animals to
          the greatest extent feasible;
       c. People in the dog park should maintain at least six feet of physical distance from people or
          animals other than those in their same household, living unit, or Social Bubble;



                                                                                                           6
         Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 157 of 161




       d. People must bring their own water for themselves and their pets, and must not use common
          water facilities in the park;
       e. People should bring their own bags for picking up and disposing of pet waste;
       f. Signage must be posted at each dog park to inform people that they must: avoid entering the
          location if they have a cough or fever, maintain a minimum six-foot distance from one
          another, wear a face covering at all times, and not shake hands or engage in any unnecessary
          physical contact (sample signs are available online at https://covid-19.acgov.org/covid19-
          assets/docs/business-flyer-covering-order-2020.04.20.pdf); and
       g. People must follow any other rules and regulations adopted by the operator of the dog park.
   (Added June 18, 2020)

(11)   College Sports. Beginning at 8:00 a.m. on June 19, 2020, college sports teams may train or hold
       non-contact practices, conditioning, or drills outdoors in groups of up to 12 team members and
       one coach.
       a. Team members and coaches should maintain a separation of at least six feet from other
          individuals and avoid the use of shared equipment, and all shared equipment should be
          sanitized between uses.
       b. Coaches shall wear face coverings at all times. Team members shall wear face coverings
          except when engaged in distance running or other high-intensity aerobic activity.
       c. Participants should limit their participation to one sport or activity and shall remain members
          of one stable group of up to 12 team members and one coach.
       d. Locker rooms, weight rooms, or other indoor facilities may not be used at this time.

(Added June 18, 2020)




                                                                                                        7
Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 158 of 161




                    EXHIBIT I
Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 159 of 161




                                                                      EXHIBIT I
Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 160 of 161




                   EXHIBIT J
Case 4:20-cv-02180-JST Document 68-2 Filed 07/01/20 Page 161 of 161




                                                                      EXHIBIT J
